Exhibit 10.1
EXECUTION VERSION
Customer CUSIP 22704NAA0
Facility CUSIP 22704NAB8


$450,000,000 REVOLVING CREDIT FACILITY

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

by and among
CROCS, INC.
CROCS RETAIL, LLC
JIBBITZ, LLC
COLORADO FOOTWEAR C.V.
CROCS EUROPE B.V.
and

THE GUARANTORS PARTY HERETO

and
THE LENDERS PARTY HERETO
and
PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Swing Loan Lender and Issuing Lender

PNC CAPITAL MARKETS LLC,
as Joint Lead Arranger, Co-Syndication Agent and Sole Bookrunner

CITIBANK N.A., BANK OF AMERICA, N.A., KEYBANK NATIONAL ASSOCIATION
as Joint Lead Arrangers and Co-Syndication Agents
Dated as of July 26, 2019









--------------------------------------------------------------------------------


Customer CUSIP 22704NAA0
Facility CUSIP 22704NAB8


TABLE OF CONTENTS
 
 
Page
1
ARTICLE 1; CERTAIN DEFINITIONS
1
1.1
Certain Definitions
1
1.2
Construction
35
1.3
Accounting Principles; Changes in GAAP
35
1.4
Uniform Commercial Code Terms
36
1.5
Dutch Terms
36
1.6
Divisions
38
2
ARTICLE II: REVOLVING CREDIT AND SWING LOAN FACILITIES
38
2.1
Revolving Credit Commitments
38
2.1.1
Revolving Credit Loans
38
2.1.2
Swing Loan Commitment
38
2.2
Nature of Lenders’ Obligations with Respect to Revolving Credit Loans
38
2.3
Commitment Fees
39
2.4
Revolving Credit Loan Requests; Swing Loan Requests
39
2.4.1
Revolving Credit Loan Requests
39
2.4.2
Swing Loan Requests
40
2.5
Making Revolving Credit Loans and Swing Loans; Presumptions by the
Administrative Agent; Repayment of Revolving Credit Loans; Borrowings to Repay
Swing Loans
40
2.5.1
Making Revolving Credit Loans
40
2.5.2
Presumptions by the Administrative Agent
40
2.5.3
Making Swing Loans
41
2.5.4
Repayment of Revolving Credit Loans
41
2.5.5
Borrowings to Repay Swing Loans
41
2.5.6
Swing Loans Under Cash Management Agreements
42
2.6
Notes
42
2.7
Use of Proceeds
42
2.8
Letter of Credit Subfacility
42
2.8.1
Issuance of Letters of Credit
42
2.8.2
Letter of Credit Fees
44
2.8.3
Disbursements, Reimbursement
44
2.8.4
Repayment of Participation Advances
46
2.8.5
Documentation
46
2.8.6
Determinations to Honor Drawing Requests
46
2.8.7
Nature of Participation and Reimbursement Obligations
46
2.8.8
Indemnity
48
2.8.9
Liability for Acts and Omissions
48
2.8.10
Issuing Lender Reporting Requirements
50
2.9
Defaulting Lenders
50
2.10
Increase in Revolving Credit Commitments
52
2.10.1
Increasing Lenders and New Lenders
52
2.11
Reduction of Revolving Credit Commitment
53



i

--------------------------------------------------------------------------------

Customer CUSIP 22704NAA0
Facility CUSIP 22704NAB8


2.12
Illegality
53
3
RESERVED
54
4
ARTICLE 4 - INTEREST RATES
54
4.1
Interest Rate Options
54
4.1.1
Revolving Credit Interest Rate Options; Swing Loan Interest Rate
54
4.1.2
[RESERVED]
55
4.1.3
Rate Quotations
55
4.2
Interest Periods
55
4.2.1
Amount of Borrowing Tranche
55
4.2.2
Renewals
55
4.3
Interest After Default
55
4.3.1
Letter of Credit Fees, Interest Rate
55
4.3.2
Other Obligations
55
4.3.3
Acknowledgment
55
4.4
LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not Available
56
4.4.1
Unascertainable
56
4.4.2
Illegality; Increased Costs; Deposits Not Available
57
4.4.3
Administrative Agent’s and Lender’s Rights
57
4.5
Selection of Interest Rate Options
58
5
PAYMENTS
58
5.1
Payments
58
5.2
Pro Rata Treatment of Lenders
58
5.3
Sharing of Payments by Lenders
59
5.4
Presumptions by Administrative Agent
59
5.5
Interest Payment Dates
60
5.6
Voluntary Prepayments
60
5.6.1
Right to Prepay
60
5.6.2
Replacement of a Lender
61
5.7
Reserved
62
5.8
Increased Costs
62
5.8.1
Increased Costs Generally
62
5.8.2
Capital Requirements
63
5.8.3
Certificates for Reimbursement; Repayment of Outstanding Loans; Borrowing of New
Loans
63
5.8.4
Delay in Requests
63
5.9
Taxes
63
5.9.1
Issuing Lender
63
5.9.2
Payments Free of Taxes
63
5.9.3
Payment of Other Taxes by the Loan Parties
64
5.9.4
Indemnification by the Loan Parties
64
5.9.5
Indemnification by the Lenders
64
5.9.6
Evidence of Payments
64
5.9.7
Status of Lenders
65
5.9.8
Treatment of Certain Refunds
67



ii

--------------------------------------------------------------------------------

Customer CUSIP 22704NAA0
Facility CUSIP 22704NAB8


5.9.9
Survival
67
5.10
Indemnity
67
5.11
Settlement Date Procedures
68
5.12
Mitigation Obligations
68
5.13
Cash Collateral
69
6
REPRESENTATIONS AND WARRANTIES
70
6.1
Representations and Warranties
70
6.1.1
Organization and Qualification; Power and Authority; Compliance With Laws; Title
to Properties; Event of Default
70
6.1.2
Subsidiaries and Owners; Investment Companies
70
6.1.3
Validity and Binding Effect
70
6.1.4
No Conflict; Material Agreements; Consents
71
6.1.5
Litigation
71
6.1.6
Financial Statements
71
6.1.7
Margin Stock
72
6.1.8
Full Disclosure
72
6.1.9
Taxes
73
6.1.10
Patents, Trademarks, Copyrights, Licenses, Etc
73
6.1.11
Liens in the Collateral
73
6.1.12
Insurance
73
6.1.13
ERISA Compliance
73
6.1.14
Environmental Matters
74
6.1.15
Solvency
74
6.1.16
Anti-Terrorism and Sanctions Laws
74
6.1.17
Fiscal Unity
75
6.1.18
403 Statement
75
6.1.19
COMI
75
6.1.20
EEA
75
6.2
Updates to Schedules
75
7
CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT
76
7.1
First Loans
76
7.1.1
Deliveries
76
7.1.2
Payment of Fees
77
7.2
Each Loan or Letter of Credit
77
8
ARTICLE VIII; COVENANTS
77
8.1
Affirmative Covenants
78
8.1.1
Preservation of Existence, Etc
78
8.1.2
Payment of Liabilities, Including Taxes, Etc
78
8.1.3
Maintenance of Insurance
78
8.1.4
Maintenance of Properties and Leases
79
8.1.5
Visitation Rights
79
8.1.6
Keeping of Records and Books of Account
79
8.1.7
Compliance with Laws; Use of Proceeds
79
8.1.8
Additional Subsidiaries; Further Assurances
79



iii

--------------------------------------------------------------------------------

Customer CUSIP 22704NAA0
Facility CUSIP 22704NAB8


8.1.9
Anti-Terrorism and Sanctions Laws
80
8.1.10
Deposit Accounts
81
8.1.11
Certificate of Beneficial Ownership and Other Additional Information
81
8.1.12
Keepwell
82
8.1.13
Post Closing Covenants
82
8.2
Negative Covenants
82
8.2.1
Indebtedness
82
8.2.2
Liens; Lien Covenants
84
8.2.3
Guaranties
84
8.2.4
Loans and Investments
85
8.2.5
Dividends and Related Distributions
85
8.2.6
Liquidations, Mergers, Consolidations, Acquisitions
86
8.2.7
Dispositions of Assets or Subsidiaries
86
8.2.8
Affiliate Transactions
87
8.2.9
Subsidiaries, Partnerships and Joint Ventures
87
8.2.10
Continuation of or Change in Business
87
8.2.11
Fiscal Year
87
8.2.12
Changes in Organizational Documents
87
8.2.13
Reserved
88
8.2.14
Interest Coverage Ratio
88
8.2.15
Maximum Leverage Ratio
88
8.2.16
Fiscal Unity
88
8.2.17
403 Statement
88
8.2.18
COMI
88
8.3
Reporting Requirements
88
8.3.1
Quarterly Financial Statements
89
8.3.2
Annual Financial Statements
89
8.3.3
Certificate of the Borrowers
89
8.3.4
Notices
90
9
ARTICLE 9; DEFAULT
91
9.1
Events of Default
91
9.1.1
Payments Under Loan Documents
91
9.1.2
Breach of Warranty
91
9.1.3
Breach of Negative Covenants or Visitation Rights
91
9.1.4
Breach of Other Covenants
91
9.1.5
Defaults in Other Agreements
92
9.1.6
Final Judgments or Orders
92
9.1.7
Loan Document Unenforceable
92
9.1.8
Uninsured Losses; Proceedings Against Assets
92
9.1.9
Events Relating to Plans
92
9.1.10
Change of Control
92
9.1.11
Relief Proceedings
92
9.2
Consequences of Event of Default
93
9.2.1
Events of Default
93



iv

--------------------------------------------------------------------------------

Customer CUSIP 22704NAA0
Facility CUSIP 22704NAB8


9.2.2
Enforcement of Rights and Remedies
93
9.2.3
Set-off
94
9.2.4
Application of Proceeds
94
9.3
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
96
10
ARTICLE 10; THE ADMINISTRATIVE AGENT
96
10.1
Appointment and Authority
96
10.2
Rights as a Lender
97
10.3
Exculpatory Provisions
97
10.4
Reliance by Administrative Agent
98
10.5
Delegation of Duties
98
10.6
Resignation of Administrative Agent
99
10.7
Non-Reliance on Administrative Agent and Other Lenders
100
10.8
No Other Duties, etc
100
10.9
Administrative Agent’s Fee
100
10.10
Authorization to Release Collateral and Guarantors
100
10.11
No Reliance on Administrative Agent’s Customer Identification Program
101
10.12
Administrative Agent May File Proofs of Claim
101
10.12.1
Lender Provided Interest Rate Hedges, Lender Provided Foreign Currency Hedges
and Other Lender Provided Financial Service Products
102
10.13
Parallel liability
102
11
MISCELLANEOUS
103
11.1
Joint and Several Obligations
103
11.2
Modifications, Amendments or Waivers
104
11.2.1
Increase of Commitment
104
11.2.2
Extension of Payment; Reduction of Principal Interest or Fees; Modification of
Terms of Payment
104
11.2.3
Release of Collateral or Guarantor
104
11.2.4
Foreign Borrower or Loan Party and or Foreign Currency
104
11.2.5
Miscellaneous
104
11.2.6
Reserved
105
11.2.7
Release of Trademarks, Patents and other Intellectual Property
105
11.3
No Implied Waivers; Cumulative Remedies
106
11.4
Expenses; Indemnity; Damage Waiver
106
11.4.1
Costs and Expenses
106
11.4.2
Indemnification by the Borrowers
107
11.4.3
Reimbursement by Lenders
107
11.4.4
Waiver of Consequential Damages, Etc
107
11.4.5
Payments
108
11.4.6
Survival
108
11.5
Holidays
108
11.6
Notices; Effectiveness; Electronic Communication
108
11.6.1
Notices Generally
108
11.6.2
Electronic Communications
109
11.6.3
Change of Address, Etc
109
11.6.4
Platform
109



v

--------------------------------------------------------------------------------

Customer CUSIP 22704NAA0
Facility CUSIP 22704NAB8


11.7
Severability
110
11.8
Duration; Survival
110
11.9
Successors and Assigns
110
11.9.1
Successors and Assigns Generally
110
11.9.2
Assignments by Lenders
110
11.9.3
Register
112
11.9.4
Participations
113
11.9.5
Certain Pledges; Successors and Assigns Generally
114
11.10
Confidentiality
114
11.10.1
General
114
11.10.2
Sharing Information With Affiliates of the Lenders
114
11.11
Counterparts; Integration; Effectiveness
115
11.11.1
Counterparts; Integration; Effectiveness
115
11.12
CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF PROCESS;
WAIVER OF JURY TRIAL
115
11.12.1
Governing Law
115
11.12.2
SUBMISSION TO JURISDICTION
116
11.12.3
WAIVER OF VENUE
116
11.12.4
SERVICE OF PROCESS
116
11.12.5
WAIVER OF JURY TRIAL
116
11.13
USA Patriot Act Notice
117
11.14
No Novation
117
11.15
Reserved
117
11.16
Reserved
117
11.17
No Advisory or Fiduciary Responsibility
117
11.18
Acknowledgment Regarding any Supported QFC’s
118







vi

--------------------------------------------------------------------------------


Customer CUSIP 22704NAA0
Facility CUSIP 22704NAB8




LIST OF SCHEDULES AND EXHIBITS
SCHEDULES
SCHEDULE 1.1(B)
-    COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

SCHEDULE 1.1(C)
-    EXISTING LETTERS OF CREDIT

SCHEDULE 1.1(P)
-    PERMITTED LIENS

SCHEDULE 6.1.1
-    QUALIFICATIONS TO DO BUSINESS

SCHEDULE 6.1.2
-    SUBSIDIARIES

SCHEDULE 6.1.5
-    LITIGATION SCHEDULE

SCHEDULE 6.1.10
-    INTELLECTUAL PROPERTY

SCHEDULE 6.1.13
-    ERISA COMPLIANCE

SCHEDULE 6.1.14
-    ENVIRONMENTAL DISCLOSURES

SCHEDULE 8.2.1    -    PERMITTED INDEBTEDNESS
SCHEDULE 8.2.4    -    LOANS AND INVESTMENTS
EXHIBITS
EXHIBIT 1.1(A)
-    ASSIGNMENT AND ASSUMPTION AGREEMENT

EXHIBIT 1.1(N)(1)
-    REVOLVING CREDIT NOTE

EXHIBIT 1.1(N)(2)
-    SWING LOAN NOTE

EXHIBIT 2.4.2
-    SWING LOAN REQUEST

EXHIBIT 5.9.7(A)
-    U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

EXHIBIT 5.9.7(B)
-    U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

EXHIBIT 5.9.7(C)
-    U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants That Are
Partnerships For U.S. Federal Income Tax Purposes)

EXHIBIT 5.9.7(D)
-    U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That Are Partnerships
For U.S. Federal Income Tax Purposes)

EXHIBIT 8.3.3
-    QUARTERLY COMPLIANCE CERTIFICATE

EXHIBIT 11.2.6
-    RELEASE OF TRADEMARKS, PATENTS AND OTHER INTELLECTUAL PROPERTY







vii

--------------------------------------------------------------------------------






SECOND AMENDED AND RESTATED CREDIT AGREEMENT
THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT (as hereafter amended, the
“Agreement”) is dated as of July 26, 2019 (the “Effective Date”) and is made by
and among CROCS, INC., a Delaware corporation (“Crocs”), CROCS RETAIL, LLC, a
Colorado limited liability company (“Crocs Retail”), JIBBITZ, LLC, a Colorado
limited liability company (“Jibbitz”), COLORADO FOOTWEAR C.V., a limited
partnership (commanditaire vennootschap) established under the laws of the
Netherlands and registered with the Dutch trade register under number 27302818
(“Colorado Footwear”), CROCS EUROPE B.V., a private limited company (besloten
vennootschap met beperkte aansprakelijkheid) incorporated under the laws of the
Netherlands and registered with the Dutch trade register under number 27276812
(“Crocs Europe”, together with Crocs, Crocs Retail, Jibbitz, Colorado Footwear
and each Person joined hereto as a borrower from time to time, collectively
referred to herein as, the “Borrowers” or “Borrower”), the Lenders (as
hereinafter defined), PNC CAPITAL MARKETS LLC, in its capacity as sole book
runner, co-syndication agent and joint lead arranger (“PNCCM”), CITIBANK, N.A.,
BANK OF AMERICA, N.A., and KEY BANK NATIONAL ASSOCIATION, each as joint lead
arranger (together with PNCCM, the “Joint Lead Arrangers”) and PNC BANK,
NATIONAL ASSOCIATION, in its capacity as administrative agent for the Lenders
under this Agreement (hereinafter referred to in such capacity as the
“Administrative Agent”), Swing Loan Lender (as hereinafter defined) and Issuing
Lender (as hereinafter defined).
Certain Borrowers, Administrative Agent and certain financial institutions as
lenders have entered into that certain Revolving Credit and Security Agreement
dated as of September 25, 2009 (as amended, the “Original Credit Agreement”)
pursuant to which Administrative Agent and such financial institutions made
loans and other advances to certain of the Borrowers. Certain Borrowers,
Administrative Agent and certain financial institutions as lenders have entered
into that certain Amended and Restated Credit Agreement dated as of December 16,
2011 (as heretofore amended, the “Existing Credit Agreement”) which amended and
restated the Original Credit Agreement and pursuant to which Administrative
Agent and such financial institutions made loans and other advances to certain
of the Borrowers.
Borrowers and Administrative Agent desire to amend and restate the Existing
Credit Agreement in its entirety pursuant to the terms and conditions hereof.
This Agreement amends and restates the Existing Credit Agreement but does not
extinguish the obligations evidenced thereby.
The Borrowers have requested the Lenders to provide a revolving credit facility
to the Borrowers in an aggregate principal amount not to exceed $450,000,000. In
consideration of their mutual covenants and agreements hereinafter set forth and
intending to be legally bound hereby, the parties hereto covenant and agree as
follows:


1.    ARTICLE 1; CERTAIN DEFINITIONS
1.1    Certain Definitions. In addition to words and terms defined elsewhere in
this Agreement, the following words and terms shall have the following meanings,
respectively, unless the context hereof clearly requires otherwise:





--------------------------------------------------------------------------------





Acquisition means any transaction, or any series of related transactions, by
which any Loan Party or any of its Subsidiaries (a) acquires any going business
or all or substantially all of the assets of any partnership, corporation or
limited liability company, or division thereof, whether through purchase of
assets, merger or otherwise or (b) directly or indirectly acquires (in one
transaction or as the most recent transaction in a series of transactions) at
least a majority (in number of votes) of the securities of a corporation which
have ordinary voting power for the election of directors (other than securities
having such power only by reason of the happening of a contingency) or a
majority (by percentage or voting power) of the outstanding ownership interests
of a partnership or limited liability company.
Administrative Agent shall mean PNC Bank, National Association, in its capacity
as administrative agent hereunder or any successor administrative agent.
Administrative Agent’s Fee shall have the meaning specified in Section 10.9
[Administrative Agent’s Fee].
Administrative Agent’s Letter shall have the meaning specified in Section 10.9
[Administrative Agent’s Fee].
Affiliate as to any Person shall mean any other Person (i) which directly or
indirectly controls, is controlled by, or is under common control with such
Person, (ii) which beneficially owns or holds 20% or more of any class of the
voting or other equity interests of such Person, or (iii) 20% or more of any
class of voting interests or other equity interests of which is beneficially
owned or held, directly or indirectly, by such Person.
Agent Parties means as is specified in Section 11.6.4(ii).
Agreement shall mean this Second Amended and Restated Credit Agreement, as the
same may be amended, supplemented, modified or restated from time to time,
including all schedules and exhibits.
Alternate Source means as is specified in the definition of LIBOR Rate.
Anti-Corruption Laws means any Laws concerning or relating to bribery or
corruption, including the United States Foreign Corrupt Practices Act of 1977,
as amended, the UK Bribery Act 2010, and any other similar laws or regulations
administered or enforced in any jurisdiction in which any Loan Party or any of
their Subsidiaries conduct business.
Anti-Terrorism and Sanctions Laws shall mean any Laws relating to terrorism,
economic or financial sanctions, other trade sanctions programs and embargoes,
import/export licensing, money laundering, and any regulation, order, or
directive promulgated, issued, administered or enforced pursuant to such Laws
(including without limitation, any Laws enforced or administered by OFAC, the
United States State Department, the United Nations Security Council, the
European Union, any European Union member state, Her Majesty’s Treasury of the
United Kingdom or other relevant sanctions authority) all as amended,
supplemented or replaced from time to time.


- 2 -

--------------------------------------------------------------------------------





Applicable Letter of Credit Fee Rate shall mean a percentage equal to the
Applicable Margin for Revolving Credit Loans accruing interest at the LIBOR Rate
Option.
Applicable Margin shall mean (a) from the Closing Date through and including the
first Adjustment Date, (i) an amount equal to the margins set forth in Pricing
Level III, and (b) effective as of the date on which the quarterly financial
statements of the Loan Parties and related Compliance Certificate are required
under Section 8.3.1 hereof are due to be delivered (each day on which such
delivery is due, an “Adjustment Date”), the Applicable Margin for Revolving
Credit Loans and the Commitment Fee shall be adjusted, if necessary, to the
applicable percent per annum set forth in the pricing table below corresponding
to the Leverage Ratio as of the last day of the most recently completed fiscal
quarter prior to the applicable Adjustment Date:
Pricing Level
Leverage Ratio
Commitment
Fee
Applicable Margin for Base Rate and Swing Loans
Applicable margin for LIBOR Rate Loans
I
Less than 1.00 to 1.00
0.10%
0.00%
1.00%
II
Greater than or equal to 1.00 to 1.00 but less than 1.75 to 1.00
0.15%
0.125%
1.125%
III
Greater than or equal to 1.75 to 1.00 but less than 2.50 to 1.00
0.15%
0.25%
1.25%
IV
Greater than or equal to 2.50 to 1.00 but less than 2.75 to 1.00
0.20%
0.375%
1.375%
V
Greater than or equal to 2.75 to 1.00 but less than 3.00 to 1.00
0.20%
0.50%
1.50%
VI
Greater than or equal to 3.00 to 1.00
0.225%
0.625%
1.625%





Notwithstanding the foregoing, during any Leverage Covenant Step-Up Period, the
Applicable Margin shall be increased by 25 basis points as set forth below:


- 3 -

--------------------------------------------------------------------------------





Pricing Level
Leverage Ratio
Commitment
Fee
Applicable Margin for Base Rate and Swing Loans
Applicable margin for LIBOR Rate Loans
I
Less than 1.00 to 1.00
0.10%
0.25%
1.25%
II
Greater than or equal to 1.00 to 1.00 but less than 1.75 to 1.00
0.15%
0.375%
1.375%
III
Greater than or equal to 1.75 to 1.00 but less than 2.50 to 1.00
0.15%
0.50%
1.50%
IV
Greater than or equal to 2.50 to 1.00 but less than 2.75 to 1.00
0.20%
0.625%
1.625%
V
Greater than or equal to 2.75 to 1.00 but less than 3.00 to 1.00
0.20%
0.75%
1.75%
VI
Greater than or equal to 3.00 to 1.00
0.225%
0.875%
1.875%



If the Loan Parties shall fail to deliver the financial statements, certificates
and/or other information required under Section 8.3.1 hereof by the date
required pursuant to such sections, each Applicable Margin shall be conclusively
presumed to equal the highest Applicable Margin specified in the pricing table
set forth above until the date of delivery of such financial statements,
certificates and/or other information, at which time the Applicable Margin will
be adjusted based upon the Leverage Ratio reflected in such financial statements
and the applicable Compliance Certificate. Any increase in interest rates
payable by the Loan Parties under this Agreement and the Loan Documents pursuant
to the provisions of the foregoing sentence shall be in addition to and
independent of any increase in such interest rates resulting from the occurrence
of any Event of Default and/or the effectiveness of the default rate provisions
of Section 4.3 hereof.


- 4 -

--------------------------------------------------------------------------------







If, as a result of any restatement of, or other adjustment to, the financial
statements of the Loan Parties or for any other reason, Administrative Agent
determines that (a) the Leverage Ratio as previously calculated as of any
applicable date for any applicable period was inaccurate, and (b) a proper
calculation of the Leverage Ratio for any such period would have resulted in a
different Applicable Margin for such period, then (i) if the proper calculation
of the Leverage Ratio would have resulted in a higher interest rate for such
period, automatically and immediately without the necessity of any demand or
notice by Administrative Agent or any other affirmative act of any party, the
interest accrued on the applicable outstanding Revolving Credit Loans for such
period under the provisions of this Agreement and the Loan Documents shall be
deemed to be retroactively increased by, and the Loan Parties shall be obligated
to immediately pay to Administrative Agent for the ratable benefit of Lenders an
amount equal to the excess of the amount of interest that should have been paid
for such period over the amount of interest actually paid for such period; and
(ii) if the proper calculation of the Leverage Ratio would have resulted in a
lower interest rate for such period, then the interest accrued on the applicable
outstanding Revolving Credit Loans for such period under the provisions of this
Agreement and the Loan Documents shall be deemed to remain unchanged, and
Administrative Agent and Lenders shall have no obligation to repay interest to
the Loan Parties; provided, that, if as a result of any restatement or other
event or other determination by Administrative Agent a proper calculation of the
Leverage Ratio would have resulted in a higher interest rate for one or more
periods and a lower interest rate for one or more other periods (due to the
shifting of income or expenses from one period to another period or any other
reason), then the amount payable by the Loan Parties pursuant to clause (i)
above shall be based upon the excess, if any, of the amount of interest that
should have been paid for all applicable periods over the amounts of interest
actually paid for such periods.
Approved Fund means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
Assignment and Assumption Agreement shall mean an assignment and assumption
agreement entered into by a Lender and an assignee permitted under Section 11.9
[Successors and Assigns], in substantially the form of Exhibit 1.1(A).
Authorized Officer shall mean, with respect to any Loan Party, the Chief
Executive Officer, President, Chief Financial Officer, Treasurer or Director of
Treasury of such Loan Party or such other individuals, designated by written
notice to the Administrative Agent from the Borrowers, authorized to execute
notices, reports and other documents on behalf of the Loan Parties required
hereunder. The Borrowers may amend such list of individuals from time to time by
giving written notice of such amendment to the Administrative Agent.
Availability shall mean the sum of (i) the difference between the Revolving
Facility Usage and the aggregate Revolving Credit Commitments, plus (ii)
Borrowers’ unrestricted cash maintained in deposit accounts in the United States
(as evidenced by Borrower’s most recent account statements).


- 5 -

--------------------------------------------------------------------------------





Bail-In Action shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
Bail-In Legislation shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.
Base Rate shall mean, for any day, a fluctuating per annum rate of interest
equal to the highest of (a) the Federal Funds open rate, plus 0.25%, (b) the
Prime Rate, and (c) the Daily LIBOR Rate, plus 100 basis points (1.0%), so long
as Daily LIBOR Rate is offered, ascertainable and not unlawful. Any change in
the Base Rate (or any component thereof) shall take effect at the opening of
business on the day such change occurs. Interest on the Base Rate borrowings is
calculated on a 365 or 366 day basis, as the case may be, and actual days
elapsed and is payable quarterly in arrears.
Base Rate Option shall mean the option of the Borrowers to have Loans bear
interest at the rate and under the terms set forth in Section 4.1.1(i)
[Revolving Credit Interest Rate Options].
Borrowers shall have the meaning set forth in the preamble hereto.
Borrowers on a Consolidated Basis shall mean the consolidation in accordance
with GAAP of the accounts or other items of the Borrowers and their respective
Subsidiaries.
Borrowing Date shall mean, with respect to any Loan, the date for the making
thereof or the renewal or conversion thereof at or to the same or a different
Interest Rate Option, which shall be a Business Day.
Borrowing Tranche shall mean specified portions of Loans outstanding as follows:
(i) any Loans to which a LIBOR Rate Option applies which become subject to the
same Interest Rate Option under the same Loan Request by the Borrowers and which
have the same Interest Period shall constitute one Borrowing Tranche, and
(ii) all Loans to which a Base Rate Option applies shall constitute one
Borrowing Tranche.
Business Day shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required to be closed for
business in Pittsburgh, Pennsylvania and if the applicable Business Day relates
to any Loan to which the LIBOR Rate Option applies, such day must also be a day
on which dealings are carried on in the London interbank market.
Capital Expenditures shall mean expenditures made or liabilities incurred for
the acquisition of any fixed assets or improvements, replacements, substitutions
or additions thereto which have a useful life of more than one year, including
the total principal portion of Capitalized Leases, which, in accordance with
GAAP, would be classified as capital expenditures; provided, however, that the
term “Capital Expenditures” shall not include (a) expenditures made in
connection


- 6 -

--------------------------------------------------------------------------------





with the replacement, substitution, restoration or repair of assets to the
extent financed with (i) insurance proceeds paid on account of the loss of or
damage to the assets being replaced, substituted, restored or repaired or (ii)
awards of compensation arising from the taking by eminent domain or condemnation
of the assets being replaced, (b) the amount of any credit granted against the
purchase price of equipment that is purchased simultaneously with the trade in
of existing equipment granted by the seller of such equipment for the equipment
being traded in at such time, (c) expenditures that are accounted for as capital
expenditures by the Borrowers or any of their Subsidiaries and that actually are
paid for by a Person other than the Borrowers or any of their Subsidiaries and
for which the Borrowers have not or any of their Subsidiaries has not provided
or is not required to provide or incur, directly or indirectly, any
consideration or obligation to such Person or any other Person (whether before,
during or after such period), (d) the book value of any asset owned by the
Borrowers or any of their Subsidiaries prior to or during such period to the
extent that such book value is included as a capital expenditure during such
period as a result of such Person reusing or beginning to reuse such asset
during such period without a corresponding expenditure actually having been made
in such period, (e) purchases of replacement property, plant or equipment to the
extent financed by asset sales of similar assets permitted hereunder; and (f)
any non-cash compensation or other non-cash costs reflected as additions to
property, plant or equipment on the consolidated balance sheet of the Borrowers
and their Subsidiaries.
Capitalized Leases shall mean the obligations of any Person to pay rent or any
other amounts under any lease of (or other arrangement conveying the right to
use) real or personal property, or a combination thereof, which obligations are
required to be classified and accounted for as capital lease obligations on a
balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP,
provided that obligations for payment of rent under operating leases if and to
the extent such leases are or would be classified as operating leases under
Financial Accounting Standards Board Accounting Standards Codification 840 as in
effect as of the date of this Agreement but are required to be reclassified as
capital leases as a result of amendments to Financial Accounting Standards Board
Accounting Standards Codification 840 made in accordance with those accounting
standards proposed in the Proposed Accounting Standards Update exposure draft
issued on August 17, 2010 shall not constitute Capitalized Leases hereunder.
Cash Collateralize means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Issuing Lender or
the Lenders, as collateral for Letter of Credit Obligations or obligations of
Lenders to fund participations in respect of Letter of Credit Obligations, cash
or deposit account balances or, if the Administrative Agent and each applicable
Issuing Lender shall agree in their sole discretion, other credit support, in
each case pursuant to documentation in form and substance satisfactory to the
Administrative Agent and each applicable Issuing Lender. “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.
Cash Management Agreements shall have the meaning specified in Section 2.5.6
[Swing Loans Under Cash Management Agreements].


- 7 -

--------------------------------------------------------------------------------





Cash Management Bank means any Person that, at the time it enters into an Other
Lender Provided Financial Service Product, is a Lender or an Affiliate of a
Lender, in its capacity as a party to such Other Lender Provided Financial
Service Product.
CEA means the Commodity Exchange Act (7 U.S.C. §1 et seq.), as amended from time
to time, and any successor statute.
CFC Debt means intercompany loans, Indebtedness or receivables owed or treated
as owed by one or more Foreign Subsidiaries.
CFTC means the Commodity Futures Trading Commission.
Change of Control shall mean (a) 100% of the equity interests of any direct or
indirect Subsidiary of Crocs is no longer owned directly or indirectly (on a
fully diluted basis) by Crocs (except (i) directors’ qualifying shares for any
Foreign Subsidiary as required by law and (ii) pursuant to any transaction
permitted hereunder); (b) (i) any person or group of persons (within the meaning
of Section 13(d) or 14(a) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) shall have acquired beneficial ownership of (within the
meaning of Rule 13d-3 promulgated by the Securities and Exchange Commission
under the Exchange Act) 331/3% or more of the voting equity interests of Crocs;
or (ii) from and after the date hereof, individuals who on the date hereof
constitute the Board of Directors of Crocs (together with any new directors
whose election by such Board of Directors or whose nomination for election by
the shareholders of Crocs was approved by a vote of a majority of the directors
then still in office who were either directors on the date hereof or whose
election or nomination for election was previously approved) cease for any
reason to constitute a majority of the board of directors of Crocs then in
office; or (c) any merger, consolidation or sale of substantially all of the
property or assets of any Borrower or any direct or indirect Subsidiary of any
Borrower except as permitted by Section 8.2.6.
Change in Law shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any Law, (b) any
change in any Law or in the administration, interpretation, implementation or
application thereof by any Official Body or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of Law)
by any Official Body; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines, interpretations or directives
thereunder or issued in connection therewith (whether or not having the force of
Law) and (y) all requests, rules, regulations, guidelines, interpretations or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities (whether or not having the force
of Law), in each case pursuant to Basel III, shall in each case be deemed to be
a Change in Law regardless of the date enacted, adopted, issued, promulgated or
implemented.
CIP Regulations means as is specified in Section 10.11 [No Reliance on
Administrative Agent’s Customer Identification Program].


- 8 -

--------------------------------------------------------------------------------





Closing Date shall mean the Business Day on which the first Loan shall be made,
which shall be July 26, 2019.
Code shall mean the Internal Revenue Code of 1986, as the same may be amended or
supplemented from time to time, and any successor statute of similar import, and
the rules and regulations thereunder, as from time to time in effect.
Collateral shall mean (a) the collateral under the (i) Security Agreement (ii)
Pledge Agreement, (iii) Patent, Trademark and Copyright Security Agreement, and
(b) any other assets of any Person granted as collateral to secure the
Obligations for the benefit of the Secured Parties.
Collateral Documents means the Security Agreement, the Pledge Agreement, Patent,
Trademark and Copyright Security Agreement, and any other agreement, document or
instrument granting a Lien in Collateral for the benefit of the Secured Parties.
Commitment shall mean as to any Lender the aggregate of its Revolving Credit
Commitment and, in the case of PNC, its Swing Loan Commitment, and Commitments
shall mean the aggregate of the Revolving Credit Commitments and Swing Loan
Commitment of all of the Lenders.
Commitment Fee shall have the meaning specified in Section 2.3 [Commitment
Fees].
Communications means as is specified in Section 11.6.4 [Platform].
Compliance Certificate shall have the meaning specified in Section 8.3.3
[Certificate of the Borrowers].
Connection Income Taxes shall mean Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
Consolidated EBITDA shall mean for any fiscal period the sum of (i) net income
(or loss) of Borrowers on a Consolidated Basis for such period (excluding, in
each case to the extent incurred or charged during the applicable period:
one-time charges including impairments with the consent of Administrative Agent
in the aggregate not to exceed $25,000,000 for any trailing twelve month period
ending of which up to $10,000,000 may be cash-charges, plus (ii) Consolidated
Interest Expense, plus (iii) all charges against income of Borrowers on a
Consolidated Basis for such period for federal, state and local taxes, plus (iv)
depreciation expenses for such period, plus (v) amortization expenses for such
period, plus (vi) non-cash share based compensation expenses, plus (vii) foreign
currency transaction losses (net of any foreign currency transaction gains) for
such period.
Consolidated Interest Expense means, for any fiscal period, the sum of all cash
interest paid calculated in accordance with GAAP of or by the Borrowers and
their Subsidiaries on a consolidated basis for such period.


- 9 -

--------------------------------------------------------------------------------





Covered Entity shall mean (a) each Borrower, each Subsidiary of each Borrower,
all Guarantors and all pledgors of Collateral and (b) each Person that, directly
or indirectly, is in control of a Person described in clause (a) above. For
purposes of this definition, control of a Person shall mean the direct or
indirect (x) ownership of, or power to vote, 25% or more of the issued and
outstanding equity interests having ordinary voting power for the election of
directors of such Person or other Persons performing similar functions for such
Person, or (y) power to direct or cause the direction of the management and
policies of such Person whether by ownership of equity interests, contract or
otherwise.
Daily LIBOR Rate shall mean, for any day, the rate per annum determined by the
Administrative Agent by dividing (x) the Published Rate by (y) a number equal to
1.00 minus the LIBOR Reserve Percentage on such day. Notwithstanding the
foregoing, if the Daily LIBOR Rate as determined above would be less than zero
percent (0.00%), such rate shall be deemed to be zero percent (0.00%) for
purposes of this Agreement
Debtor Relief Laws means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.
Defaulting Lender means, subject to Section 2.9(ii) [Defaulting Lender Cure],
any Lender that (a) has failed to (i) fund all or any portion of its Loans
within two Business Days of the date such Loans were required to be funded
hereunder unless such Lender notifies the Administrative Agent and the Borrowers
in writing that such failure is the result of such Lender’s determination that
one or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, or (ii) pay to the Administrative Agent, the
Issuing Lender, the Swing Loan Lender or any other Lender any other amount
required to be paid by it hereunder (including in respect of its participation
in Letters of Credit or Swing Loans) within two Business Days of the date when
due, (b) has notified the Borrowers, the Administrative Agent, the Issuing
Lender or the Swing Loan Lender in writing that it does not intend to comply
with its funding obligations hereunder, or has made a public statement to that
effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Borrowers, to confirm in writing to the Administrative Agent and
the Borrowers that it will comply with its prospective funding obligations
hereunder (provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt of such written confirmation by the
Administrative Agent and the Borrower), or (d) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any Debtor
Relief Law, (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity, or (iii) become the subject of a
Bail-in Action; provided that a Lender shall not be


- 10 -

--------------------------------------------------------------------------------





a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by an Official Body so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Official Body) to reject, repudiate,
disavow or disaffirm any contracts or agreements made with such Lender. Any
determination by the Administrative Agent that a Lender is a Defaulting Lender
under any one or more of clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.9(ii) [Defaulting Lender Cure]) upon
delivery of written notice of such determination to the Borrowers, the Issuing
Lender, the Swing Loan Lender and each Lender.
Dollar, Dollars, U.S. Dollars and the symbol $ shall mean lawful money of the
United States of America.
Domestic Subsidiary means any Subsidiary of the Borrowers that is organized
under the laws of any political subdivision of the United States.
Drawing Date shall have the meaning specified in Section 2.8.3 [Disbursements,
Reimbursement].
Dutch Civil Code shall mean the Burgerlijk Wetboek of The Netherlands.
EEA Financial Institution shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.
EEA Member Country shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
EEA Resolution Authority shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
Effective Federal Funds Rate means for any day the rate per annum (based on a
year of 360 days and actual days elapsed and rounded upward to the nearest
1/100,000 of 1% (i.e., the fifth digit after the decimal)) announced by the
Federal Reserve Bank of New York (or any successor) on such day as being the
weighted average of the rates on overnight federal funds transactions arranged
by federal funds brokers on the previous trading day, as computed and announced
by such Federal Reserve Bank (or any successor) in substantially the same manner
as such Federal Reserve Bank computes and announces the weighted average it
refers to as the “Effective Federal Funds Rate” as of the date of this
Agreement; provided that if such Federal Reserve Bank (or its successor) does
not announce such rate on any day, the “Effective Federal Funds Rate” for such
day shall be


- 11 -

--------------------------------------------------------------------------------





the Effective Federal Funds Rate for the last day on which such rate was
announced. Notwithstanding the foregoing, if the Effective Federal Funds Rate as
determined under any method above would be less than zero percent (0.00%), such
rate shall be deemed to be zero percent (0.00%) for purposes of this Agreement.
Eligible Contract Participant means an “eligible contract participant” as
defined in the CEA and regulations thereunder.
Eligibility Date means, with respect to each Guarantor and each Swap, the date
on which the Guaranty of such Guarantor pursuant to Guaranty Agreement or the
grant of security by such Guarantor pursuant to the Collateral Documents becomes
effective with respect to such Swap (for the avoidance of doubt, the Eligibility
Date shall be the Effective Date of such Swap if this Agreement or any other
Loan Document is then in effect with respect to such Guarantor, and otherwise it
shall be the Effective Date of the Guaranty Agreement and/or such other
Collateal Document(s) to which such Guarantor is a party).
Environmental Laws shall mean all applicable federal, state, local, tribal,
territorial and foreign Laws (including common law), constitutions, statutes,
treaties, regulations, rules, ordinances and codes and any consent decrees,
settlement agreements, judgments, orders, directives, policies or programs
issued by or entered into with an Official Body pertaining or relating to:
(i) pollution or pollution control; (ii) protection of human health from
exposure to regulated substances; (iii) protection of the environment and/or
natural resources; (iv) the presence, use, management, generation, manufacture,
processing, extraction, treatment, recycling, refining, reclamation, labeling,
packaging, sale, transport, storage, collection, distribution, disposal or
release or threat of release of regulated substances; (v) the presence of
contamination; (vi) the protection of endangered or threatened species; and
(vii) the protection of environmentally sensitive areas.
ERISA shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, and the rules and regulations thereunder, as from time to
time in effect.
ERISA Event means (a) with respect to a Pension Plan, a reportable event under
Section 4043 of ERISA as to which event (after taking into account notice
waivers provided for in ERISA and the regulations thereunder) there is a duty to
give notice to the PBGC; (b) a withdrawal by any member of the ERISA Group from
a Pension Plan subject to Section 4063 of ERISA during a plan year in which it
was a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA; (c) a complete or partial withdrawal, within the meaning of
Sections 4203 and 4205, respectively, by any member of the ERISA Group from a
Multiemployer Plan or occurrence of an event described in Section 4041A(a) of
ERISA that results in the termination of a Multiemployer Plan; (d) the filing of
a notice of intent to terminate a Pension Plan, the treatment of a Pension Plan
amendment as a termination under Section 4041(e) of ERISA, or the commencement
of proceedings by the PBGC to terminate a Pension Plan; (e) an event or
condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan
or Multiemployer Plan; (f) the determination that any Pension Plan or
Multiemployer Plan is considered an at-risk plan or a plan in critical status
within the meaning of Sections 430, 431 and 432 of the


- 12 -

--------------------------------------------------------------------------------





Code or Sections 303, 304 and 305 of ERISA; or (g) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any member of the ERISA Group.
ERISA Group means, at any time, the Borrowers and all trades or businesses
(whether or not incorporated) that, together with the Borrowers, are treated as
a single employer under Section 414(b) or (c) of the Code or Section 4001(b)(1)
of ERISA, or solely for purposes of the funding requirements of Section 412 of
the Code and Section 302 of ERISA, under Section 414(m) or (o) of the Code.
EU Bail-In Legislation Schedule shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
Event of Default shall mean any of the events described in Section 9.1 [Events
of Default] and referred to therein as an “Event of Default.”
Excluded Hedge Liability or Liabilities means, with respect to each Guarantor,
each of its Swap Obligations if, and only to the extent that, all or any portion
of this Agreement or any other Loan Document that relates to such Swap
Obligation is or becomes illegal under the CEA, or any rule, regulation or order
of the CFTC, solely by virtue of such Loan Party’s failure to qualify as an
Eligible Contract Participant on the Eligibility Date for such Swap.
Notwithstanding anything to the contrary contained in the foregoing or in any
other provision of this Agreement or any other Loan Document, the foregoing is
subject to the following provisos: (a) if a Swap Obligation arises under a
master agreement governing more than one Swap, this definition shall apply only
to the portion of such Swap Obligation that is attributable to Swaps for which
such guaranty or security interest is or becomes illegal under the CEA, or any
rule, regulations or order of the CFTC, solely as a result of the failure by
such Guarantor for any reason to qualify as an Eligible Contract Participant on
the Eligibility Date for such Swap, (b) if a guarantee of a Swap Obligation
would cause such obligation to be an Excluded Hedge Liability but the grant of a
security interest would not cause such obligation to be an Excluded Hedge
Liability, such Swap Obligation shall constitute an Excluded Hedge Liability for
purposes of the guaranty but not for purposes of the grant of the security
interest, and (c) if there is more than one Guarantor executing this Agreement
or the other Loan Documents and a Swap Obligation would be an Excluded Hedge
Liability with respect to one or more of such Persons, but not all of them, the
definition of Excluded Hedge Liability or Liabilities with respect to each such
Person shall only be deemed applicable to (i) the particular Swap Obligations
that constitute Excluded Hedge Liabilities with respect to such Person, and (ii)
the particular Person with respect to which such Swap Obligations constitute
Excluded Hedge Liabilities.
Excluded Taxes shall mean any of the following Taxes imposed on or with respect
to a Recipient or required to be withheld or deducted from a payment to a
Recipient, (i) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (a) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or (b)
that are Other Connection Taxes, (ii) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to


- 13 -

--------------------------------------------------------------------------------





or for the account of such Lender with respect to an applicable interest in a
Loan or Commitment pursuant to a law in effect on the date on which (a) such
Lender acquires such interest in such Loan or Commitment (other than pursuant to
an assignment request by the Borrowers under Section 5.6.2 [Replacement of a
Lender]) or (b) such Lender changes its lending office, except in each case to
the extent that, pursuant to Section 5.9.7 [Status of Lenders], amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (iii) Taxes attributable to such Recipient’s failure
to comply with 5.9.7 [Status of Lenders], and (iv) any U.S. federal withholding
Taxes imposed under FATCA. (except to the extent imposed due to the failure of
the Borrowers to provide documentation or information to the IRS).
Existing Credit Agreement means as is specified in the opening paragraph to this
Agreement.
Existing Letters of Credit means those letters of credit existing on the Closing
Date and identified on Schedule 1.1(C).
Expiration Date shall mean, with respect to the Revolving Credit Commitments,
July 26, 2024.
FATCA shall mean Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among governmental authorities and implementing
such Sections of the Code.
Foreign Currency Hedge means any foreign exchange transaction, including spot
and forward foreign currency purchases and sales, listed or over-the-counter
options on foreign currencies, non-deliverable forwards and options, foreign
currency swap agreements, currency exchange rate price hedging arrangements, and
any other similar transaction providing for the purchase of one currency in
exchange for the sale of another currency.
Foreign Currency Hedge Liabilities means as is specified in the definition of
Lender Provided Foreign Currency Hedge.
Foreign Holding Company means any Subsidiary of the Borrowers all or
substantially all of the assets of which are comprised of Equity Interests in
one or more Foreign Subsidiaries or CFC Debt.
Foreign Lender shall mean (i) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (ii) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the Laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.


- 14 -

--------------------------------------------------------------------------------





Foreign Plan shall mean at any time any benefit, pension or similar plan
regulated or covered by the law of any jurisdiction other than the U.S. (or any
state thereof) applicable to any Loan Party or which could impose a material
liability on any Loan Party or any of their assets.
Foreign Subsidiary of any Person, shall mean any Subsidiary of such Person that
is not organized or incorporated in the United States or any State or territory
thereof.
Fronting Exposure means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Lender, such Defaulting Lender’s Ratable Share of the
outstanding Letter of Credit Obligations with respect to Letters of Credit
issued by such Issuing Lender other than Letter of Credit Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof, and
(b) with respect to any Swing Loan Lender, such Defaulting Lender’s Ratable
Share of outstanding Swing Loans made by such Swing Loan Lender other than Swing
Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders.
Fund means any Person (other than a natural Person) that is (or will be) engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its activities.
GAAP shall mean generally accepted accounting principles as are in effect from
time to time, subject to the provisions of Section 1.3 [Accounting Principles],
and applied on a consistent basis both as to classification of items and
amounts.
Guarantor means, collectively, (a) Western Brands Netherlands Holding C.V.,
Western Brands Holding Company, LLC and Crocs General Partner, LLC, and (b) any
other Person that is from time to time party or joined to this Agreement as a
“guarantor” pursuant to Section 8.1.8 [Additional Subsidiaries; Further
Assurances] or that executes a Guaranty Agreement in favor of Administrative
Agent and Lenders.
Guaranty of any Person shall mean any obligation of such Person guaranteeing or
in effect guaranteeing any liability or obligation of any other Person in any
manner, whether directly or indirectly, including any agreement to indemnify or
hold harmless any other Person, any performance bond or other suretyship
arrangement and any other form of assurance against loss, except endorsement of
negotiable or other instruments for deposit or collection in the ordinary course
of business.
Guaranty Agreement shall mean, collectively, the Guaranty and Suretyship
Agreements (as amended, amended and restated, modified, or supplemented from
time to time), in form and substance satisfactory to Administrative Agent in its
reasonable discretion, executed and delivered by each of the Guarantors on or
after the Closing Date
Hazardous Materials means all explosive or radioactive substances or wastes and
all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas,


- 15 -

--------------------------------------------------------------------------------





infectious or medical wastes and all other substances or wastes of any nature
regulated pursuant to any Environmental Law.
Hedging Obligations of any Person shall mean any and all obligations of such
Person under (i) any and all Lender Provided Foreign Currency Hedge, (ii) Lender
Provided Interest Rate Hedge, (iii) any and all other hedging transactions
permitted by Administrative Agent hereunder (“Other Hedging Transactions”), (iv)
any and all cancellations, buy backs, reversals, terminations or assignments of
any of the foregoing and (v) any and all renewals, extensions and modifications
of any Lender Provided Interest Rate Hedge, Lender Provided Foreign Currency
Hedge or Other Hedging Transaction and any and all substitutions for any Lender
Provided Interest Rate Hedges, Lender Provided Foreign Currency Hedges or Other
Hedging Transaction.
Hedge Bank means any Person that, at the time it enters into a Lender Provided
Foreign Currency Hedge or Lender Provided Interest Rate Hedge, is a Lender or an
Affiliate of a Lender, in its capacity as a party to such Lender Provided
Foreign Currency Hedge or Lender Provided Interest Rate Hedge.
Indebtedness shall mean, as to any Person at any time, any and all indebtedness,
obligations or liabilities (whether matured or unmatured, liquidated or
unliquidated, direct or indirect, absolute or contingent, or joint or several)
of such Person for or in respect of: (i) borrowed money, (ii) amounts raised
under or liabilities in respect of any note purchase or acceptance credit
facility, (iii) reimbursement obligations (contingent or otherwise) under any
letter of credit agreement, (iv) Hedging Obligations (provided that any such
amounts are limited to the Net Marked to Market Exposure of such Hedging
Obligations), (v) any other transaction (including forward sale or purchase
agreements, Capitalized Leases and conditional sales agreements) having the
commercial effect of a borrowing of money entered into by such Person to finance
its operations or capital requirements (but not including trade payables and
accrued expenses incurred in the ordinary course of business which are not
represented by a promissory note or other evidence of indebtedness and which are
not more than sixty (60) days past their original due date), or (vi) any
Guaranty of Indebtedness for borrowed money.
Indemnified Taxes shall mean (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document, and (ii) to the extent not otherwise described in
the preceding clause (i), Other Taxes.
Indemnitee shall have the meaning specified in Section 11.4.2 [Indemnification
by the Borrowers].
Indemnity shall mean the Indemnity Agreement in form and substance satisfactory
to Administrative Agent in its Permitted Discretion relating to possible
environmental liabilities associated with any of the owned or leased real
property of the Loan Parties or their Subsidiaries.
Information shall mean all information received from or on behalf of the Loan
Parties or any of their Subsidiaries relating to the Loan Parties or any of such
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent,


- 16 -

--------------------------------------------------------------------------------





any Lender or the Issuing Lender on a non-confidential basis prior to disclosure
by or on behalf of the Loan Parties or any of their Subsidiaries.
Insolvency Proceeding shall mean, with respect to any Person, (a) a case, action
or proceeding with respect to such Person (i) before any court or any other
Official Body under any bankruptcy, insolvency, reorganization or other similar
Law now or hereafter in effect, or (ii) for the appointment of a receiver,
liquidator, assignee, custodian, trustee, sequestrator, conservator (or similar
official) of any Loan Party or otherwise relating to the liquidation,
dissolution, winding-up or relief of such Person, or (b) any general assignment
for the benefit of creditors, composition, marshaling of assets for creditors,
or other, similar arrangement in respect of such Person’s creditors generally or
any substantial portion of its creditors; undertaken under any Law.
Insolvency Regulation shall mean the Regulation (EU) No 2015/848 of the European
Parliament and of the Council of the European Union of 20 May 2015 on insolvency
proceedings (recast).
Intercompany Subordination Agreement shall mean an Intercompany Subordination
Agreement among the Loan Parties in form and substance satisfactory to
Administrative Agent in its reasonable discretion.
Interest Coverage Ratio means, with respect to any fiscal period, the ratio of
(i) Consolidated EBITDA for such period to (ii) Consolidated Interest Expense
for such period.
Interest Period shall mean the period of time selected by the Borrowers in
connection with (and to apply to) any election permitted hereunder by the
Borrowers to have Revolving Credit Loans bear interest under the LIBOR Rate
Option. Subject to the last sentence of this definition, such period shall be
one, two, three or six Months. Such Interest Period shall commence on the
effective date of such Interest Rate Option, which shall be (i) the Borrowing
Date if the Borrowers are requesting new Loans, or (ii) the date of renewal of
or conversion to the LIBOR Rate Option if the Borrowers are renewing or
converting to the LIBOR Rate Option applicable to outstanding Loans.
Notwithstanding the second sentence hereof: (A) any Interest Period which would
otherwise end on a date which is not a Business Day shall be extended to the
next succeeding Business Day unless such Business Day falls in the next calendar
month, in which case such Interest Period shall end on the next preceding
Business Day, and (B) the Borrowers shall not select, convert to or renew an
Interest Period for any portion of the Loans that would end after the Expiration
Date.
Interest Rate Hedge means an interest rate exchange, collar, cap, swap, floor,
adjustable strike cap, adjustable strike corridor, cross-currency swap or
similar agreements entered into by any Loan Party in order to provide protection
to, or minimize the impact upon, such Loan Party of increasing floating rates of
interest applicable to Indebtedness.
Interest Rate Hedge Liabilities means as is specified in the definition of
Lender Provided Interest Rate Hedge.
Interest Rate Option shall mean any LIBOR Rate Option or Base Rate Option.


- 17 -

--------------------------------------------------------------------------------





Investment means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person (including
any partnership or joint venture interest in such other Person and any
arrangement pursuant to which the investor guarantees Indebtedness of such other
Person), or (c) the purchase or other acquisition (in one transaction or a
series of transactions) of assets of another Person which constitute all or
substantially all of the assets of such Person or of a division, line of
business or other business unit of such Person. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.
IRS shall mean the United States Internal Revenue Service.
Issuing Lender shall mean PNC, KeyBank National Association and/or HSBC Bank
USA, N.A., in their capacities as issuers of Letters of Credit hereunder, and
any other Lender that Borrowers, Administrative Agent and such other Lender may
agree may from time to time issue Letters of Credit hereunder.
Joint Venture shall mean a corporation, partnership, limited liability company
or other entity in which any Person other than the Loan Parties and their
Subsidiaries holds, directly or indirectly, an equity interest.
Law shall mean any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, release, ruling, order, injunction, writ,
decree, bond, judgment, authorization or approval of, lien or award by or
settlement agreement with any Official Body.
Lender Provided Foreign Currency Hedge means a Foreign Currency Hedge which is
entered into (or exists on the date hereof) between any Loan Party and any Hedge
Bank that: (a) is documented in a standard International Swaps and Derivatives
Association Master Agreement or another reasonable and customary manner, and (b)
is entered into for hedging (rather than speculative) purposes. The obligations
and liabilities owing to the Hedge Bank providing any Lender Provided Foreign
Currency Hedge (the “Foreign Currency Hedge Liabilities”) by any Loan Party that
is party to such Lender Provided Foreign Currency Hedge shall, for purposes of
this Agreement and all other Loan Documents be “Obligations” of such Person and
of each other Loan Party, be guaranteed obligations under the Guaranty Agreement
and secured obligations under any other Loan Document, as applicable, and
otherwise treated as Obligations for purposes of the other Loan Documents,
except to the extent constituting Excluded Hedge Liabilities of such Person. The
Liens securing the Foreign Currency Hedge Liabilities shall be pari passu with
the Liens securing all other Obligations under this Agreement and the other Loan
Documents, subject to the express provisions of Section 9.2.4 [Application of
Proceeds].
Lender Provided Interest Rate Hedge means an Interest Rate Hedge which is
entered into (or exists on the date hereof) between any Loan Party and any Hedge
Bank that: (a) is documented in a standard International Swaps and Derivatives
Association Master Agreement or another reasonable and customary manner, and (b)
is entered into for hedging (rather than


- 18 -

--------------------------------------------------------------------------------





speculative) purposes. The obligations and liabilities owing to the Hedge Bank
providing any Lender Provided Interest Rate Hedge (the “Interest Rate Hedge
Liabilities”) by any Loan Party that is party to such Lender Provided Interest
Rate Hedge shall, for purposes of this Agreement and all other Loan Documents,
be “Obligations” of such Person and of each other Loan Party, be guaranteed
obligations under any Guaranty Agreement and secured obligations under any other
Loan Document, as applicable, except to the extent constituting Excluded Hedge
Liabilities of such Person. The Liens securing the Interest Rate Hedge
Liabilities shall be pari passu with the Liens securing all other Obligations
under this Agreement and the other Loan Documents, subject to the express
provisions of Section 9.2.4 [Application of Proceeds].
Lenders shall mean the financial institutions named on Schedule 1.1(B) and their
respective successors and assigns as permitted hereunder, each of which is
referred to herein as a Lender. For the purpose of any Loan Document which
provides for the granting of a security interest or other Lien to the Lenders or
to the Administrative Agent for the benefit of the Lenders as security for the
Obligations, “Lenders” shall include any Affiliate of a Lender to which such
Obligation is owed. Unless the context requires otherwise, the term “Lenders”
includes the Swing Loan Lender, but not the Issuing Lender.
Lending Office means, as to the Administrative Agent, the Issuing Lender or any
Lender, the office or offices of such Person described as such in such Lender’s
Administrative Questionnaire, or such other office or offices as such Person may
from time to time notify the Borrowers and the Administrative Agent
Letter of Credit shall have the meaning specified in Section 2.8.1 [Issuance of
Letters of Credit].
Letter of Credit Borrowing shall have the meaning specified in Section 2.8.3
[Disbursements, Reimbursement].
Letter of Credit Fee shall have the meaning specified in Section 2.8.2 [Letter
of Credit Fees].
Letter of Credit Obligation shall mean, as of any date of determination, the
aggregate amount available to be drawn under all outstanding Letters of Credit
on such date (if any Letter of Credit shall increase in amount automatically in
the future, such aggregate amount available to be drawn shall currently give
effect to any such future increase) plus the aggregate Reimbursement Obligations
and Letter of Credit Borrowings on such date.
Letter of Credit Sublimit shall have the meaning specified in Section 2.8.1
[Issuance of Letters of Credit].
Leverage Covenant Step-Up Period shall have the meaning specified in Section
8.2.15 [Maximum Leverage Ratio].
Leverage Ratio shall mean, as of any date of determination, the ratio of (A)
consolidated Indebtedness of Borrowers and its Subsidiaries on such date, to (B)
Consolidated


- 19 -

--------------------------------------------------------------------------------





EBITDA of the Borrowers and its Subsidiaries for the four (4) most recently
ended fiscal quarters (or the four fiscal quarters ending on the date of
determination if such date is the last day of a fiscal quarter).
LIBOR Rate means, with respect to the Loans comprising any Borrowing Tranche to
which the LIBOR Rate Option applies for any Interest Period, the interest rate
per annum determined by the Administrative Agent by dividing (the resulting
quotient rounded upwards to the nearest 1/100,000 of 1% (i.e., the fifth digit
after the decimal)) (a) the rate which appears on the Bloomberg Page BBAM1 (or
on such other substitute Bloomberg page that displays rates at which US dollar
deposits are offered by leading banks in the London interbank deposit market),
or the rate which is quoted by another source selected by the Administrative
Agent as an authorized information vendor for the purpose of displaying rates at
which US dollar deposits are offered by leading banks in the London interbank
deposit market (an “Alternate Source”), at approximately 11:00 a.m., London
time, two (2) Business Days prior to the commencement of such Interest Period as
the London interbank offered rate for U.S. Dollars for an amount comparable to
such Borrowing Tranche and having a borrowing date and a maturity comparable to
such Interest Period (or if there shall at any time, for any reason, no longer
exist a Bloomberg Page BBAM1 (or any substitute page) or any Alternate Source, a
comparable replacement rate determined by the Administrative Agent at such time
(which determination shall be conclusive absent manifest error)), by (b) a
number equal to 1.00 minus the LIBOR Reserve Percentage. Notwithstanding the
foregoing, if the LIBOR Rate as determined under any method above would be less
than zero percent (0.00%), such rate shall be deemed to be zero percent (0.00%)
for purposes of this Agreement.


The LIBOR Rate shall be adjusted with respect to any Loan to which the LIBOR
Rate Option applies that is outstanding on the effective date of any change in
the LIBOR Reserve Percentage as of such effective date. The Administrative Agent
shall give prompt notice to the Borrowers of the LIBOR Rate as determined or
adjusted in accordance herewith, which determination shall be conclusive absent
manifest error.
LIBOR Rate Option shall mean the option of the Borrowers to have Loans bear
interest at the rate and under the terms set forth in Section 4.1.1(ii)
[Revolving Credit LIBOR Rate Option].
LIBOR Reserve Percentage shall mean as of any day the maximum percentage in
effect on such day, as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including supplemental, marginal and emergency reserve requirements) with
respect to eurocurrency funding or in respect of eurocurrency liabilities or any
similar category of liabilities for a member bank of the Federal Reserve System
in New York City.
LIBOR Termination Date shall have the meaning set forth in Section 4.4.1(iii)
hereof.
Lien shall mean any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature whatsoever,
whether voluntarily or involuntarily given, including any conditional sale or
title retention arrangement, and any assignment, deposit arrangement or lease
intended as, or having the effect of, security and any filed


- 20 -

--------------------------------------------------------------------------------





financing statement or other notice of any of the foregoing (whether or not a
lien or other encumbrance is created or exists at the time of the filing).
LLC Division shall mean, in the event a Loan Party is a limited liability
company, (a) the division of such Loan Party into two or more newly formed
limited liability companies (whether or not such Loan Party is a surviving
entity following any such division) pursuant to Section 18-217 of the Delaware
Limited Liability Company Act or any similar provision under any similar act
governing limited liability companies organized under the laws of any other
State or Commonwealth or of the District of Columbia, or (b) the adoption of a
plan contemplating, or the filing of any certificate with any applicable
governmental body that results or may result in, any such division.
Loan Documents shall mean this Agreement, the Administrative Agent’s Letter, the
Guaranty Agreement, the Indemnity, the Intercompany Subordination Agreement, any
Mortgage, the Notes, the Patent, Trademark and Copyright Security Agreement, the
Pledge Agreement, the Security Agreement, any Lender Provided Interest Rate
Hedge or any Lender Provided Foreign Currency Hedge (including without
limitation all transactions under that certain Master Agreement (including
Schedule thereto) dated as of October 22, 2012 by and among Crocs, Colorado
Footwear, Crocs Europe, Crocs Canada, Crocs Japan GK, Crocs Singapore PTE, Crocs
Australia and Administrative Agent (as the same may be modified, amended,
restated or supplemented from time to time), and any other instruments,
certificates or documents delivered in connection herewith or therewith.
Loan Parties shall mean the Borrowers and the Guarantors.
Loan Request shall have the meaning specified in Section 2.4 [Revolving Credit
Loan Requests; Swing Loan Requests].
Loans shall mean collectively and Loan shall mean separately all Revolving
Credit Loans and Swing Loans or any Revolving Credit Loan or Swing Loan.
Material Adverse Change shall mean a material adverse change in (a) the
financial condition, results of operations, assets, business or properties of
the Loan Parties taken as a whole, (b) any Borrower’s ability to duly and
punctually pay or perform the Obligations in accordance with the terms thereof,
(c) the value of the Collateral taken as a whole, or Administrative Agent’s
Liens on a material portion of the Collateral or the priority of any such Lien
or (d) the practical realization of the benefits of Administrative Agent’s and
each Lender’s rights and remedies taken as a whole under this Agreement and the
Loan Documents.
Minimum Collateral Amount means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
105% of the Fronting Exposure of the Issuing Lender with respect to Letters of
Credit issued and outstanding at such time and (b) otherwise, an amount
determined by the Administrative Agent and the Issuing Lender in their sole
discretion.


- 21 -

--------------------------------------------------------------------------------





Month, with respect to an Interest Period under the LIBOR Rate Option, shall
mean the interval between the days in consecutive calendar months numerically
corresponding to the first day of such Interest Period. If any LIBOR Rate
Interest Period begins on a day of a calendar month for which there is no
numerically corresponding day in the month in which such Interest Period is to
end, the final month of such Interest Period shall be deemed to end on the last
Business Day of such final month.
Multiemployer Plan shall mean a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA, and which is subject to Title IV of ERISA, to which
contributions are required or, within the preceding five plan years, were
required by any member of the ERISA Group.
Non-Consenting Lender means any Lender that does not approve any consent, waiver
or amendment that (a) requires the approval of all or all affected Lenders in
accordance with the terms of Section 11.2 [Modifications, Amendments or Waivers]
and (b) has been approved by the Required Lenders.
Non-Defaulting Lender means, at any time, each Lender that is not a Defaulting
Lender at such time.
Non-Qualifying Party means any Loan Party that fails for any reason to qualify
as an Eligible Contract Participant on the Effective Date of the applicable
Swap.
Notes shall mean, collectively, the promissory notes in the form of Exhibit
1.1(N)(1) evidencing the Revolving Credit Loans and in the form of Exhibit
1.1(N)(2) evidencing the Swing Loan.
Obligation means any obligation or liability of any of the Loan Parties,
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due, under or in
connection with (a) this Agreement, the Notes, the Letters of Credit, the
Administrative Agent’s Letter or any other Loan Document whether to the
Administrative Agent, any of the Lenders or their Affiliates or other persons
provided for under such Loan Documents, (b) any Lender Provided Interest Rate
Hedge, (c) any Lender Provided Foreign Currency Hedge, and (d) any Other Lender
Provided Financial Service Product. Notwithstanding anything to the contrary
contained in the foregoing, the Obligations shall not include any Excluded Hedge
Liabilities.
OFAC means the Office of Foreign Assets Control of the United States Department
of the Treasury.
Official Body shall mean the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including, without limitation, the
Financial Accounting Standards Board, the Bank for


- 22 -

--------------------------------------------------------------------------------





International Settlements or the Basel Committee on Banking Supervision or any
successor or similar authority to any of the foregoing).
Other Connection Taxes shall mean, with respect to any Recipient, Taxes imposed
as a result of such Recipient conducting or having conducted a sufficient level
of ongoing business or income-generating activity in the jurisdiction imposing
such Tax to subject it to tax generally on the income or privilege of doing
business or unretained earnings associated with such activity (but, without
broadening the scope of the foregoing, not including any Tax imposed as a result
of such Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Documents, or sold or assigned an interest in any Loan or Loan Document).
Other Lender Provided Financial Service Product shall mean agreements or other
arrangements entered into between any Loan Party and any Cash Management Bank
that provides any of the following products or services to any of the Loan
Parties: (a) credit cards, (b) credit card processing services, (c) debit cards,
(d) purchase cards, (e) ACH transactions, (f) cash management, including
controlled disbursement, overdraft lines, accounts or services, or (g) foreign
currency exchange.
Other Taxes shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.6.2 [Replacement of a Lender]).
Parallel Liability has the meaning specified in Section 10.13 [Parallel
Liability].
Participant has the meaning specified in Section 11.9.4 [Participations].
Participant Register shall have the meaning specified in Section 11.9.4
[Participations].
Participation Advance shall have the meaning specified in Section 2.8.3
[Disbursements, Reimbursement].
Patent, Trademark and Copyright Security Agreement shall mean the Patent,
Trademark and Copyright Security Agreements and Supplements to Patent, Trademark
and Copyright Security Agreements, in form and substance satisfactory to
Administrative Agent in its reasonable discretion, executed and delivered by
each of the Loan Parties to the Administrative Agent for the benefit of the
Lenders in connection with the Existing Credit Agreement, on the Closing Date or
subsequent to the Closing Date.
Payment Date shall mean the first day of each calendar month after the date
hereof and on the Expiration Date or upon acceleration of the Notes.


- 23 -

--------------------------------------------------------------------------------





Payment In Full shall mean the payment in full in cash of the Loans and other
Obligations hereunder, termination of the Commitments and expiration or
termination of all Letters of Credit (other than in respect of (i) indemnity
obligations which survive the termination of this Agreement and the other Loan
Documents for which no claim or assertion has been made in writing by
Administrative Agent or Lenders and (ii) Letters of Credit, Lender Provided
Interest Rate Hedges, Lender Provided Foreign Currency Hedges or Other Lender
Provided Financial Services Products for which cash collateralization has been
provided to Administrative Agent, Issuing Lender in an amount reasonably
acceptable to Administrative Agent, such Issuing Lender or with respect to a
Lender Provided Interest Rate Hedge or Lender Provided Foreign Currency Hedge
the applicable Lender counterparty.
PBGC shall mean the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor.
Pension Plan shall mean any “employee pension benefit plan” as defined in
Section 3(2) of ERISA (other than a Multiemployer Plan) which is covered by
Title IV of ERISA or is subject to the minimum funding standards under Section
412, 430 or 436 of the Code and either (i) is maintained, or to which
contributions are required, by any member of the ERISA Group or (ii) has at any
time within the preceding five years been maintained, or to which contributions
have at any time within the preceding five years been required, by any member of
the ERISA Group.
Permitted Acquisitions shall mean acquisitions of the assets or equity of
another Person so long as: (a) immediately prior to and after giving pro forma
effect to such Acquisition, Borrowers have Availability of not less than
$40,000,000; (b) with respect to the acquisition of equity, (i) such acquired
company shall be added as a Borrower to this Agreement and be jointly and
severally liable for all Obligations, and (ii) Administrative Agent shall be
granted a first priority lien in all assets of such acquired company; (c) the
acquired company or property is used or useful in the same or a similar line of
business as the Borrowers were engaged in on the Closing Date (or any reasonable
extensions or expansions thereof); (d) Administrative Agent shall have received
a first-priority security interest in all acquired assets or equity, subject to
documentation satisfactory to Administrative Agent; (e) the board of directors
(or other comparable governing body) of such company shall have duly approved
the transaction; (f) the Borrowers shall have delivered to Agent (i) a pro forma
balance sheet and pro forma financial statements and a Compliance Certificate
demonstrating that upon giving effect to such acquisition, Borrowers are in
compliance, on a Pro Forma Basis, with the financial covenants set forth in
Section 8.2.14 [Minimum Interest Coverage Ratio] and 8.2.15 [Maximum Leverage
Ratio] as of the most recent fiscal quarter end and (ii) audited (to the extent
audited exist) financial statements of the acquired entity for the two most
recent fiscal years then ended, in form and substance reasonably acceptable to
Administrative Agent, audited in accordance with GAAP; (g) if such acquisition
includes general partnership interests or any other equity interests that do not
have a corporate (or similar) limitation on liability of the owners thereof,
then such acquisition shall be effected by having such equity interests acquired
by a corporate or other limited liability entity holding company directly or
indirectly wholly-owned by a Borrower and newly formed for the sole purpose of
effecting such acquisition; and (h) no Potential Default or Event of Default
shall have occurred or will occur after giving pro forma effect to such
acquisition.


- 24 -

--------------------------------------------------------------------------------





Permitted Discretion shall mean a determination made in good faith and in the
exercise of commercially reasonable (from the perspective of a secured senior
lender) business judgment.
Permitted Foreign Investments shall mean
(i)     obligations issued or guaranteed by the United States of America or any
agency thereof or any foreign country in which a Foreign Subsidiary is
conducting business;
(ii)    commercial paper with maturities of not more than one hundred eighty
(180) days and a published rating of not less than A-1 by Standard & Poor’s, P-1
by Moody’s Investors Service, Inc. (or the equivalent rating) or a combined
rating of A-1/P-2 or A-2/P-1;
(iii)    certificates of time deposit and bankers’ acceptances having maturities
of not more than one hundred eighty (180) days and repurchase agreements backed
by United States government securities of a commercial bank in the United States
of America or in any foreign country in which a Foreign Subsidiary is conducting
business if (i) such bank has a combined capital and surplus of at least
$500,000,000, or (ii) its debt obligations, or those of a holding company of
which it is a Subsidiary, are rated not less than A (or the equivalent rating)
by a nationally recognized investment rating agency;
(iv)    U.S. money market funds that invest solely in obligations issued or
guaranteed by the United States of America or an agency thereof or any foreign
country in which a Foreign Subsidiary is conducting business;
(v)    investments made under the Cash Management Agreements;
(vi)    investments (including debt obligations) received in connection with the
bankruptcy or reorganization of suppliers, customers and other Persons and in
settlement of delinquent obligations of, and other disputes with, customers,
suppliers and other Persons arising in the ordinary course of business;
(vii)    investments (including debt obligations) received in connection with
dispositions permitted pursuant to this Agreement;
(viii)    investments pursuant to Lender Provided Interest Rate Hedges and
Lender Provided Foreign Currency Hedge;
(ix)    deposits made in the ordinary course of business to secure the
performance of leases or other contractual arrangements;
(x)    to the extent constituting an investment, Capital Expenditures not
prohibited by this Agreement;
(xi)    investments in deposit and securities accounts opened in the ordinary
course of business and in compliance with the terms of the Loan Documents;


- 25 -

--------------------------------------------------------------------------------





(xii)    unsecured repurchase agreements with a term of not more than thirty
(30) days for securities described in clause (i) and (ii) above and entered into
with a financial institution satisfying the criteria described in clause (iii)
above; and
(xiv)     advances in the form of prepayment of expenses to a vendor, supplier
or trade creditor in the ordinary course of business.
Permitted Investments shall mean:
(i)    obligations issued or guaranteed by the United States of America or any
agency thereof;
(ii)    commercial paper with maturities of not more than one hundred eighty
(180) days and a published rating of not less than A-1 by Standard & Poor’s, P-1
by Moody’s Investors Service, Inc. (or the equivalent rating) or a combined
rating of A-1/P-2 or A-2/P-1.
(iii)    certificates of time deposit and bankers’ acceptances having maturities
of not more than one hundred eighty (180) days and repurchase agreements backed
by United States government securities of a commercial bank if (i) such bank has
a combined capital and surplus of at least $500,000,000, or (ii) its debt
obligations, or those of a holding company of which it is a Subsidiary, are
rated not less than A (or the equivalent rating) by a nationally recognized
investment rating agency;
(iv)    U.S. money market funds that invest solely in obligations issued or
guaranteed by the United States of America or an agency thereof;
(v)    investments made under the Cash Management Agreements;
(vi)    investments (including debt obligations) received in connection with the
bankruptcy or reorganization of suppliers, customers and other Persons and in
settlement of delinquent obligations of, and other disputes with, customers,
suppliers and other Persons arising in the ordinary course of business;
(vii)    investments (including debt obligations) received in connection with
dispositions permitted pursuant to this Agreement;
(viii)    investments pursuant to Lender Provided Interest Rate Hedges and
Lender Provided Foreign Currency Hedges;
(ix)    deposits made in the ordinary course of business to secure the
performance of leases or other contractual arrangements;
(x)    to the extent constituting an investment, Capital Expenditures not
prohibited by this Agreement;
(xi)    investments in deposit and securities accounts opened in the ordinary
course of business and in compliance with the terms of the Loan Documents;


- 26 -

--------------------------------------------------------------------------------





(xii)    unsecured repurchase agreements with a term of not more than thirty
(30) days for securities described in clause (i) and (ii) above and entered into
with a financial institution satisfying the criteria described in clause (iii)
above; and
(xiii)    advances in the form of prepayment of expenses to a vendor, supplier
or trade creditor in the ordinary course of business.
Permitted Liens shall mean:
(i)    Liens in favor of Administrative Agent for the benefit of Administrative
Agent or Lenders and Liens in favor of any Lender granted to secure
reimbursement obligations owing to such Lender in connection with the issuance
of a letter of credit by such Lender in accordance with this Agreement;
(ii)    Liens for taxes, assessments or other governmental charges not
delinquent or being Properly Contested;
(iii)    deposits or pledges to secure obligations under worker’s compensation,
social security or similar laws, or under unemployment insurance;
(iv)    deposits or pledges to secure bids, tenders, contracts (other than
contracts for the payment of money), leases, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of like nature arising in
the ordinary course of business;
(v)    judgment Liens in respect of judgments that do not constitute an Event of
Default under Section 9.1.6 [Final Judgments or Orders];
(vi)    carriers’, warehousemen’s, mechanics’, workers’, materialmen’s or other
like Liens arising in the ordinary course of business with respect to
obligations which are not due or which are being Properly Contested;
(vii)    Liens on property leased by any Loan Party or Subsidiary of a Loan
Party under Capitalized Leases and operating leases securing obligations of such
Loan Party or Subsidiary to the lessor under such leases;
(viii)    any Lien existing on the date of this Agreement and described on
Schedule 1.1(P), provided that the principal amount secured thereby is not
hereafter increased, and no additional assets become subject to such Lien;
(ix)    Purchase Money Security Interests and Capitalized Leases; provided that
the aggregate amount of loans and deferred payments secured by such Purchase
Money Security Interests and Capitalized Leases shall not exceed $60,000,000 in
the aggregate (excluding for the purpose of this computation any loans or
deferred payments secured by Liens described on Schedule 1.1(P));
(x)    easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any


- 27 -

--------------------------------------------------------------------------------





monetary obligations and do not materially detract from the value of the
affected property or materially interfere with the ordinary conduct of business;
(xi)    any interest or title of lessor under any operating lease;
(xii)    normal and customary rights of setoff upon deposits of cash in favor of
banks and other depository institutions and Liens of a collecting bank arising
under the Uniform Commercial Code on checks in the course of collection;
(xiii)    purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;
(xiv)    Liens pursuant to leases and subleases of real property which do not
interfere with the ordinary course of business, which are made on customary and
usual terms applicable to similar properties and which are subordinated to
Agent’s Liens in a manner reasonably satisfactory to Agent;
(xv)    any interest or title of a lessor or sublessor, licensor or sublicensor
under any lease or license not prohibited by this Agreement;
(xvi)    Liens with respect to the cash collateralization of Lender Provided
Interest Rate Hedges, Lender Provided Foreign Currency Hedges or Other Lender
Provided Financial Service Products;
(xvii)    first-priority Liens on assets (other than intellectual property) of a
Foreign Subsidiary that is not a Loan Party to the extent such Liens only secure
Indebtedness of such Foreign Subsidiary that is permitted under Section
8.2.1(xvi); and
(xviii)    bankers’ Liens, rights of setoff and other similar Liens existing
solely with respect to cash and cash equivalents on deposit in one or more
accounts maintained by the Loan Parties, in each case granted in the ordinary
course of business in favor of the bank or banks or other financial institutions
with which such accounts are maintained, securing amounts owing to such bank or
banks with respect to cash management and operating account arrangements as part
of a bank’s standard term and conditions, including the terms and conditions of
the Dutch Banks’ Association (Nederlandse vereniging voor banken) or similar
terms and conditions.
Permitted Refinancing shall mean, with respect to any Person, any Indebtedness
issued in exchange for, or the net proceeds of which are used to extend,
refinance, renew, replace, defease or refund (collectively, to “Refinance”), the
Indebtedness being Refinanced (or previous refinancings thereof constituting a
Permitted Refinancing); provided, that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premiums thereon and underwriting
discounts, defeasance costs, fees, commissions and expenses), (b) the weighted
average life to maturity of such Permitted Refinancing is greater than or equal
to the weighted average life to maturity of the Indebtedness being Refinanced,
(c) such


- 28 -

--------------------------------------------------------------------------------





Permitted Refinancing shall not require any scheduled principal payments due
prior to the Expiration Date in excess of, or prior to, the scheduled principal
payments due prior to Expiration Date for the Indebtedness being Refinanced, and
(d) such Permitted Refinancing shall be otherwise on terms not materially less
favorable to the Borrowers than those contained in the documentation governing
the Indebtedness being Refinanced, including, without limitation, with respect
to financial and other covenants and events of default.
Permitted Repurchase shall mean any purchases, dividends, redemptions or
retirements of Equity Interests of any Loan Party by such Loan Party greater
than or equal to $100,000,000 in the aggregate in a single transaction or event.
Permitted Specified Transaction shall mean (a) a Permitted Acquisition with a
Total Cost (as defined below) of greater than or equal to $100,000,000 or (b) a
Permitted Repurchase. For purposes hereof: “Total Cost” shall mean cash or
equity consideration plus the value of any other stock or assets transferred,
plus assumed Indebtedness less cash acquired plus all earn out payments, all
deferred payments and direct transaction related costs.
Person shall mean any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
joint venture, government or political subdivision or agency thereof, or any
other entity.
Plan shall mean any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan and a Multiemployer Plan) maintained by any
member of the ERISA Group or to which any member of the ERISA Group is required
to contribute.
Platform means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.
Pledge Agreement shall mean the (i) Pledge Agreements and Amended and Restated
Pledge Agreements (as amended, amended and restated, modified, or supplemented
from time to time), in form and substance satisfactory to Administrative Agent
in its reasonable discretion, executed and delivered by the applicable Loan
Parties to the Administrative Agent on the date hereof for the benefit of the
Lenders, and (ii) any pledge agreements executed and delivered by any Loan Party
to Administrative Agent subsequent to the date hereof.
PNC shall mean PNC Bank, National Association, its successors and assigns.
Potential Default shall mean any event or condition which with notice or passage
of time, or both, would constitute an Event of Default.
Prime Rate shall mean the interest rate per annum announced from time to time by
the Administrative Agent at its Principal Office as its then prime rate, which
rate may not be the lowest or most favorable rate then being charged commercial
borrowers or others by the Administrative Agent and may not be tied to any
external rate of interest or index. Any change in the Prime Rate shall take
effect at the opening of business on the day such change is announced.


- 29 -

--------------------------------------------------------------------------------





Principal Office shall mean the main banking office of the Administrative Agent
in Pittsburgh, Pennsylvania.
Prior Security Interest shall mean a valid and enforceable perfected
first-priority security interest under the Uniform Commercial Code in the
Collateral which is subject only to statutory Liens for taxes not yet due and
payable or Purchase Money Security Interests.
Pro Forma Basis shall mean, with respect to any Specified Transaction, that
Borrowers are in compliance on a pro forma basis with the applicable covenant,
ratio, calculation or requirement herein calculated as if such Specified
Transaction and the related adjustments set forth below had occurred on the
first day of the four fiscal quarter period most recently ended for which
financial statements have been delivered pursuant to Section 8.3.1 [Quarterly
Financial Statements]. The following related adjustments shall be calculated as
follows, each as evidenced by a quality of earnings report reasonably
satisfactory to Agent: (i) income statement items (whether positive or negative)
attributable to the applicable property or Person the subject of an acquisition,
sale, transfer or other disposition of all or substantially all of the capital
stock in any Subsidiary or any division or product line of the Borrowers or any
Subsidiary, shall be included, (ii) any retirement, incurrence or assumption of
any Indebtedness by Borrowers or any Subsidiary in connection with a Specified
Transaction shall be deemed to have borne interest (a) in the case of fixed rate
Indebtedness, at the rate applicable thereto, or (b) in the case of floating
rate Indebtedness, at the rates which were or would have been applicable thereto
during the period when such Indebtedness was or was deemed to be outstanding;
and provided that, Consolidated EBTIDA may be further adjusted without
duplication of any adjustments to Consolidated EBITDA by, without duplication,
(x) any credit for acquisition-related costs and savings to the extent expressly
required or permitted to be reflected in Borrower’s financial statements
pursuant to Article 11 of Regulation S-X under the Securities Act of 1933, as
amended, and (y) actions taken by the Borrowers or any of their Subsidiaries
prior to or during such period for the purpose of realizing reasonably
identifiable and factually supportable cost savings, in each case under this
clause (y) calculated by the Borrowers, as evidenced by a quality of earnings
reports reasonably satisfactory to Agent.
Properly Contested shall mean, in the case of any Indebtedness or Lien, as
applicable, of any Person (including any taxes) that is not paid as and when due
or payable by reason of such Person’s bona fide dispute concerning its liability
to pay same or concerning the amount thereof, (i) such Indebtedness or Lien, as
applicable, is being properly contested in good faith by appropriate proceedings
promptly instituted and diligently conducted; (ii) such Person has established
appropriate reserves as shall be required in conformity with GAAP; (iii) the
non-payment of such Indebtedness will not result in a Material Adverse Change
and will not result in the forfeiture of any assets of such Person; (iv) no Lien
is imposed upon any of such Person’s assets with respect to such Indebtedness
unless such Lien is at all times junior and subordinate in priority to the Liens
in favor of the Administrative Agent (except only with respect to property taxes
that have priority as a matter of applicable state law) and enforcement of such
Lien is stayed during the period prior to the final resolution or disposition of
such dispute; (v) if such Indebtedness or Lien, as applicable, results from, or
is determined by the entry, rendition or issuance against a Person or any of its
assets of a judgment, writ, order or decree, enforcement of such judgment, writ,
order or decree is stayed pending a timely appeal or other judicial review; and
(vi) if such contest is abandoned, settled or


- 30 -

--------------------------------------------------------------------------------





determined adversely (in whole or in part) to such Person, such Person forthwith
pays such Indebtedness and all penalties, interest and other amounts due in
connection therewith.
Published Rate means the rate of interest published each Business Day in The
Wall Street Journal “Money Rates” listing under the caption “London Interbank
Offered Rates” for a one month period: provided that if no such rate is
published therein for any reason, then the Published Rate shall be the rate at
which U.S. dollar deposits are offered by leading banks in the London interbank
deposit market for a one month period either (a) as published in another
publication selected by the Administrative Agent or (b) in an Alternate Source
(or if there shall at any time, for any reason, no longer exist any such
reference or any Alternate Source, a comparable replacement rate determined by
the Administrative Agent at such time (which determination shall be conclusive
absent manifest error)).
Purchase Money Security Interest shall mean Liens upon tangible personal
property securing loans to any Loan Party or Subsidiary of a Loan Party or
deferred payments by such Loan Party or Subsidiary for the purchase of such
tangible personal property.
Qualified ECP Loan Party means each Loan Party that on the Eligibility Date is
(a) a corporation, partnership, proprietorship, organization, trust, or other
entity other than a “commodity pool” as defined in Section 1a(10) of the CEA and
CFTC regulations thereunder that has total assets exceeding $10,000,000, or (b)
an Eligible Contract Participant that can cause another person to qualify as an
Eligible Contract Participant on the Eligibility Date under Section
1a(18)(A)(v)(II) of the CEA by entering into or otherwise providing a “letter of
credit or keepwell, support, or other agreement” for purposes of Section
1a(18)(A)(v)(II) of the CEA.
Ratable Share
(i)    with respect to a Lender’s obligation to make Revolving Credit Loans,
participate in Letters of Credit and other Letter of Credit Obligations,
participate in Swing Loans, and receive payments, interest, and fees related
thereto, the proportion that such Lender’s Revolving Credit Commitment bears to
the Revolving Credit Commitments of all of the Lenders, provided that if the
Revolving Credit Commitments have terminated or expired, the Ratable Shares for
purposes of this clause shall be determined based upon the Revolving Credit
Commitments most recently in effect, giving effect to any assignments; and
(ii)    with respect to all other matters as to a particular Lender, the
percentage obtained by dividing (i) such Lender’s Revolving Credit Commitment,
by (ii) the sum of the aggregate amount of the Revolving Credit Commitments of
all Lenders; provided, however that if the Revolving Credit Commitments have
terminated or expired, the computation in this clause shall be determined based
upon the Revolving Credit Commitments most recently in effect, giving effect to
any assignments, and not on the current amount of the Revolving Credit
Commitments.
Recipient shall mean (i) the Administrative Agent, (ii) any Lender and (iii) the
Issuing Lender, as applicable.


- 31 -

--------------------------------------------------------------------------------





Reimbursement Obligation shall have the meaning specified in Section 2.8.3
[Disbursements, Reimbursement].
Related Parties shall mean, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
Relief Proceeding shall mean any proceeding seeking a decree or order for relief
in respect of any Loan Party or Subsidiary of a Loan Party in a voluntary or
involuntary case under any applicable bankruptcy, insolvency, reorganization or
other similar law now or hereafter in effect, or for the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator, conservator
(or similar official) of any Loan Party or Subsidiary of a Loan Party for any
substantial part of its property, or for the winding-up or liquidation of its
affairs, or an assignment for the benefit of its creditors.
Removal Effective Date means as is specified in Section 10.6(ii). [Resignation
of Administrative Agent].
Reportable Compliance Event shall mean that any Covered Entity becomes a
Sanctioned Person, or is charged by indictment, criminal complaint or similar
charging instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism and Sanctions Law or Anti-Corruption Law or any predicate crime
to any Anti-Terrorism and Sanctions Law or Anti-Corruption Law, or has knowledge
of facts or circumstances to the effect that it is reasonably likely that any
aspect of its operations is in actual or probable violation of any
Anti-Terrorism and Sanctions Law or any Anti-Corruption Law.
Required Lenders shall mean
(A)    If there exists fewer than three (3) non-Affiliate Lenders, all such
Lenders (other than any Defaulting Lender), and
(B)    If there exists three (3) or more non-Affiliate Lenders, Lenders (other
than any Defaulting Lender) having more than fifty percent (50%) of the
aggregate amount of the Revolving Credit Commitments of the Lenders (excluding
any Defaulting Lender) or, after the termination of the Revolving Credit
Commitments, the outstanding Revolving Credit Loans and Ratable Share of Letter
of Credit Obligations of the Lenders (excluding any Defaulting Lender); provided
however that if there are three (3) or more non-Affiliate Lenders, at least two
(2) such Lenders will be required to constitute Required Lenders.
Required Share shall have the meaning assigned to such term in Section 5.11
[Settlement Date Procedures].
Resignation Effective Date means as is specified in Section 10.6(i) [Resignation
of Administrative Agent].


- 32 -

--------------------------------------------------------------------------------





Restricted Payment means (a) any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in the
Borrowers or any Subsidiary, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in the Borrowers or any option, warrant or other
right to acquire any such Equity Interests in the Borrowers, (b) any management
fees, and (c) any voluntary prepayments of Indebtedness for borrowed money.
Revolving Credit Commitment shall mean, as to any Lender at any time, the amount
initially set forth opposite its name on Schedule 1.1(B) in the column labeled
“Amount of Commitment for Revolving Credit Loans,” as such Commitment is
thereafter assigned or modified and Revolving Credit Commitments shall mean the
aggregate Revolving Credit Commitments of all of the Lenders.
Revolving Credit Loans shall mean collectively and Revolving Credit Loan shall
mean separately all Revolving Credit Loans or any Revolving Credit Loan made by
the Lenders or one of the Lenders to the Borrowers pursuant to Section 2.1
[Revolving Credit Commitments] or 2.8.3 [Disbursements, Reimbursement].
Revolving Facility Usage shall mean at any time the sum of the outstanding
Revolving Credit Loans, the outstanding Swing Loans, and the Letter of Credit
Obligations.
Sanctioned Country shall mean a country, region or territory that is the subject
of, or a target of, a sanctions program maintained under any Anti-Terrorism and
Sanctions Law.
Sanctioned Person means (a) a Person named on the list of “Specially Designated
Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, (b) a Person named on the lists
maintained by the European Union available at
http://eeas.europa.eu/cfsp/sanctions/consol-list_en.htm, any similar list
maintained by any European Union member state, or in either case as otherwise
published from time to time, (c) a Person named on the lists maintained by Her
Majesty’s Treasury of the United Kingdom available at
http://www.hm-treasury.gov.uk/fin_sanctions_index.htm, or as otherwise published
from time to time, (d) a Person that is specifically targeted by any other
relevant sanctions authority of a jurisdiction in which the Borrowers or any of
their Subsidiaries conduct business, (e) (i) an agency of the government of, or
an organization controlled by, a Sanctioned Country, to the extent such agency
or organization is subject to a sanctions program maintained under any
Anti-Terrorism and Sanctions Laws, or (ii) a Person located, organized or
resident in a Sanctioned Country, to the extent such Person is subject to a
sanctions program maintained under any Anti-Terrorism and Sanctions Laws, (f)
any individual person, group, regime, entity or thing listed or otherwise
recognized as a specially designated, prohibited, sanctioned or debarred person,
group, regime, entity or thing, or subject to any limitations or prohibitions
(including but not limited to the blocking of property or rejection of
transactions), under any Anti-Terrorism and Sanctions Law or (g) a Person
controlled by any such Person set forth in clauses (a) through (f) above.


- 33 -

--------------------------------------------------------------------------------





Security Agreement means the Security Agreement, dated of even date herewith,
executed and delivered by each of the Loan Parties to the Administrative Agent
for the benefit of the Secured Parties, as amended, restated, supplemented or
modified from time to time.
Secured Parties means, collectively, the Administrative Agent, the Lenders, the
Issuing Lenders, the Cash Management Banks, the Hedge Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 10.5 [Delegation of Duties], and the other Persons the Obligations owing
to which are or are purported to be secured by the Collateral under the terms of
the Collateral Documents.
Settlement Date shall mean the Business Day on which the Administrative Agent
elects to effect settlement pursuant Section 5.11 [Settlement Date Procedures].
Solvent shall mean, with respect to any Person on any date of determination,
taking into account such right of reimbursement, contribution or similar right
available to such Person from other Persons, that on such date (i) the fair
value of the property of such Person is greater than the total amount of
liabilities, including, without limitation, contingent liabilities, of such
Person, (ii) the present fair saleable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (iii) such Person is
able to realize upon its assets and pay its debts and other liabilities,
contingent obligations and other commitments as they mature in the normal course
of business, (iv) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay as such
debts and liabilities mature, and (v) such Person is not engaged in business or
a transaction, and is not about to engage in business or a transaction, for
which such Person’s property would constitute unreasonably small capital after
giving due consideration to the prevailing practice in the industry in which
such Person is engaged. In computing the amount of contingent liabilities at any
time, it is intended that such liabilities will be computed at the amount which,
in light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.
Specified Transaction shall mean, with respect to any period, any Permitted
Acquisition, disposition of assets, or incurrence or repayment of Indebtedness,
consummated by the Borrowers or any of their Subsidiaries during such period (or
the effects of which have occurred or are implemented during such period) or
other event that by the terms of this Agreement requires pro forma compliance
with a test or covenant hereunder or requires such test or covenant to be
calculated on a “Pro Forma Basis”.
Standard & Poor’s shall mean Standard & Poor’s Ratings Services, a division of
The McGraw-Hill Companies, Inc.
Statements shall have the meaning specified in Section 6.1.6(i) [Historical
Statements].
Subsidiary of any Person at any time shall mean any corporation, trust,
partnership, any limited liability company or other business entity (i) of which
more than 50% of the outstanding voting securities or other interests normally
entitled to vote for the election of one or more directors


- 34 -

--------------------------------------------------------------------------------





or trustees (regardless of any contingency which does or may suspend or dilute
the voting rights) is at such time owned directly or indirectly by such Person
or one or more of such Person’s Subsidiaries, or (ii)  which is controlled or
capable of being controlled by such Person or one or more of such Person’s
Subsidiaries.
Subsidiary Equity Interests shall have the meaning specified in Section 6.1.2
[Subsidiaries and Owners; Investment Companies].
Swap means any “swap” as defined in Section 1a(47) of the CEA and regulations
thereunder, other than (a) a swap entered into, or subject to the rules of, a
board of trade designated as a contract market under Section 5 of the CEA, or
(b) a commodity option entered into pursuant to CFTC Regulation 32.3(a).
Swap Obligation means any obligation to pay or perform under any agreement,
contract or transaction that constitutes a Swap which is also a Lender Provided
Interest Rate Hedge or a Lender Provided Foreign Currency Hedge.
Swing Loan Commitment shall mean Swing Loan Lender’s commitment to make Swing
Loans to the Borrowers pursuant to Section 2.1.2 [Swing Loan Commitment] hereof
in an aggregate principal amount up to $45,000,000.
Swing Loan Lender means PNC, in its capacity as a lender of Swing Loans.
Swing Loan Note shall mean the Swing Loan Note of the Borrowers in the form of
Exhibit 1.1(N)(2) evidencing the Swing Loans, together with all amendments,
extensions, renewals, replacements, refinancings or refundings thereof in whole
or in part.
Swing Loan Request shall mean a request for Swing Loans made in accordance with
Section 2.4.2 [Swing Loan Requests] hereof.
Swing Loans shall mean collectively and Swing Loan shall mean separately all
Swing Loans or any Swing Loan made by PNC to the Borrowers pursuant to Section
2.1.2 [Swing Loan Commitment] hereof.
Taxes shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Official Body, including any interest, additions to
tax or penalties applicable thereto.
USA Patriot Act shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.
U.S. Borrower” means any Borrower that is a U.S. Person.
U.S. Person shall mean any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.


- 35 -

--------------------------------------------------------------------------------





U.S. Tax Compliance Certificate shall have the meaning specified in
Section 5.9.7 [Status of Lenders].
Withholding Agent shall mean any Loan Party and the Administrative Agent.
Write-Down and Conversion Powers shall mean, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
1.2    Construction. Unless the context of this Agreement otherwise clearly
requires, the following rules of construction shall apply to this Agreement and
each of the other Loan Documents: (i) references to the plural include the
singular, the plural, the part and the whole and the words “include,” “includes”
and “including” shall be deemed to be followed by the phrase “without
limitation”; (ii) the words “hereof,” “herein,” “hereunder,” “hereto” and
similar terms in this Agreement or any other Loan Document refer to this
Agreement or such other Loan Document as a whole; (iii) article, section,
subsection, clause, schedule and exhibit references are to this Agreement or
other Loan Document, as the case may be, unless otherwise specified; (iv)
reference to any Person includes such Person’s successors and assigns; (v)
reference to any agreement, including this Agreement and any other Loan Document
together with the schedules and exhibits hereto or thereto, document or
instrument means such agreement, document or instrument as amended, modified,
replaced, substituted for, superseded or restated; (vi) relative to the
determination of any period of time, “from” means “from and including,” “to”
means “to but excluding,” and “through” means “through and including”; (vii) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights, (viii)
section headings herein and in each other Loan Document are included for
convenience and shall not affect the interpretation of this Agreement or such
Loan Document, and (ix) unless otherwise specified, all references herein to
times of day shall be references to Eastern Time.
1.3    Accounting Principles; Changes in GAAP. Except as otherwise provided in
this Agreement, all computations and determinations as to accounting or
financial matters and all financial statements to be delivered pursuant to this
Agreement shall be made and prepared in accordance with GAAP (including
principles of consolidation where appropriate), and all accounting or financial
terms shall have the meanings ascribed to such terms by GAAP; provided, however,
that all accounting terms used in Section 8.2 [Negative Covenants] (and all
defined terms used in the definition of any accounting term used in Section 8.2
shall have the meaning given to such terms (and defined terms) under GAAP as in
effect on the date hereof applied on a basis consistent with those used in
preparing the Statements referred to in Section 6.1.6(i) [Historical
Statements]). Notwithstanding the foregoing, if the Borrowers notify the
Administrative Agent in writing that the Borrowers wish to amend any financial
covenant in Section 8.2 of this Agreement, any related definition and/or the
definition of the term Leverage Ratio for purposes of interest, Letter of Credit
Fee and Commitment Fee determinations to eliminate the effect of any change in
GAAP occurring after the Closing Date on the operation of such financial
covenants and/or interest, Letter of Credit Fee or Commitment Fee determinations
(or if the Administrative Agent notifies the


- 36 -

--------------------------------------------------------------------------------





Borrowers in writing that the Required Lenders wish to amend any financial
covenant in Section 8.2, any related definition and/or the definition of the
term Leverage Ratio for purposes of interest, Letter of Credit Fee and
Commitment Fee determinations to eliminate the effect of any such change in
GAAP), then the Administrative Agent, the Lenders and the Borrowers shall
negotiate in good faith to amend such ratios or requirements to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, the Loan Parties’
compliance with such covenants and/or the definition of the term Leverage Ratio
for purposes of interest, Letter of Credit Fee and Commitment Fee determinations
shall be determined on the basis of GAAP in effect immediately before the
relevant change in GAAP became effective, until either such notice is withdrawn
or such covenants or definitions are amended in a manner satisfactory to the
Borrowers and the Required Lenders, and the Loan Parties shall provide to the
Administrative Agent, when they delivers their financial statements pursuant to
Section 8.3.1 [Quarterly Financial Statements] and 8.3.2 [Annual Financial
Statements] of this Agreement, such reconciliation statements as shall be
reasonably requested by the Administrative Agent; provided further that the
Borrowers shall not be obligated to pay an amendment fee (excluding costs and
expenses and reasonable attorneys’ fees) in connection with such amendment and
the pricing of the Loans shall not be increased in connection with such
amendment. No delay by the Borrowers, the Administrative Agent or the Required
Lenders in requiring such an amendment shall limit such Person’s rights to
require such an amendment at any time after such a change in accounting
principles.
1.4    Uniform Commercial Code Terms. All terms used herein and defined in the
Uniform Commercial Code as adopted in the State of New York from time to time
(the “Uniform Commercial Code”) shall have the meaning given therein unless
otherwise defined herein. Without limiting the foregoing, the terms “accounts”,
“chattel paper” (and “electronic chattel paper” and “tangible chattel paper”),
“commercial tort claims”, “deposit accounts”, “documents”, “equipment”,
“financial asset”, “fixtures”, “general intangibles”, “goods”, “instruments”,
“inventory”, “investment property”, “letter-of-credit rights”, “payment
intangibles”, “proceeds”, “promissory note” “securities”, “software” and
“supporting obligations” as and when used herein shall have the meanings given
to such terms in Articles 8 or 9 of the Uniform Commercial Code. To the extent
the definition of any category or type of collateral is expanded by any
amendment, modification or revision to the Uniform Commercial Code, such
expanded definition will apply automatically as of the date of such amendment,
modification or revision.
1.5    Dutch Terms. In each Loan Document, where it relates to a Person
incorporated or having its centre of main interest in the Netherlands, a
reference to:
(i)
an “administrator” includes a bewindvoerder or a beoogd bewindvoerder;

(ii)
a “corporation” includes vennootschap onder firma or coöperatie;

(iii)
“insolvency” includes in staat van insolventie verkeren and any step or
proceeding related to it has the meaning attributed to them under the Bankruptcy
Law of the Netherlands;



- 37 -

--------------------------------------------------------------------------------





(iv)
Any “proceeding” taken in connection with insolvency proceedings includes a
Dutch entity having filed a notice under Section 36 of the Tax Collection Act of
the Netherlands (Invorderingswet 1990) or Section 60 of the Social Insurance
Financing Act of the Netherlands (Wet Financiering Sociale Verzekeringen) in
conjunction with Section 36 of the Tax Collection Act of the Netherlands
(Invorderingswet 1990);

(v)
a “custodian,” “receiver,” “assignee,” “trustee,” “liquidator,” “sequestrator”
or other similar official includes a curator or a beoogd curator;

(vi)
a “moratorium” includes surseance van betaling;

(vii)
an “organizational action to authorize” where applicable, includes without
limitation:

i.
any action required to comply with the Works Councils Act (Wet op de
ondernemingsraden) of The Netherlands; and

ii.
obtaining an unconditional positive advice (advies) from the competent works
council(s);

(viii)
a “security interest” or “security” includes any mortgage (hypotheek), pledge
(pandrecht), retention of title arrangement (eigendomsvoorbehoud), privilege
(voorrecht), right of retention (recht van retentie), right to reclaim goods
(recht van reclame) and in general any right in rem (beperkt recht) created for
the purpose of granting security (goederenrechtelijke zekerheid);

(ix)
“the Netherlands” means the European part of the Kingdom of the Netherlands and
"Dutch" means in or of the Netherlands;

(x)
“set-off” includes verrekening;

(xi)
“subsidiary” includes dochtermaatschappij within the meaning of article 2:24a of
the Dutch Civil Code;

(xii)
a “board of directors” means a managing board (bestuur);

(xiii)
a “director” means a managing director (bestuurder);

(xiv)
an “attachment” includes a beslag;

(xv)
“gross negligence” means grove schuld;



- 38 -

--------------------------------------------------------------------------------





(xvi)
“willful misconduct” means opzet;

(xvii)
a “merger” includes a juridische fusie;

(xviii)
a “winding-up,” “liquidation” or “dissolution” includes a Dutch entity being
declared bankrupt (failliet verklaard) or dissolved (ontbonden); and

(xix)
“organizational documents” means the articles of association (statuten) and deed
of incorporation (akte van oprichting) and an up-to-date extract of registration
of the Trade Register of the Dutch Chamber of Commerce.

1.6    Divisions. For all purposes under the Loan Documents, in connection with
any LLC Division: (a) if any asset, right, obligation or liability of any Person
becomes the asset, right, obligation or liability of a different Person, then it
shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized on the first date of its existence
by the holders of its equity interests at such time.
2.    ARTICLE II:     REVOLVING CREDIT AND SWING LOAN FACILITIES
2.1    Revolving Credit Commitments.
2.1.1    Revolving Credit Loans. Subject to the terms and conditions hereof and
relying upon the representations and warranties herein set forth, each Lender
severally agrees to make Revolving Credit Loans to the Borrowers at any time or
from time to time on or after the date hereof to the Expiration Date; provided
that after giving effect to each such Loan (i) the aggregate amount of Revolving
Credit Loans from such Lender shall not exceed such Lender’s Revolving Credit
Commitment minus such Lender’s Ratable Share of the Letter of Credit Obligations
and Swing Loans and (ii) the Revolving Facility Usage shall not exceed the
Revolving Credit Commitments. Within such limits of time and amount and subject
to the other provisions of this Agreement, the Borrowers may borrow, repay and
reborrow pursuant to this Section 2.1.
2.1.2    Swing Loan Commitment. Subject to the terms and conditions hereof and
relying upon the representations and warranties herein specified and the
agreements of the other Lenders specified in Section 2.5 [Making Revolving
Credit Loans and Swing Loans; Presumptions by the Administrative Agent;
Repayment of Revolving Credit Loans; Borrowings to Repay Swing Loans] with
respect to Swing Loans, PNC may, at its option, cancelable at any time for any
reason whatsoever, make swing loans (the “Swing Loans”) to the Borrowers at any
time or from time to time after the Closing Date to, but not including, the
Expiration Date, in an aggregate principal amount up to but not in excess of the
Swing Loan Commitment, provided that after giving effect to such Swing Loan, (i)
the aggregate amount of any Lender’s Revolving Credit Loans plus such Lender’s
Ratable Share of the outstanding Swing Loans and Letter of Credit Obligations
shall not exceed such Lender’s Revolving Credit Commitment and (ii) the
Revolving Facility Usage shall not exceed the aggregate Revolving Credit
Commitments of the Lenders. Within such limits of


- 39 -

--------------------------------------------------------------------------------





time and amount and subject to the other provisions of this Agreement, the
Borrowers may borrow, repay and reborrow pursuant to this Section 2.1.2.
2.2    Nature of Lenders’ Obligations with Respect to Revolving Credit Loans.
Each Lender shall be obligated to participate in each request for Revolving
Credit Loans pursuant to Section 2.4 [Revolving Credit Loan Requests; Swing Loan
Requests] in accordance with its Ratable Share. The aggregate of each Lender’s
Revolving Credit Loans outstanding hereunder to the Borrowers at any time shall
never exceed its Revolving Credit Commitment minus its Ratable Share of the
outstanding Swing Loans and Letter of Credit Obligations. The obligations of
each Lender hereunder are several. The failure of any Lender to perform its
obligations hereunder shall not affect the Obligations of the Borrowers to any
other party nor shall any other party be liable for the failure of such Lender
to perform its obligations hereunder. The Lenders shall have no obligation to
make Revolving Credit Loans hereunder on or after the Expiration Date.
2.3    Commitment Fees. Accruing from the date hereof until the Expiration Date,
the Borrowers agree to pay to the Administrative Agent for the account of each
Lender according to its Ratable Share, a nonrefundable commitment fee (the
“Commitment Fee”) equal to the applicable Commitment Fee as set forth in the
definition of Applicable Margin (computed on the basis of a year of 365 or 366
days, as the case may be, and actual days elapsed) multiplied by the average
daily difference between the amount of (i) the Revolving Credit Commitments (for
purposes of this computation, PNC’s Swing Loans shall be deemed to be borrowed
amounts under its Revolving Credit Commitment) and (ii) the Revolving Facility
Usage; provided, however, that any Commitment Fee accrued with respect to the
Revolving Credit Commitment of a Defaulting Lender during the period prior to
the time such Lender became a Defaulting Lender and unpaid at such time shall
not be payable by the Borrowers so long as such Lender shall be a Defaulting
Lender except to the extent that such Commitment Fee shall otherwise have been
due and payable by the Borrowers prior to such time; and provided further that
no Commitment Fee shall accrue with respect to the Revolving Commitment of a
Defaulting Lender so long as such Lender shall be a Defaulting Lender. Subject
to the proviso in the directly preceding sentence, all Commitment Fees shall be
payable in arrears on the first day of each calendar quarter with respect to the
previous calendar quarter.
2.4    Revolving Credit Loan Requests; Swing Loan Requests.
2.4.1    Revolving Credit Loan Requests. Except as otherwise provided herein,
the Borrowers may from time to time prior to the Expiration Date request the
Lenders to make Revolving Credit Loans, or renew or convert the Interest Rate
Option applicable to existing Revolving Credit Loans pursuant to Section 4.2
[Interest Periods], by delivering to the Administrative Agent, not later than
1:00 p.m., (i) three (3) Business Days prior to the proposed Borrowing Date with
respect to the making of Revolving Credit Loans to which the LIBOR Rate Option
applies or the conversion to or the renewal of the LIBOR Rate Option for any
Loans; and (ii) the same Business Day of the proposed Borrowing Date with
respect to the making of a Revolving Credit Loan to which the Base Rate Option
applies or the last day of the preceding Interest Period with respect to the
conversion to the Base Rate Option for any Loan, of a request by telephone
promptly confirmed in writing by letter, email, facsimile or telex in such form
(each, a “Loan Request”), it being understood that the


- 40 -

--------------------------------------------------------------------------------





Administrative Agent may rely on the authority of any individual making such a
telephonic request without the necessity of receipt of such written
confirmation. Each Loan Request shall be irrevocable and shall specify the
aggregate amount of the proposed Loans comprising each Borrowing Tranche, and,
if applicable, the Interest Period, which amounts shall be in (x) integral
multiples of $500,000 and not less than $1,000,000 for each Borrowing Tranche
under the LIBOR Rate Option, and (y) integral multiples of $500,000 and not less
than $500,000 for each Borrowing Tranche under the Base Rate Option.
2.4.2    Swing Loan Requests. Except as otherwise provided herein, the Borrowers
may from time to time prior to the Expiration Date request PNC to make Swing
Loans by delivery to PNC not later than 1:00 p.m. on the proposed Borrowing Date
of a duly completed request therefor substantially in the form of Exhibit 2.4.2
hereto or a request by telephone promptly confirmed in writing by letter,
facsimile or telex (each, a “Swing Loan Request”), it being understood that the
Administrative Agent may rely on the authority of any individual making such a
telephonic request without the necessity of receipt of such written
confirmation. Each Swing Loan Request shall be irrevocable and shall specify the
proposed Borrowing Date and the principal amount of such Swing Loan, which shall
be not less than $1,000,000.
2.5    Making Revolving Credit Loans and Swing Loans; Presumptions by the
Administrative Agent; Repayment of Revolving Credit Loans; Borrowings to Repay
Swing Loans.
2.5.1    Making Revolving Credit Loans. The Administrative Agent shall, promptly
after receipt by it of a Loan Request pursuant to Section 2.4 [Revolving Credit
Loan Requests; Swing Loan Requests], notify the Lenders of its receipt of such
Loan Request specifying the information provided by the Borrowers and the
apportionment among the Lenders of the requested Revolving Credit Loans as
determined by the Administrative Agent in accordance with Section 2.2 [Nature of
Lenders’ Obligations with Respect to Revolving Credit Loans]. Each Lender shall
remit its apportioned share (as provided to it by the Administrative Agent) of
the principal amount of each Revolving Credit Loan to the Administrative Agent
such that the Administrative Agent is able to, and the Administrative Agent
shall, to the extent the Lenders have made funds available to it for such
purpose and subject to Section 7.2 [Each Loan or Letter of Credit], fund such
Revolving Credit Loans to the Borrowers in U.S. Dollars and immediately
available funds at the Principal Office prior to 3:00 p.m., on the applicable
Borrowing Date; provided that (x) if any Lender fails to remit such funds to the
Administrative Agent in a timely manner, the Administrative Agent may elect in
its sole discretion to fund with its own funds the Revolving Credit Loans of
such Lender on such Borrowing Date, and such Lender shall be subject to the
repayment obligation in Section 2.5.2 [Presumptions by the Administrative
Agent], and (y) for the avoidance of doubt, no proceeds of any Revolving Credit
Loan shall be disbursed to, or deposited in, any deposit account, securities
account or other account of any Loan Party located or titled in Bermuda. Each of
the Administrative Agent, the Issuing Lenders and each Lender at its option may
make any Credit Extension or otherwise perform its obligations hereunder through
any Lending Office; provided that any exercise of such option shall not affect
the obligation of the Borrowers to repay any Credit Extension in accordance with
the terms of this Agreement.


- 41 -

--------------------------------------------------------------------------------





2.5.2    Presumptions by the Administrative Agent. Unless the Administrative
Agent shall have received notice from a Lender prior to the proposed date of any
Loan that such Lender will not make available to the Administrative Agent such
Lender’s share of such Loan, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section
2.5.1 [Making Revolving Credit Loans] and may, in reliance upon such assumption,
make available to the Borrowers a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable Loan available to the
Administrative Agent, then the applicable Lender and the Borrowers severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrowers to but excluding the date of payment
to the Administrative Agent, at (i) in the case of a payment to be made by such
Lender, the greater of the Effective Federal Funds Rate and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by the Borrowers, the
interest rate applicable to Loans under the Base Rate Option; provided, however,
that Agent shall first make demand for repayment upon such Lender prior to
making demand on Borrowers. If such Lender pays its share of the applicable Loan
to the Administrative Agent, then the amount so paid shall constitute such
Lender’s Loan. Any payment by the Borrowers shall be without prejudice to any
claim the Borrowers may have against a Lender that shall have failed to make
such payment to the Administrative Agent.
2.5.3    Making Swing Loans. So long as PNC elects to make Swing Loans, PNC
shall, after receipt by it of a Swing Loan Request pursuant to Section 2.4.2,
[Swing Loan Requests] fund such Swing Loan to the Borrowers in U.S. Dollars and
immediately available funds at the Principal Office prior to 4:00 p.m. on the
Borrowing Date.
2.5.4    Repayment of Revolving Credit Loans. The Borrowers shall repay the
outstanding principal amount of all Revolving Credit Loans together with all
outstanding interest thereon on the Expiration Date.
2.5.5    Borrowings to Repay Swing Loans.
(i)    PNC may, at its option, exercisable at any time for any reason
whatsoever, demand repayment of the Swing Loans, and each Lender shall make a
Revolving Credit Loan in an amount equal to such Lender’s Ratable Share of the
aggregate principal amount of the outstanding Swing Loans, plus, if PNC so
requests, accrued interest thereon, provided that no Lender shall be obligated
in any event to make Revolving Credit Loans in excess of its Revolving Credit
Commitment minus its Ratable Share of Letter of Credit Obligations. Revolving
Credit Loans made pursuant to the preceding sentence shall bear interest at the
Base Rate Option and shall be deemed to have been properly requested in
accordance with Section 2.4.1 [Revolving Credit Loan Requests] without regard to
any of the requirements of that provision. PNC shall provide notice to the
Lenders (which may be telephonic or written notice by letter, facsimile or
telex) that such Revolving Credit Loans are to be made under this Section 2.5.5
and of the apportionment among the Lenders, and the Lenders shall be
unconditionally obligated to fund such Revolving Credit Loans


- 42 -

--------------------------------------------------------------------------------





(whether or not the conditions specified in Section 2.4.1 [Revolving Credit Loan
Requests] are then satisfied) by the time PNC so requests, which shall not be
later than 3:00 p.m. on the Business Day after the date the Lenders receive such
notice from PNC.
(ii)    If any Lender fails to make available to the Administrative Agent for
the account of PNC (as the Swing Loan Lender) any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.5.5(i) by the
time specified in Section 2.5.5(i), the Swing Loan Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Loan Lender at a rate per annum equal to the greater of the Effective Federal
Funds Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the Swing Loan Lender in
connection with the foregoing. If such Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Lender’s
Revolving Credit Loan with respect to such prepayment. A certificate of the
Swing Loan Lender submitted to any Lender (through the Administrative Agent)
with respect to any amounts owing under this clause (ii) shall be conclusive
absent manifest error.
2.5.6    Swing Loans Under Cash Management Agreements. In addition to making
Swing Loans pursuant to the foregoing provisions of Section 2.5.3 [Making Swing
Loans], without the requirement for a specific request from the Borrowers
pursuant to Section 2.4.2 [Swing Loan Requests], PNC as the Swing Loan Lender
may make Swing Loans to the Borrowers in accordance with the provisions of the
agreements between the Borrowers and such Swing Loan Lender relating to the
Borrower’s deposit, sweep and other accounts at such Swing Loan Lender and
related arrangements and agreements regarding the management and investment of
the Borrower’s cash assets as in effect from time to time (the “Cash Management
Agreements”) to the extent of the daily aggregate net negative balance in the
Borrower’s accounts which are subject to the provisions of the Cash Management
Agreements. Swing Loans made pursuant to this Section 2.5.6 in accordance with
the provisions of the Cash Management Agreements shall (i) be subject to the
limitations as to aggregate amount set forth in Section 2.1.2 [Swing Loan
Commitment], (ii) not be subject to the limitations as to individual amount set
forth in Section 2.4.2 [Swing Loan Requests], (iii) be payable by the Borrowers,
both as to principal and interest, at the rates and times set forth in the Cash
Management Agreements (but in no event later than the Expiration Date), (iv) not
be made at any time after such Swing Loan Lender has received written notice of
the occurrence of an Event of Default and so long as such shall continue to
exist, or, unless consented to by the Required Lenders, a Potential Default and
so long as such shall continue to exist, (v) if not repaid by the Borrowers in
accordance with the provisions of the Cash Management Agreements, be subject to
each Lender’s obligation pursuant to Section 2.5.5 [Borrowings to Repay Swing
Loans], and (vi) except as provided in the foregoing subsections (i) through
(v), be subject to all of the terms and conditions of this Article 2.


- 43 -

--------------------------------------------------------------------------------





2.6    Notes. The Obligation of the Borrowers to repay the aggregate unpaid
principal amount of the Revolving Credit Loans and Swing Loans made to it by
each Lender, together with interest thereon, shall be evidenced by a revolving
credit Note and a swing Note dated the Closing Date payable to the order of such
Lender in a face amount equal to the Revolving Credit Commitment or Swing Loan
Commitment as applicable, of such Lender.
2.7    Use of Proceeds. The proceeds of the Loans shall be used (i) to pay fees
and expenses relating to this transaction, (ii) refinance the Obligations owing
under the Existing Credit Agreement, (iii) for Borrowers’ working capital needs
and capital expenditures and for general corporate purposes, (iv) to finance
Permitted Acquisitions (including fees and expenses related to Permitted
Acquisitions), (v) to reimburse drawings under Letters of Credit, and (vi) for
other permitted uses hereunder, including, but not limited to, permitted
dividends, distributions, purchases, redemptions and retirements of equity
interests.
2.8    Letter of Credit Subfacility.
2.8.1    Issuance of Letters of Credit.
(i)    The Borrowers may at any time prior to the Expiration Date request the
issuance of a standby or trade letter of credit (each a “Letter of Credit”) on
behalf of itself or another Loan Party, or the amendment or extension of an
existing Letter of Credit, by delivering or transmitting electronically, or
having such other Loan Party deliver or transmit electronically to the Issuing
Lender (with a copy to the Administrative Agent) a completed application and
agreement for letters of credit, or request for such amendment or extension, as
applicable, in such form as the Issuing Lender may specify from time to time by
no later than 10:00 a.m. at least five (5) Business Days, or such shorter period
as may be agreed to by the Issuing Lender, in advance of the proposed date of
issuance. The Borrowers shall authorize and direct the Issuing Lender to name
the Borrowers as the “Applicant” or “Account Party” of each Letter of Credit.
Promptly after receipt of any letter of credit application, the Issuing Lender
shall confirm with the Administrative Agent (by telephone or in writing) that
the Administrative Agent has received a copy of such Letter of Credit
application and if not, such Issuing Lender will provide Administrative Agent
with a copy thereof. Unless the Issuing Lender has received notice from any
Lender, Administrative Agent or the Borrowers, at least one day prior to the
requested date of issuance, amendment or extension of the applicable Letter of
Credit, that one or more applicable conditions in Section 7 [Conditions of
Lending and Issuance of Letters of Credit] is not satisfied, then, subject to
the terms and conditions hereof and in reliance on the agreements of the other
Lenders set forth in this Section 2.8, the Issuing Lender or any of the Issuing
Lender’s Affiliates will issue a Letter of Credit or agree to such amendment or
extension, provided that each Letter of Credit shall (A) have a maximum maturity
of twelve (12) months from the date of issuance, and (B) in no event expire
later than the Expiration Date and provided further that in no event shall
(i) the Letter of Credit Obligations exceed, at any one time, $20,000,000 (the
“Letter of Credit Sublimit”) or (ii) the Revolving Facility Usage


- 44 -

--------------------------------------------------------------------------------





exceed, at any one time, the Revolving Credit Commitments. Each request by the
Borrowers for the issuance, amendment or extension of a Letter of Credit shall
be deemed to be a representation by the Borrowers that they shall be in
compliance with the preceding sentence and with Section 7 [Conditions of Lending
and Issuance of Letters of Credit] after giving effect to the requested
issuance, amendment or extension of such Letter of Credit. Promptly after its
delivery of any Letter of Credit or any amendment to a Letter of Credit to the
beneficiary thereof, the applicable Issuing Lender will also deliver to
Borrowers and Administrative Agent a true and complete copy of such Letter of
Credit or amendment. As of the Closing Date, each of the Existing Letters of
Credit shall constitute, for all purposes of this Agreement and the other Loan
Documents, a Letter of Credit issued and outstanding hereunder. Notwithstanding
anything to the contrary contained in this Section or this Agreement, (x) no
Issuing Lender shall have an obligation to issue a Letter of Credit if the
issuance thereof would violate one or more policies of such Issuing Lender
applicable to Letters of Credit generally, and (y) HSBC Bank USA, N.A., in its
capacity as an Issuing Lender shall not at any time be required to issue a
Letter of Credit with a face amount in excess of $5,000,000.
(ii)    Notwithstanding Section 2.8.1(i), the Issuing Lender shall not be under
any obligation to issue any Letter of Credit if (A) any order, judgment or
decree of any Official Body or arbitrator shall by its terms purport to enjoin
or restrain the Issuing Lender from issuing the Letter of Credit, or any Law
applicable to the Issuing Lender or any request or directive (whether or not
having the force of law) from any Official Body with jurisdiction over the
Issuing Lender shall prohibit, or request that the Issuing Lender refrain from,
the issuance of letters of credit generally or the Letter of Credit in
particular or shall impose upon the Issuing Lender with respect to the Letter of
Credit any restriction, reserve or capital requirement (for which the Issuing
Lender is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon the Issuing Lender any unreimbursed loss, cost or
expense which was not applicable on the Closing Date and which the Issuing
Lender in good faith deems material to it, (B) the issuance of the Letter of
Credit would violate one or more policies of the Issuing Lender applicable to
letters of credit generally or (C) any Lender is at that time a Defaulting
Lender, unless the Issuing Lender has entered into arrangements, including the
delivery of Cash Collateral, satisfactory to the Issuing Lender (in its sole
discretion) with the Borrowers or such Lender to eliminate the Issuer Lender’s
actual or potential Fronting Exposure (after giving effect to Section 2.9(a)(iv)
[Reallocation of Participations to Reduce Fronting Exposure) with respect to the
Defaulting Lender arising from either the Letter of Credit then proposed to be
issued or that Letter of Credit and all other Issuer Lender Obligations as to
which the Issuing Lender has actual or potential Fronting Exposure, as it may
elect in its sole discretion.
2.8.2    Letter of Credit Fees. The Borrowers shall pay (i) to the
Administrative Agent for the ratable account of the Lenders a fee (the “Letter
of Credit Fee”) equal to the Applicable Letter of Credit Fee Rate times the
daily amount available to be drawn under each Letter of Credit,


- 45 -

--------------------------------------------------------------------------------





and (ii) to the Issuing Lender for its own account a fronting fee equal to 0.25%
per annum on the daily amount available to be drawn under each Letter of Credit.
All Letter of Credit Fees and fronting fees shall be computed on the basis of a
year of 360 days and payable quarterly in arrears on the first day of each
calendar quarter. The Borrowers shall also pay to the Issuing Lender for the
Issuing Lender’s sole account the Issuing Lender’s then in effect customary fees
and administrative expenses payable with respect to the Letters of Credit as the
Issuing Lender may generally charge or incur from time to time in connection
with the issuance, maintenance, amendment (if any), assignment or transfer (if
any), negotiation, and administration of Letters of Credit.
2.8.3    Disbursements, Reimbursement. Immediately upon the issuance of each
Letter of Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Issuing Lender a participation in
such Letter of Credit and each drawing thereunder in an amount equal to such
Lender’s Ratable Share of the maximum amount available to be drawn under such
Letter of Credit and the amount of such drawing, respectively.
2.8.3.1    In the event of any request for a drawing under a Letter of Credit by
the beneficiary or transferee thereof, the Issuing Lender will promptly notify
the Borrowers and the Administrative Agent thereof. Provided that it shall have
received such notice, the Borrowers shall reimburse (such obligation to
reimburse the Issuing Lender shall sometimes be referred to as a “Reimbursement
Obligation”) the Issuing Lender prior to 12:00 noon on each date that an amount
is paid by the Issuing Lender under any Letter of Credit (each such date, a
“Drawing Date”) by paying to the Administrative Agent for the account of the
Issuing Lender an amount equal to the amount so paid by the Issuing Lender. In
the event the Borrowers fail to reimburse the Issuing Lender (through the
Administrative Agent) for the full amount of any drawing under any Letter of
Credit by 12:00 noon on the Drawing Date, the Administrative Agent will promptly
notify each Lender thereof, and the Borrowers shall be deemed to have requested
that Revolving Credit Loans be made by the Lenders under the Base Rate Option to
be disbursed on the Drawing Date under such Letter of Credit, subject to the
amount of the unutilized portion of the Revolving Credit Commitment and subject
to the conditions set forth in Section 7.2 [Each Loan or Letter of Credit] other
than any notice requirements. Any notice given by the Administrative Agent or
Issuing Lender pursuant to this Section 2.8.3.1 may be oral if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.
2.8.3.2    Each Lender shall upon any notice pursuant to Section 2.8.3.1 make
available to the Administrative Agent for the account of the Issuing Lender an
amount in immediately available funds equal to its Ratable Share of the amount
of the drawing, whereupon the participating Lenders shall (subject to
Section 2.8.3 [Disbursement; Reimbursement]) each be deemed to have made a
Revolving Credit Loan under the Base Rate Option to the Borrowers in that
amount. If any Lender so notified fails to make available to the Administrative
Agent for the account of the Issuing Lender the amount of such Lender’s Ratable
Share of such amount by no later than 2:00 p.m. on the Drawing Date, then
interest shall accrue on such Lender’s obligation to make such payment, from the
Drawing Date to the date on which such Lender makes such payment (i) at a rate
per annum equal to the Effective Federal Funds Rate during the first three (3)
days


- 46 -

--------------------------------------------------------------------------------





following the Drawing Date and (ii) at a rate per annum equal to the rate
applicable to Loans under the Revolving Credit Base Rate Option on and after the
fourth day following the Drawing Date. The Administrative Agent and the Issuing
Lender will promptly give notice (as described in Section 2.8.3.1 above) of the
occurrence of the Drawing Date, but failure of the Administrative Agent or the
Issuing Lender to give any such notice on the Drawing Date or in sufficient time
to enable any Lender to effect such payment on such date shall not relieve such
Lender from its obligation under this Section 2.8.3.2.
2.8.3.3    With respect to any unreimbursed drawing that is not converted into
Revolving Credit Loans under the Base Rate Option to the Borrowers in whole or
in part as contemplated by Section 2.8.3.1, because of the Borrower’s failure to
satisfy the conditions set forth in Section 7.2 [Each Loan or Letter of Credit]
other than any notice requirements, or for any other reason, the Borrowers shall
be deemed to have incurred from the Issuing Lender a borrowing (each a “Letter
of Credit Borrowing”) in the amount of such drawing. Such Letter of Credit
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the rate per annum applicable to the Revolving Credit Loans
under the Base Rate Option. Each Lender’s payment to the Administrative Agent
for the account of the Issuing Lender pursuant to Section 2.8.3 [Disbursements,
Reimbursement] shall be deemed to be a payment in respect of its participation
in such Letter of Credit Borrowing (each a “Participation Advance”) from such
Lender in satisfaction of its participation obligation under this Section 2.8.3.
2.8.4    Repayment of Participation Advances.
2.8.4.1    Upon (and only upon) receipt by the Administrative Agent for the
account of the Issuing Lender of immediately available funds from the Borrowers
(i) in reimbursement of any payment made by the Issuing Lender under the Letter
of Credit with respect to which any Lender has made a Participation Advance to
the Administrative Agent, or (ii) in payment of interest on such a payment made
by the Issuing Lender under such a Letter of Credit, the Administrative Agent on
behalf of the Issuing Lender will pay to each Lender, in the same funds as those
received by the Administrative Agent, the amount of such Lender’s Ratable Share
of such funds, except the Administrative Agent shall retain for the account of
the Issuing Lender the amount of the Ratable Share of such funds of any Lender
that did not make a Participation Advance in respect of such payment by the
Issuing Lender.
2.8.4.2    If the Administrative Agent is required at any time to return to any
Loan Party, or to a trustee, receiver, liquidator, custodian, or any official in
any Insolvency Proceeding, any portion of any payment made by any Loan Party to
the Administrative Agent for the account of the Issuing Lender pursuant to this
Section in reimbursement of a payment made under the Letter of Credit or
interest or fee thereon, each Lender shall, on demand of the Administrative
Agent, forthwith return to the Administrative Agent for the account of the
Issuing Lender the amount of its Ratable Share of any amounts so returned by the
Administrative Agent plus interest thereon from the date such demand is made to
the date such amounts are returned by such Lender to the Administrative Agent,
at a rate per annum equal to the Effective Federal Funds Rate in effect from
time to time.


- 47 -

--------------------------------------------------------------------------------





2.8.5    Documentation. Each Loan Party agrees to be bound by the terms of the
Issuing Lender’s application and agreement for letters of credit and the Issuing
Lender’s written regulations and customary practices relating to letters of
credit, though such interpretation may be different from such Loan Party’s own.
In the event of a conflict between such application or agreement and this
Agreement, this Agreement shall govern. It is understood and agreed that, except
in the case of gross negligence or willful misconduct, the Issuing Lender shall
not be liable for any error, negligence and/or mistakes, whether of omission or
commission, in following any Loan Party’s instructions or those contained in the
Letters of Credit or any modifications, amendments or supplements thereto.
2.8.6    Determinations to Honor Drawing Requests. In determining whether to
honor any request for drawing under any Letter of Credit by the beneficiary
thereof, the Issuing Lender shall be responsible only to determine that the
documents and certificates required to be delivered under such Letter of Credit
have been delivered and that they comply on their face with the requirements of
such Letter of Credit.
2.8.7    Nature of Participation and Reimbursement Obligations. Each Lender’s
obligation in accordance with this Agreement to make the Revolving Credit Loans
or Participation Advances, as contemplated by Section 2.8.3 [Disbursements,
Reimbursement], as a result of a drawing under a Letter of Credit, and the
Obligations of the Borrowers to reimburse the Issuing Lender upon a draw under a
Letter of Credit, shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Section 2.8 under all
circumstances, including the following circumstances:
(i)    any set-off, counterclaim, recoupment, defense or other right which such
Lender may have against the Issuing Lender or any of its Affiliates, the
Borrowers or any other Person for any reason whatsoever, or which any Loan Party
may have against the Issuing Lender or any of its Affiliates, any Lender or any
other Person for any reason whatsoever;
(ii)    the failure of any Loan Party or any other Person to comply, in
connection with a Letter of Credit Borrowing, with the conditions set forth in
Sections 2.1 [Revolving Credit Commitments], 2.4 [Revolving Credit Loan
Requests; Swing Loan Requests], 2.5 [Making Revolving Credit Loans and Swing
Loans; Etc.] or 7.2 [Each Loan or Letter of Credit] or as otherwise set forth in
this Agreement for the making of a Revolving Credit Loan, it being acknowledged
that such conditions are not required for the making of a Letter of Credit
Borrowing and the obligation of the Lenders to make Participation Advances under
Section 2.8.3 [Disbursements, Reimbursement];
(iii)    any lack of validity or enforceability of any Letter of Credit;
(iv)    any claim of breach of warranty that might be made by any Loan Party or
any Lender against any beneficiary of a Letter of Credit, or the existence of
any claim, set-off, recoupment, counterclaim, crossclaim, defense or other right
which any Loan Party or any Lender may have at any time against a beneficiary,
successor beneficiary any transferee or assignee of any Letter of Credit or the
proceeds thereof (or any Persons for whom any such transferee may be acting),
the Issuing Lender or its Affiliates or any Lender or any other Person, whether
in connection


- 48 -

--------------------------------------------------------------------------------





with this Agreement, the transactions contemplated herein or any unrelated
transaction (including any underlying transaction between any Loan Party or
Subsidiaries of a Loan Party and the beneficiary for which any Letter of Credit
was procured);
(v)    the lack of power or authority of any signer of (or any defect in or
forgery of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Letter of Credit, or any fraud or alleged fraud in connection with any
Letter of Credit, or the transport of any property or provision of services
relating to a Letter of Credit, in each case even if the Issuing Lender or any
of its Affiliates has been notified thereof;
(vi)    payment by the Issuing Lender or any of its Affiliates under any Letter
of Credit against presentation of a demand, draft or certificate or other
document which does not comply with the terms of such Letter of Credit;
(vii)    the solvency of, or any acts or omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;
(viii)    any failure by the Issuing Lender or any of its Affiliates to issue
any Letter of Credit in the form requested by any Loan Party, unless the Issuing
Lender has received written notice from such Loan Party of such failure within
three Business Days after the Issuing Lender shall have furnished such Loan
Party and the Administrative Agent a copy of such Letter of Credit and such
error is material and no drawing has been made thereon prior to receipt of such
notice;
(ix)    any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Loan Party or
Subsidiaries of a Loan Party;
(x)    any breach of this Agreement or any other Loan Document by any party
thereto;
(xi)    the occurrence or continuance of an Insolvency Proceeding with respect
to any Loan Party;
(xii)    the fact that an Event of Default or a Potential Default shall have
occurred and be continuing;
(xiii)    the fact that the Expiration Date shall have passed or this Agreement
or the Commitments hereunder shall have been terminated; and
(xiv)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing.
2.8.8    Indemnity. The Borrowers hereby agree to protect, indemnify, pay and
save harmless the Issuing Lender and any of its Affiliates that has issued a
Letter of Credit from and against any and all claims, demands, liabilities,
damages, taxes, penalties, interest, judgments, losses,


- 49 -

--------------------------------------------------------------------------------





costs, charges and expenses (including reasonable fees, expenses and
disbursements of counsel and allocated costs of internal counsel) which the
Issuing Lender or any of its Affiliates may incur or be subject to as a
consequence, direct or indirect, of the issuance of any Letter of Credit, other
than as a result of (A) the gross negligence or willful misconduct of the
Issuing Lender as determined by a final non-appealable judgment of a court of
competent jurisdiction or (B) the wrongful dishonor by the Issuing Lender or any
of Issuing Lender’s Affiliates of a proper demand for payment made under any
Letter of Credit, except if such dishonor resulted from any act or omission,
whether rightful or wrongful, of any present or future de jure or de facto
government or Official Body.
2.8.9    Liability for Acts and Omissions. As between any Loan Party and the
Issuing Lender, or the Issuing Lender’s Affiliates, such Loan Party assumes all
risks of the acts and omissions of, or misuse of the Letters of Credit by, the
respective beneficiaries of such Letters of Credit. In furtherance and not in
limitation of the foregoing, the Issuing Lender shall not be responsible for any
of the following, including any losses or damages to any Loan Party or other
Person or property relating therefrom: (i) the form, validity, sufficiency,
accuracy, genuineness or legal effect of any document submitted by any party in
connection with the application for an issuance of any such Letter of Credit,
even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged (even if the Issuing Lender or
its Affiliates shall have been notified thereof); (ii) the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any such Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) the failure of the beneficiary of
any such Letter of Credit, or any other party to which such Letter of Credit may
be transferred, to comply fully with any conditions required in order to draw
upon such Letter of Credit or any other claim of any Loan Party against any
beneficiary of such Letter of Credit, or any such transferee, or any dispute
between or among any Loan Party and any beneficiary of any Letter of Credit or
any such transferee; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any such Letter of Credit or
of the proceeds thereof; (vii) the misapplication by the beneficiary of any such
Letter of Credit of the proceeds of any drawing under such Letter of Credit; or
(viii) any consequences arising from causes beyond the control of the Issuing
Lender or its Affiliates, as applicable, including any act or omission of any
Official Body, and none of the above shall affect or impair, or prevent the
vesting of, any of the Issuing Lender’s or its Affiliates rights or powers
hereunder. Nothing in the preceding sentence shall relieve the Issuing Lender
from liability for the Issuing Lender’s gross negligence or willful misconduct
(as determined by a court of competent jurisdiction in a final, non-appealable
judgment) in connection with actions or omissions described in such clauses (i)
through (viii) of such sentence. In no event shall the Issuing Lender or its
Affiliates be liable to any Loan Party for any indirect, consequential,
incidental, punitive, exemplary or special damages or expenses (including
without limitation attorneys’ fees), or for any damages resulting from any
change in the value of any property relating to a Letter of Credit.
Without limiting the generality of the foregoing, the Issuing Lender and each of
its Affiliates (i) may rely on any oral or other communication believed in good
faith by the Issuing Lender or such Affiliate to have been authorized or given
by or on behalf of the applicant for a


- 50 -

--------------------------------------------------------------------------------





Letter of Credit, (ii) may honor any presentation if the documents presented
appear on their face substantially to comply with the terms and conditions of
the relevant Letter of Credit; (iii) may honor a previously dishonored
presentation under a Letter of Credit, whether such dishonor was pursuant to a
court order, to settle or compromise any claim of wrongful dishonor, or
otherwise, and shall be entitled to reimbursement to the same extent as if such
presentation had initially been honored, together with any interest paid by the
Issuing Lender or its Affiliate; (iv) may honor any drawing that is payable upon
presentation of a statement advising negotiation or payment, upon receipt of
such statement (even if such statement indicates that a draft or other document
is being delivered separately), and shall not be liable for any failure of any
such draft or other document to arrive, or to conform in any way with the
relevant Letter of Credit; (v) may pay any paying or negotiating bank claiming
that it rightfully honored under the laws or practices of the place where such
bank is located; and (vi) may settle or adjust any claim or demand made on the
Issuing Lender or its Affiliate in any way related to any order issued at the
applicant’s request to an air carrier, a letter of guarantee or of indemnity
issued to a carrier or any similar document (each an “Order”) and honor any
drawing in connection with any Letter of Credit that is the subject of such
Order, notwithstanding that any drafts or other documents presented in
connection with such Letter of Credit fail to conform in any way with such
Letter of Credit.
In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by the Issuing Lender or its
Affiliates under or in connection with the Letters of Credit issued by it or any
documents and certificates delivered thereunder, if taken or omitted in good
faith, shall not put the Issuing Lender or its Affiliates under any resulting
liability to the Borrowers or any Lender.
2.8.10    Issuing Lender Reporting Requirements. Each Issuing Lender shall, on
the first Business Day of each month, provide to Administrative Agent and
Borrowers a schedule of the Letters of Credit issued by it, in form and
substance satisfactory to Administrative Agent, showing the date of issuance of
each Letter of Credit, the account party, the original face amount (if any), and
the expiration date of any Letter of Credit outstanding at any time during the
preceding month, and any other information relating to such Letter of Credit
that the Administrative Agent may request.
2.9    Defaulting Lenders.
(i)    Defaulting Lender Adjustments.    Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(A)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as specified in the definition of Required Lenders;
(B)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article 9 [Default] or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.2.3 [Setoff] shall be applied at such
time or times as may be determined by the Administrative Agent as follows:


- 51 -

--------------------------------------------------------------------------------





first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by such Defaulting Lender to any Issuing Lender or Swing Loan
Lender hereunder; third, to Cash Collateralize the Issuing Lender’s Fronting
Exposure with respect to such Defaulting Lender in accordance with Section 5.13
[Cash Collateral]; fourth, as the Borrowers may request (so long as no Potential
Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Borrowers, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (y) Cash Collateralize the Issuing Lender’s future Fronting
Exposure with respect to such Defaulting Lender with respect to future Letters
of Credit issued under this Agreement, in accordance with Section 5.13 [Cash
Collateral]; sixth, to the payment of any amounts owing to the Lenders, the
Issuing Lender or Swing Loan Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the Issuing Lender or Swing Loan
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Potential
Default or Event of Default exists, to the payment of any amounts owing to the
Borrowers as a result of any judgment of a court of competent jurisdiction
obtained by the Borrowers against such Defaulting Lender as a result of such
Defaulting Lender's breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or Letter of Credit Borrowing in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions specified in Section 7.2 [Each Loan or Letter of Credit] were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and Letter of Credit Borrowings owed to, all Non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of, or Letter of
Credit Borrowing owed to, such Defaulting Lender until such time as all Loans
and funded and unfunded participations in Letter of Credit Obligations and Swing
Loans are held by the Lenders pro rata in accordance with the Commitments under
the applicable Facility without giving effect to Section 2.9(i)(D) [Reallocation
of Participation to Reduce Fronting Exposure]. Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post Cash Collateral pursuant
to this Section 2.9(i)(D) [Defaulting Lender Waterfall] shall be deemed paid to
and redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
(C)    Certain Fees. (I)    No Defaulting Lender shall be entitled to receive
any Commitment Fee for any period during which that Lender is a Defaulting
Lender (and the Borrowers shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).
(II)    Each Defaulting Lender shall be entitled to receive Letter of Credit Fee
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Ratable Share of the stated amount of Letters of Credit
for which it has provided Cash Collateral pursuant to Section 5.12 [Cash
Collateral]. (III) With respect to any Commitment Fee, or Letter of Credit Fee
not required to be paid to any Defaulting Lender pursuant to this Section 2.9
[Defaulting Lenders], the Borrowers shall (x) pay to each Non-Defaulting Lender
that portion of any such fee otherwise payable to such Defaulting Lender with
respect to such


- 52 -

--------------------------------------------------------------------------------





Defaulting Lender’s participation in Letter of Credit Obligations or Swing Loans
that has been reallocated to such Non-Defaulting Lender pursuant to clause (D)
below, (y) pay to each Issuing Lender and Swing Loan Lender, as applicable, the
amount of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such Issuing Lender’s or Swing Loan Lender’s Fronting Exposure to
such Defaulting Lender, and (z) not be required to pay the remaining amount of
any such fee.
(D)     Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in Letter of Credit Obligations
and Swing Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Ratable Shares (calculated without regard to
such Defaulting Lender’s Commitment) but only to the extent that such
reallocation does not cause the aggregate Revolving Facility Usage of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving Credit
Commitment. No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.
(E)    Cash Collateral, Repayment of Swing Loans. If the reallocation described
in clause (D) above cannot, or can only partially, be effected, the Borrowers
shall, without prejudice to any right or remedy available to it hereunder or
under law, (x) first, prepay Swing Loans in an amount equal to the Swing Loan
Lender’s Fronting Exposure and (y) second, Cash Collateralize the Issuing
Lender’s Fronting Exposure in accordance with the procedures specified in
Section 5.13 [Cash Collateral].
(ii)    Defaulting Lender Cure. If the Borrowers, the Administrative Agent and
Swing Loan Lender and Issuing Lender agree in writing that a Lender is no longer
a Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions specified therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swing
Loans to be held pro rata by the Lenders in accordance with the Commitments
under the applicable Facility (without giving effect to Section 2.9(a)(iv)
[Reallocation of Participations to Reduce Fronting Exposure], whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrowers while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.
(iii)    New Swing Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swing Loan Lender shall not be required to fund any
Swing Loans unless it is satisfied that it will have no Fronting Exposure after
giving effect to such Swing Loan and (ii) no Issuing


- 53 -

--------------------------------------------------------------------------------





Lender shall be required to issue, extend, renew or increase any Letter of
Credit unless it is satisfied that it will have no Fronting Exposure after
giving effect thereto.


2.10    Increase in Revolving Credit Commitments.
2.10.1    Increasing Lenders and New Lenders. The Borrowers may, at any time and
from time to time, request that (1) the current Lenders increase their Revolving
Credit Commitments (any current Lender which elects to increase its Revolving
Credit Commitment shall be referred to as an “Increasing Lender”) or (2) one or
more new lenders (each a “New Lender”) join this Agreement and provide a
Revolving Credit Commitment hereunder, subject to the following terms and
conditions:
(i)    No Obligation to Increase. No current Lender shall be obligated to
increase its Revolving Credit Commitment and any increase in the Revolving
Credit Commitment by any current Lender shall be in the sole discretion of such
current Lender.
(ii)    Defaults. There shall exist no Events of Default or Potential Default on
the effective date of such increase after giving effect to such increase.
(iii)    Aggregate Revolving Credit Commitments. The aggregate increase of the
Revolving Credit Commitments shall not exceed $150,000,000.
(iv)    Resolutions; Opinion. The Loan Parties shall deliver to the
Administrative Agent on or before the effective date of such increase the
following documents in a form reasonably acceptable to the Administrative Agent:
(1) certifications of their corporate secretaries with attached resolutions
certifying that the increase in the Revolving Credit Commitment has been
approved by such Loan Parties, and (2) an opinion of counsel addressed to the
Administrative Agent and the Lenders addressing the authorization and execution
of the Loan Documents by, and enforceability of the Loan Documents against, the
Loan Parties.
(v)    Notes. The Borrowers shall execute and deliver (1) to each Increasing
Lender a replacement revolving credit Note reflecting the new amount of such
Increasing Lender’s Revolving Credit Commitment after giving effect to the
increase (and the prior Note issued to such Increasing Lender shall be deemed to
be terminated) and (2) to each New Lender a revolving credit Note reflecting the
amount of such New Lender’s Revolving Credit Commitment.
(vi)    Approval of New Lenders. Any New Lender shall be subject to the approval
of the Administrative Agent (provided that such approval shall not be
unreasonably withheld, conditioned or delayed).
(vii)    Increasing Lenders. Each Increasing Lender shall confirm its agreement
to increase its Revolving Credit Commitment pursuant to an acknowledgement in a
form acceptable to the Administrative Agent, signed by it and the Borrowers and
delivered to the Administrative Agent at least five (5) calendar days before the
effective date of such increase.


- 54 -

--------------------------------------------------------------------------------





(viii)    New Lenders--Joinder. Each New Lender shall execute a joinder
agreement in form and substance satisfactory to Administrative Agent pursuant to
which such New Lender shall join and become a party to this Agreement and the
other Loan Documents with a Revolving Credit Commitment in the amount set forth
in such lender joinder.
2.11    Reduction of Revolving Credit Commitment. The Borrowers shall have the
right at any time after the Closing Date upon five (5) calendar days’ prior
written notice to the Administrative Agent (or such shorter period of time
agreed to by the Administrative Agent) to (x) permanently reduce (ratably among
the Lenders in proportion to their Ratable Shares) the Revolving Credit
Commitments, in a minimum amount of $1,000,000 and whole multiples of $500,000,
provided that the total Revolving Commitments after giving effect to any such
reduction shall not be less than $100,000,000, or (y) to terminate completely
the Revolving Credit Commitments, in each case, without penalty or premium
except as set forth herein, including without limitation, in Section 5.6.2
[Replacement of a Lender], Section 5.8 [Increased Costs] and Section 5.10
[Indemnity]; provided that any such reduction or termination shall be
accompanied by prepayment of the Notes, together with outstanding Commitment
Fees, and the full amount of interest accrued on the principal sum to be prepaid
(and all amounts referred to in Section 5.10 [Indemnity] hereof) to the extent
necessary to cause the aggregate Revolving Facility Usage after giving effect to
such prepayments to be equal to or less than the Revolving Credit Commitments as
so reduced or terminated. Any notice to reduce the Revolving Credit Commitments
under this Section 2.11 shall be irrevocable; provided that a notice of
termination of all Revolving Credit Commitments delivered by the Borrowers may
state that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrowers (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.
2.12    Illegality. If, in any applicable jurisdiction, the Administrative
Agent, any Issuing Lender or any Lender determines that any Law has made it
unlawful, or that any governmental authority has asserted that it is unlawful,
for the Administrative Agent, any Issuing Lender or any Lender or its applicable
Lending Office to (i) perform any of its obligations hereunder or under any
other Loan Document, (ii) to fund or maintain its participation in any Loan or
(iii) issue, make, maintain, fund or charge interest with respect to any Credit
Extension, such Person shall promptly notify the Administrative Agent, then,
upon the Administrative Agent notifying the Borrowers, and until such notice by
such Person is revoked, any obligation of such Person to issue, make, maintain,
fund or charge interest with respect to any such Credit Extension shall be
suspended, and to the extent required by applicable Law, cancelled. Upon receipt
of such notice, the Borrowers shall, (A) repay that Person’s participation in
the Loans or other applicable Obligations on the last day of the Interest Period
for each Loan or other Obligation occurring after the Administrative Agent has
notified the Borrowers or, if earlier, the date specified by such Person in the
notice delivered to the Administrative Agent (being no earlier than the last day
of any applicable grace period permitted by applicable Law) and (B) take all
reasonable actions requested by such Person to mitigate or avoid such
illegality.
3.    RESERVED
4.    ARTICLE 4 - INTEREST RATES


- 55 -

--------------------------------------------------------------------------------





4.1    Interest Rate Options. The Borrowers shall pay interest in respect of the
outstanding unpaid principal amount of the Loans as selected by it from the Base
Rate Option or LIBOR Rate Option set forth below applicable to the Loans, it
being understood that, subject to the provisions of this Agreement, the
Borrowers may select different Interest Rate Options and different Interest
Periods to apply simultaneously to the Loans comprising different Borrowing
Tranches and may convert to or renew one or more Interest Rate Options with
respect to all or any portion of the Loans comprising any Borrowing Tranche;
provided that there shall not be at any one time outstanding more than seven (7)
Borrowing Tranches in the aggregate among all of the Loans and provided further
that if an Event of Default or Potential Default exists and is continuing, the
Borrowers may not request, convert to, or renew the LIBOR Rate Option for any
Loans and the Required Lenders may demand that all existing Borrowing Tranches
bearing interest under the LIBOR Rate Option shall be converted immediately to
the Base Rate Option, subject to the obligation of the Borrowers to pay any
indemnity under Section 5.10 [Indemnity] in connection with such conversion. If
at any time the designated rate applicable to any Loan made by any Lender
exceeds such Lender’s highest lawful rate, the rate of interest on such Lender’s
Loan shall be limited to such Lender’s highest lawful rate.
4.1.1    Revolving Credit Interest Rate Options; Swing Loan Interest Rate. The
Borrowers shall have the right to select from the following Interest Rate
Options applicable to the Revolving Credit Loans:
(i)    Revolving Credit Base Rate Option: A fluctuating rate per annum (computed
on the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed) equal to the Base Rate plus the Applicable Margin, such interest rate
to change automatically from time to time effective as of the effective date of
each change in the Base Rate; or
(ii)    Revolving Credit LIBOR Rate Option: A rate per annum (computed on the
basis of a year of 360 days and actual days elapsed) equal to the LIBOR Rate as
determined for each applicable Interest Period, plus the Applicable Margin.
(iii)    Swing Loan Interest Rate.    Subject to Section 4.3 [Interest After
Default], only the Base Rate Option applicable to Revolving Credit Loans shall
apply to the Swing Loans.
4.1.2        [RESERVED]
4.1.3    Rate Quotations. The Borrowers may call the Administrative Agent on or
before the date on which a Loan Request is to be delivered to receive an
indication of the rates then in effect, but it is acknowledged that such
projection shall not be binding on the Administrative Agent or the Lenders nor
affect the rate of interest which thereafter is actually in effect when the
election is made.
4.2    Interest Periods. At any time when the Borrowers shall select, convert to
or renew a LIBOR Rate Option, the Borrowers shall notify the Administrative
Agent thereof at least three (3) Business Days prior to the effective date of
such LIBOR Rate Option by delivering a Loan Request. The notice shall specify an
Interest Period during which such Interest Rate Option shall


- 56 -

--------------------------------------------------------------------------------





apply. Notwithstanding the preceding sentence, the following provisions shall
apply to any selection of, renewal of, or conversion to a LIBOR Rate Option:
4.2.1    Amount of Borrowing Tranche. Each Borrowing Tranche of Loans under the
LIBOR Rate Option shall be in integral multiples of, and not less than, the
respective amounts specified in Section 2.4.1 [Revolving Credit Loan Requests];
and
4.2.2    Renewals. In the case of the renewal of a LIBOR Rate Option at the end
of an Interest Period, the first day of the new Interest Period shall be the
last day of the preceding Interest Period, without duplication in payment of
interest for such day.
4.3    Interest After Default. To the extent permitted by Law, upon the
occurrence of an Event of Default and until such time such Event of Default
shall have been cured or waived, and at the discretion of the Administrative
Agent or upon written demand by the Required Lenders to the Administrative
Agent:
4.3.1    Letter of Credit Fees, Interest Rate. The Letter of Credit Fees and the
rate of interest for each Loan otherwise applicable pursuant to Section 2.8.2
[Letter of Credit Fees] or Section 4.1 [Interest Rate Options], respectively,
shall be increased by 2.0% per annum;
4.3.2    Other Obligations. Each other Obligation hereunder if not paid when due
shall bear interest at a rate per annum equal to the sum of the rate of interest
applicable under the Revolving Credit Base Rate Option plus an additional 2.0%
per annum from the time such Obligation becomes due and payable and until it is
paid in full; and
4.3.3    Acknowledgment. The Borrowers acknowledge that the increase in rates
referred to in this Section 4.3 reflects, among other things, the fact that such
Loans or other amounts have become a substantially greater risk given their
default status and that the Lenders are entitled to additional compensation for
such risk; and all such interest shall be payable by Borrowers upon demand by
Administrative Agent.
4.4    LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available.
4.4.1    Unascertainable. If on any date on which a LIBOR Rate would otherwise
be determined, the Administrative Agent shall have determined that:
(i)    adequate and reasonable means do not exist for ascertaining such LIBOR
Rate,
(ii)    a contingency has occurred which materially and adversely affects the
London interbank eurodollar market relating to the LIBOR Rate, the
Administrative Agent shall have the rights specified in Section 4.4.3
[Administrative Agent’s and Lender’s Rights], or
(iii)    the applicable supervisor or administrator (if any) of the LIBOR Rate
or an Official Body having jurisdiction over the Administrative Agent has made a
public statement identifying the specific date after which the LIBOR Rate shall
no longer be used for determining interest rates for loans (either such date, a
“LIBOR Termination Date”), or a rate other than the


- 57 -

--------------------------------------------------------------------------------





LIBOR Rate has become a widely recognized benchmark rate for newly originated
loans in Dollars in the U.S. market, then the Administrative Agent may (in
consultation with the Borrowers) choose a replacement index for the LIBOR Rate
and make adjustments to applicable margins and related amendments to this
Agreement as referred to below such that, to the extent practicable, the all-in
interest rate based on the replacement index will be substantially equivalent to
the all-in LIBOR Rate-based interest rate in effect prior to its replacement. In
such event:
(A)    The Administrative Agent and the Borrowers shall enter into an amendment
to this Agreement to reflect the replacement index, the adjusted margins and
such other related amendments as may be appropriate, in the reasonable
discretion of the Administrative Agent, for the implementation and
administration of the replacement index-based rate. Notwithstanding anything to
the contrary in this Agreement or the Loan Documents (including, without
limitation, Section 11.2), such amendment shall become effective without any
further action or consent of any other party to this Agreement at 5:00 p.m. on
the tenth (10th) Business Day after the date a draft of the amendment is
provided to the Lenders, unless the Administrative Agent receives, on or before
such tenth (10th) Business Day, a written notice from the Required Lenders
stating that such Lenders object to such amendment.
(B)    Selection of the replacement index, adjustments to the applicable
margins, and amendments to this Agreement (I) will be determined with due
consideration to the then-current market practices for determining and
implementing a rate of interest for newly originated loans in the United States
and loans converted from a LIBOR Rate-based rate to a replacement index-based
rate, and (II) may also reflect adjustments to account for (x) the effects of
the transition from the LIBOR Rate to the replacement index and (y) yield- or
risk-based differences between the LIBOR Rate and the replacement index.
(C)    Until an amendment reflecting a new replacement index in accordance with
this Section 4.4.1(iii) is effective, each advance, conversion and renewal of a
Loan to which the LIBOR Rate Option applies will continue to bear interest with
reference to the LIBOR Rate; provided however, that if the Administrative Agent
determines (which determination shall be final and conclusive, absent manifest
error) that a LIBOR Termination Date has occurred, then following the LIBOR
Termination Date, all Loans to which the LIBOR Rate Option applies shall
automatically be converted to the Base Rate Option until such time as an
amendment reflecting a replacement index and related matters as described above
is implemented. In the event that the Required Lenders have provided a written
notice pursuant to Section 4.4.1(iii)(A) objecting to an amendment, the Lenders
agree to work with the Borrowers in good faith to timely determine and implement
the replacement index-based rate.
(D)    Notwithstanding anything to the contrary contained herein, if at any time
the replacement index is less than zero, at such times, such index shall be
deemed to be zero for purposes of this Agreement.
4.4.2    Illegality; Increased Costs; Deposits Not Available. If at any time any
Lender shall have determined that:


- 58 -

--------------------------------------------------------------------------------





(i)    the making, maintenance or funding of any Loan to which a LIBOR Rate
Option applies has been made impracticable or unlawful by compliance by such
Lender in good faith with any Law or any interpretation or application thereof
by any Official Body or with any request or directive of any such Official Body
(whether or not having the force of Law), or
(ii)    such LIBOR Rate Option will not adequately and fairly reflect the cost
to such Lender of the establishment or maintenance of any such Loan, or
(iii)    after making all reasonable efforts, deposits of the relevant amount in
Dollars for the relevant Interest Period for a Loan, or to banks generally, to
which a LIBOR Rate Option applies, respectively, are not available to such
Lender with respect to such Loan, or to banks generally, in the interbank
eurodollar market, then the Administrative Agent shall have the rights specified
in Section 4.4.3 [Administrative Agent’s and Lender’s Rights].
4.4.3    Administrative Agent’s and Lender’s Rights. In the case of any event
specified in Section 4.4.1 [Unascertainable] above, the Administrative Agent
shall promptly so notify the Lenders and the Borrowers thereof, and in the case
of an event specified in Section 4.4.2 [Illegality; Increased Costs; Deposits
Not Available] above, such Lender shall promptly so notify the Administrative
Agent and endorse a certificate to such notice as to the specific circumstances
of such notice, and the Administrative Agent shall promptly send copies of such
notice and certificate to the other Lenders and the Borrowers. Upon such date as
shall be specified in such notice (which shall not be earlier than the date such
notice is given), the obligation of (A) the Lenders, in the case of such notice
given by the Administrative Agent, or (B) such Lender, in the case of such
notice given by such Lender, to allow the Borrowers to select, convert to or
renew a LIBOR Rate Option shall be suspended until the Administrative Agent
shall have later notified the Borrowers, or such Lender shall have later
notified the Administrative Agent, of the Administrative Agent’s or such
Lender’s, as the case may be, determination that the circumstances giving rise
to such previous determination no longer exist. If at any time the
Administrative Agent makes a determination under Section 4.4.1 [Unascertainable]
and the Borrowers have previously notified the Administrative Agent of its
selection of, conversion to or renewal of a LIBOR Rate Option and such Interest
Rate Option has not yet gone into effect, such notification shall be deemed to
provide for selection of, conversion to or renewal of the Base Rate Option
otherwise available with respect to such Loans. If any Lender notifies the
Administrative Agent of a determination under Section 4.4.2 [Illegality;
Increased Costs; Deposits Not Available], the Borrowers shall, subject to the
Borrowers’ indemnification Obligations under Section 5.10 [Indemnity], as to any
Loan of the Lender to which a LIBOR Rate Option applies, on the date specified
in such notice either convert such Loan to the Base Rate Option otherwise
available with respect to such Loan or prepay such Loan in accordance with
Section 5.6 [Voluntary Prepayments]. Absent due notice from the Borrowers of
conversion or prepayment, such Loan shall automatically be converted to the Base
Rate Option otherwise available with respect to such Loan upon such specified
date.
4.5    Selection of Interest Rate Options. If the Borrowers fail to select a new
Interest Period to apply to any Borrowing Tranche of Loans under the LIBOR Rate
Option at the expiration of an existing Interest Period applicable to such
Borrowing Tranche in accordance with the provisions of Section 4.2 [Interest
Periods], the Borrowers shall be deemed to have converted such


- 59 -

--------------------------------------------------------------------------------





Borrowing Tranche to the Base Rate Option commencing upon the last day of the
existing Interest Period. If the Borrowers provide any Loan Request related to a
Loan at the LIBOR Rate Option but fails to identify an Interest Period therefor,
such Loan Request shall be deemed to request an Interest Period of one (1)
month. Any Loan Request that fails to select an Interest Rate Option shall be
deemed to be a request for the Base Rate Option.
5.    PAYMENTS
5.1    Payments. All payments and prepayments to be made in respect of
principal, interest, Commitment Fees, Letter of Credit Fees, Administrative
Agent’s Fee or other fees or amounts due from the Borrowers hereunder shall be
payable prior to 1:00 p.m. on the date when due without presentment, demand,
protest or notice of any kind, all of which are hereby expressly waived by the
Borrowers, and without set-off, counterclaim or other deduction of any nature,
and an action therefor shall immediately accrue. Such payments shall be made to
the Administrative Agent at the Principal Office for the account of Swing Loan
Lender with respect to the Swing Loans and for the ratable accounts of the
Lenders with respect to the Revolving Credit Loans in U.S. Dollars and in
immediately available funds, and the Administrative Agent shall promptly
distribute such amounts to the Lenders in immediately available funds; provided
that in the event payments are received by 1:00 p.m. by the Administrative Agent
with respect to the Loans and such payments are not distributed to the Lenders
on the same day received by the Administrative Agent, the Administrative Agent
shall pay the Lenders the Effective Federal Funds Rate with respect to the
amount of such payments for each day held by the Administrative Agent and not
distributed to the Lenders. The Administrative Agent’s and each Lender’s
statement of account, ledger or other relevant record shall, in the absence of
manifest error, be conclusive as the statement of the amount of principal of and
interest on the Loans and other amounts owing under this Agreement and shall be
deemed an “account stated.”
5.2    Pro Rata Treatment of Lenders. Each borrowing of Revolving Credit Loans
shall be allocated to each Lender according to its Ratable Share, and each
selection of, conversion to or renewal of any Interest Rate Option and each
payment or prepayment by the Borrowers with respect to principal, interest,
Commitment Fees and Letter of Credit Fees (but excluding the Administrative
Agent’s Fee and the Issuing Lender’s fronting fee) shall (except as otherwise
may be provided with respect to a Defaulting Lender and except as provided in
Section 4.4.3 [Administrative Agent’s and Lender’s Rights] in the case of an
event specified in Section 4.4 [LIBOR Rate Unascertainable; Etc.], 5.6.2
[Replacement of a Lender] or 5.8 [Increased Costs]) be payable ratably among the
Lenders entitled to such payment in accordance with the amount of principal,
interest, Commitment Fees and Letter of Credit Fees, as set forth in this
Agreement. Notwithstanding any of the foregoing, each borrowing or payment or
prepayment by the Borrowers of principal, interest, fees or other amounts from
the Borrowers with respect to Swing Loans shall be made by or to Swing Loan
Lender according to Section 2.5.5 [Borrowings to Repay Swing Loans].
5.3    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff, counterclaim or banker’s lien, by receipt of voluntary payment,
by realization upon security, or by any other non-pro rata source, obtain
payment in respect of any principal of or interest on any of its Loans or other
obligations hereunder resulting in such Lender’s receiving payment of a


- 60 -

--------------------------------------------------------------------------------





proportion of the aggregate amount of its Loans and accrued interest thereon or
other such obligations greater than the pro-rata share of the amount such Lender
is entitled thereto, then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Loans and such other obligations of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:
(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, together with
interest or other amounts, if any, required by Law (including court order) to be
paid by the Lender or the holder making such purchase; and
(ii)    the provisions of this Section 5.3 shall not be construed to apply to
(x) any payment made by the Loan Parties pursuant to and in accordance with the
express terms of the Loan Documents or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or Participation Advances to any assignee or participant, other than to
the Borrowers or any Subsidiary thereof (as to which the provisions of this
Section 5.3 shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
but without duplication as fully as if such Lender were a direct creditor of
each Loan Party in the amount of such participation.
5.4    Presumptions by Administrative Agent.
(i)    Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender (x) in the case of
Loans to which the Base Rate Option applies 4 hours prior to the proposed time
of such Borrowing Tranche of Loans and (y) otherwise, prior to the proposed date
of any Borrowing Tranche of Loans that such Lender will not make available to
the Administrative Agent such Lender’s Ratable Share, the Administrative Agent
may assume that such Lender has made such share available on such date in
accordance with Section 2.5.1 [Making Revolving Credit Loans] or Section 2.8.7
[Nature of Participation and Reimbursement Obligations] and may, in reliance
upon such assumption, make available to the Borrowers a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Borrowing Tranche of Loans available to the Administrative Agent, then the
applicable Lender and the Borrowers severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrowers to but excluding the date of payment to the Administrative Agent, at
(i) in the case of a payment to be made by such Lender, the greater of the
Effective Federal Funds Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation, and (ii) in
the case of a payment to be made by the Borrowers, the interest rate applicable
to Loans under the Base Rate Option. If the Borrowers and such Lender shall pay
such interest to the Administrative Agent for the same or an overlapping


- 61 -

--------------------------------------------------------------------------------





period, the Administrative Agent shall promptly remit to the Borrowers the
amount of such interest paid by the Borrowers for such period. If such Lender
pays its share of the applicable Borrowing Tranche of Loans to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing Tranche of Loans. Any payment by the Borrowers
shall be without prejudice to any claim the Borrowers may have against a Lender
that shall have failed to make such payment to the Administrative Agent.
(ii)    Unless the Administrative Agent shall have received notice from the
Borrowers prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Lender hereunder that the
Borrowers will not make such payment, the Administrative Agent may assume that
the Borrowers have made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the Lenders or the Issuing
Lender, as the case may be, the amount due. In such event, if the Borrowers have
not in fact made such payment, then each of the Lenders or the Issuing Lender,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or the Issuing
Lender, with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Effective Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.
5.5    Interest Payment Dates. Interest on Loans to which the Base Rate Option
applies shall be due and payable in arrears on each Payment Date. Interest on
Loans to which the LIBOR Rate Option applies shall be due and payable on the
last day of each Interest Period for those Loans (and, if such Interest Period
is longer than three (3) Months, also on the 90th and 180th day of such Interest
Period). Interest on the principal amount of each Loan or other monetary
Obligation shall be due and payable on demand after such principal amount or
other monetary Obligation becomes due and payable (whether on the stated
Expiration Date, upon acceleration or otherwise).
5.6    Voluntary Prepayments.
5.6.1    Right to Prepay. The Borrowers shall have the right at its option from
time to time to prepay the Loans in whole or part without premium or penalty
(except as provided in Section 5.6.2 [Replacement of a Lender] below, in
Section 5.8 [Increased Costs] and Section 5.10 [Indemnity]). Whenever the
Borrowers desire to prepay any part of the Loans, it shall provide a prepayment
notice to the Administrative Agent by 1:00 p.m. at least one (1) Business Day
prior to the date of prepayment of the Revolving Credit Loans or no later than
1:00 p.m. on the date of prepayment of Swing Loans, setting forth the following
information:
(w)    the date, which shall be a Business Day, on which the proposed prepayment
is to be made;
(x)    a statement indicating the application of the prepayment between the
Revolving Credit Loans and Swing Loans;
(y)    a statement indicating the application of the prepayment between Loans to
which the Base Rate Option applies and Loans to which the LIBOR Rate Option
applies; and


- 62 -

--------------------------------------------------------------------------------





(z)    the total principal amount of such prepayment, which shall not be less
than the lesser of (i) the Revolving Facility Usage or (ii) $500,000 for any
Swing Loan or $500,000 for any Revolving Credit Loan.
All prepayment notices shall be irrevocable; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
all Revolving Credit Commitments as contemplated by Section 2.11 [Reduction of
Revolving Credit Commitment], then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.11 [Reduction
of Revolving Credit Commitment]. The principal amount of the Loans for which a
prepayment notice is given, together with interest on such principal amount
except with respect to Loans to which the Base Rate Option applies, shall be due
and payable on the date specified in such prepayment notice as the date on which
the proposed prepayment is to be made. Except as provided in Section 4.4.3
[Administrative Agent’s and Lender’s Rights], if the Borrowers prepay a Loan but
fail to specify the applicable Borrowing Tranche which the Borrowers are
prepaying, the prepayment shall be applied first to Loans to which the Base Rate
Option applies, then to Loans to which the LIBOR Rate Option applies. Any
prepayment hereunder shall be subject to the Borrowers’ Obligation to indemnify
the Lenders under Section 5.10 [Indemnity].
5.6.2    Replacement of a Lender. In the event any Lender (i) gives notice under
Section 4.4 [LIBOR Rate Unascertainable, Etc.], (ii) requests compensation under
Section 5.8 [Increased Costs], or requires the Borrowers to pay any Indemnified
Taxes or additional amount to any Lender or any Official Body for the account of
any Lender pursuant to Section 5.9 [Taxes], (iii) is a Defaulting Lender,
(iv) becomes subject to the control of an Official Body (other than normal and
customary supervision), or (v) is a Non-Consenting Lender referred to in Section
11.2 [Modifications, Amendments or Waivers], then in any such event the
Borrowers may, at their sole expense, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.9 [Successors and Assigns]), all of its
interests, rights (other than existing rights to payments pursuant to Sections
5.8 [Increased Costs] or 5.9 [Taxes]) and obligations under this Agreement and
the related Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment),
provided that:
(i)    the Borrowers shall have paid to the Administrative Agent the assignment
fee specified in Section 11.9 [Successors and Assigns];
(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and Participation Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 5.10 [Indemnity])
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrowers (in the case of all other amounts);
(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 5.8.1 [Increased Costs Generally] or payments
required to be made pursuant to Section 5.9 [Taxes], such assignment will result
in a reduction in such compensation or payments thereafter;


- 63 -

--------------------------------------------------------------------------------





(iv)    such assignment does not conflict with applicable Law; and
(v)    in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.
5.7    Reserved.
5.8    Increased Costs.
5.8.1    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the LIBOR Rate) or the
Issuing Lender;
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (ii) through (iv) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Lender, the Issuing Lender or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, the Issuing Lender or such other Recipient
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender, the
Issuing Lender or other Recipient hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender, the Issuing Lender or other
Recipient, the Borrowers will pay to such Lender, the Issuing Lender or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Lender or other Recipient, as the case may
be, for such additional costs incurred or reduction suffered.
5.8.2    Capital Requirements. If any Lender or the Issuing Lender determines
that any Change in Law affecting such Lender or the Issuing Lender or any
lending office of such Lender or such Lender’s or the Issuing Lender’s holding
company, if any, regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s or the Issuing
Lender’s capital or on the capital of such Lender’s or the Issuing Lender’s
holding company,


- 64 -

--------------------------------------------------------------------------------





if any, as a consequence of this Agreement, the Commitments of such Lender or
the Loans made by, or participations in Letters of Credit or Swing Loans held
by, such Lender, or the Letters of Credit issued by the Issuing Lender, to a
level below that which such Lender or the Issuing Lender or such Lender’s or the
Issuing Lender’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the Issuing Lender’s policies and
the policies of such Lender’s or the Issuing Lender’s holding company with
respect to capital adequacy), then from time to time the Borrowers will pay to
such Lender or the Issuing Lender, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Lender or such Lender’s or
the Issuing Lender’s holding company for any such reduction suffered.
5.8.3    Certificates for Reimbursement; Repayment of Outstanding Loans;
Borrowing of New Loans. A certificate of a Lender or the Issuing Lender setting
forth the amount or amounts necessary to compensate such Lender or the Issuing
Lender or its holding company, as the case may be, as specified in Sections
5.8.1 [Increased Costs Generally] or 5.8.2 [Capital Requirements] and delivered
to the Borrowers shall be conclusive absent manifest error. The Borrowers shall
pay such Lender or the Issuing Lender, as the case may be, the amount shown as
due on any such certificate within ten (10) days after receipt thereof.
5.8.4    Delay in Requests. Failure or delay on the part of any Lender or the
Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Lender’s right to demand
such compensation, provided that the Borrowers shall not be required to
compensate a Lender or the Issuing Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than one hundred eighty
(180) calendar days prior to the date that such Lender or the Issuing Lender, as
the case may be, notifies the Borrowers of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Lender’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the one
hundred eighty (180) calendar day period referred to above shall be extended to
include the period of retroactive effect thereof).
5.9    Taxes.
5.9.1    Issuing Lender. For purposes of this Section 5.9, the term “Lender”
includes the Issuing Lender and the term “Applicable Law” includes FATCA.
5.9.2    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be without deduction
or withholding for any Taxes, except as required by applicable Law. If any
applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Official Body in accordance with
applicable Law and, if such Tax is an Indemnified Tax, then the sum payable by
the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 5.9
[Taxes]) the applicable Recipient receives an amount equal to the sum it would
have received had no such deduction or withholding been made.


- 65 -

--------------------------------------------------------------------------------





5.9.3    Payment of Other Taxes by the Loan Parties. The Loan Parties shall
timely pay to the relevant Official Body in accordance with applicable Law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.
5.9.4    Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section 5.9
[Taxes]) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable and documented
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Official Body. A certificate as to the amount of such payment or liability
delivered to the Borrowers by a Lender (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error.
5.9.5    Indemnification by the Lenders. Each Lender shall severally indemnify
the Administrative Agent, within ten (10) days after demand therefor, for (i)
any Indemnified Taxes attributable to such Lender (but only to the extent that
any Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of any of the Loan Parties
to do so), (ii) any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 11.9.4 [Participations] relating to the maintenance of
a Participant Register, and (iii) any Excluded Taxes attributable to such
Lender, in each case, that are payable or paid by the Administrative Agent in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Official Body. A certificate as to the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this Section 5.9.5
[Indemnification by the Lenders].
5.9.6    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to an Official Body pursuant to this Section 5.9 [Taxes], such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Official Body evidencing such payment, a copy
of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
5.9.7    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrowers and the Administrative Agent, at the time or times
reasonably requested by the Borrowers or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrowers or
the Administrative Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by the Borrowers or the Administrative Agent, shall deliver
such other documentation prescribed


- 66 -

--------------------------------------------------------------------------------





by applicable Law or reasonably requested by the Borrowers or the Administrative
Agent as will enable the Borrowers or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 5.9.7(ii)(A),
(ii)(B) and (ii)(D) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person.
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(i)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN-E (or
W-8BEN if applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN-E (or W-8BEN if applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;
(ii)    executed originals of IRS Form W-8ECI;
(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit 5.9.7(A) to the effect that such Foreign
Lender is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, (B) a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN-E (or W-8BEN if
applicable); or


- 67 -

--------------------------------------------------------------------------------





(iv)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E
(or W-8BEN, if applicable), a U.S. Tax Compliance Certificate substantially in
the form of Exhibit 5.9.7(B) or Exhibit 5.9.7(C), IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit 5.9.7(D) on behalf of each such direct and indirect
partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
Upon reasonable request of the Borrowers or the Administrative Agent, any Lender
shall update any form or certification previously delivered pursuant to this
Section 5.9.7. Each Lender agrees that if any form or certification it
previously delivered expires or becomes obsolete or inaccurate in any respect,
it shall update such form or certification or promptly (and in any event within
twenty (20) calendar days after such expiration, obsolescence or inaccuracy)
notify the Borrowers and the Administrative Agent in writing of its legal
inability to do so.
5.9.8    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 5.9 [Taxes]
(including by the payment of additional amounts pursuant to this Section 5.9
[Taxes]), it shall pay to the indemnifying party an amount equal to such refund
(but


- 68 -

--------------------------------------------------------------------------------





only to the extent of indemnity payments made under this Section 5.9 [Taxes]
with respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Official Body with respect to such
refund). Such indemnifying party, upon the request of such indemnified party
incurred in connection with obtaining such refund, shall repay to such
indemnified party the amount paid over pursuant to this Section 5.9.8 [Treatment
of Certain Refunds] (plus any penalties, interest or other charges imposed by
the relevant Official Body) in the event that such indemnified party is required
to repay such refund to such Official Body. Notwithstanding anything to the
contrary in this Section 5.9.8 [Treatment of Certain Refunds]), in no event will
the indemnified party be required to pay any amount to an indemnifying party
pursuant to this Section 5.9.8 [Treatment of Certain Refunds] the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
5.9.9    Survival. Each party’s obligations under this Section 5.9 [Taxes] shall
survive the resignation of the Administrative Agent or any assignment of rights
by, or the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all Obligations.
5.10    Indemnity. In addition to the compensation or payments required by
Section 5.8 [Increased Costs]or Section 5.9 [Taxes], the Borrowers shall
indemnify each Lender against all liabilities, losses or expenses (including
loss of anticipated profits, any foreign exchange losses and any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan, from fees payable to terminate the deposits from which such funds
were obtained or from the performance of any foreign exchange contract) which
such Lender sustains or incurs as a consequence of any:
(i)    payment, prepayment, conversion or renewal of any Loan to which a LIBOR
Rate Option applies on a day other than the last day of the corresponding
Interest Period (whether or not such payment or prepayment is mandatory,
voluntary or automatic and whether or not such payment or prepayment is then
due),
(ii)    attempt by the Borrowers to revoke (expressly, by later inconsistent
notices or otherwise) in whole or part any Loan Requests under Section 2.4
[Revolving Credit Loan Requests; Swing Loan Requests] or Section 4.2 [Interest
Periods] or notice relating to prepayments under Section 5.6 [Voluntary
Prepayments] or failure by the Borrowers (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Loan under the Base Rate Option on the date or in the amount
notified by the Borrowers,
(iii)    any assignment of a Loan under the LIBOR Rate Option on a day other
than the last day of the Interest Period therefor as a result of a request by
the Borrowers pursuant to Section 5.6.2 [Replacement of a Lender],


- 69 -

--------------------------------------------------------------------------------





(iv)    default by the Borrowers in the performance or observance of any
covenant or condition contained in this Agreement or any other Loan Document,
including any failure of the Borrowers to pay when due (by acceleration or
otherwise) any principal, interest, Commitment Fee or any other amount due
hereunder.
If any Lender sustains or incurs any such loss or expense, it shall promptly
upon knowledge of such loss or expense notify the Borrowers of the amount
determined in good faith by such Lender (which determination may include such
assumptions, allocations of costs and expenses and averaging or attribution
methods as such Lender shall deem reasonable) to be necessary to indemnify such
Lender for such loss or expense. Such notice shall set forth in reasonable
detail the basis for such determination. Such amount shall be due and payable by
the Borrowers to such Lender ten (10) Business Days after such notice is given.
5.11    Settlement Date Procedures. In order to minimize the transfer of funds
between the Lenders and the Administrative Agent, the Borrowers may borrow,
repay and reborrow Swing Loans and PNC may make Swing Loans as provided in
Section 2.1.2 [Swing Loan Commitments] hereof during the period between
Settlement Dates. The Administrative Agent shall notify each Lender of its
Ratable Share of the total of the Revolving Credit Loans and the Swing Loans
(each a “Required Share”). On such Settlement Date, each Lender shall pay to the
Administrative Agent the amount equal to the difference between its Required
Share and its Revolving Credit Loans, and the Administrative Agent shall pay to
each Lender its Ratable Share of all payments made by the Borrowers to the
Administrative Agent with respect to the Revolving Credit Loans. The
Administrative Agent shall also effect settlement in accordance with the
foregoing sentence on the proposed Borrowing Dates for Revolving Credit Loans
and on any mandatory prepayment date as provided for herein and may at its
option effect settlement on any other Business Day. These settlement procedures
are established solely as a matter of administrative convenience, and nothing
contained in this Section 5.11 shall relieve the Lenders of their obligations to
fund Revolving Credit Loans on dates other than a Settlement Date pursuant to
Section 2.1.2 [Swing Loan Commitment]. The Administrative Agent may at any time
at its option for any reason whatsoever require each Lender to pay immediately
to the Administrative Agent such Lender’s Ratable Share of the outstanding
Revolving Credit Loans and each Lender may at any time require the
Administrative Agent to pay immediately to such Lender its Ratable Share of all
payments made by the Borrowers to the Administrative Agent with respect to the
Revolving Credit Loans.
5.12    Mitigation Obligations. If any Lender requests compensation under
Section 5.8, or the Borrowers are required to pay any additional amount to any
Lender or any Official Body for the account of any Lender pursuant to
Section 5.9, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender, such designation or
assignment (i) would eliminate or materially reduce amounts payable pursuant to
Section 5.8 or 5.9, as the case may be, in the future, (ii) would not subject
such Lender to any unreimbursed cost or expense, (iii) would not otherwise be
disadvantageous to such Lender in any material respect and (iv) would not
require such Lender to take any action inconsistent with its internal policies
or legal or regulatory restrictions. The


- 70 -

--------------------------------------------------------------------------------





Borrowers hereby agree to pay all reasonable and documented costs and expenses
incurred by any Lender in connection with any such designation or assignment.
5.13    Cash Collateral. At any time that there shall exist a Defaulting Lender,
within one (1) Business Day following the written request of the Administrative
Agent or the Issuing Lender (with a copy to the Administrative Agent) the
Borrowers shall Cash Collateralize the Issuing Lender’s Fronting Exposure with
respect to such Defaulting Lender (determined after giving effect to Section
2.9(i)(D) [Reallocation of Participations to Reduce Fronting Exposure] and any
Cash Collateral provided by such Defaulting Lender) in an amount not less than
the Minimum Collateral Amount.
(i)    Grant of Security Interest. The Borrowers, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the Issuing Lender, and agrees to
maintain, a first priority security interest in all such Cash Collateral as
security for the Defaulting Lenders’ obligation to fund participations in
respect of Letter of Credit Obligations, to be applied pursuant to clause (b)
below. If at any time the Administrative Agent determines that Cash Collateral
is subject to any right or claim of any Person other than the Administrative
Agent and the Issuing Lender as herein provided or that the total amount of such
Cash Collateral is less than the Minimum Collateral Amount, the Borrowers will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Defaulting Lender).
(ii)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 5.13 or Section 2.9
[Defaulting Lender] in respect of Letters of Credit shall be applied to the
satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of Letter of Credit Obligations (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) for
which the Cash Collateral was so provided, prior to any other application of
such property as may otherwise be provided for herein.
(iii)    Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the Issuing Lender’s Fronting Exposure shall no
longer be required to be held as Cash Collateral pursuant to this Section 5.13
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or (ii)
the determination by the Administrative Agent and the Issuing Lender that there
exists excess Cash Collateral; provided that, subject to Section 2.9 [Default
Lenders], the Person providing Cash Collateral and the Issuing Lender may agree
that Cash Collateral shall be held to support future anticipated Fronting
Exposure or other obligations and provided further that to the extent that such
Cash Collateral was provided by the Borrowers, such Cash Collateral shall remain
subject to the security interest granted pursuant to Section 5.13(i) above.


6.    REPRESENTATIONS AND WARRANTIES


- 71 -

--------------------------------------------------------------------------------





6.1    Representations and Warranties. The Loan Parties, jointly and severally,
represent and warrant to the Administrative Agent and each of the Lenders as
follows:
6.1.1    Organization and Qualification; Power and Authority; Compliance With
Laws; Title to Properties; Event of Default. Each Loan Party and each Subsidiary
of each Loan Party (i) is duly organized or incorporated, validly existing and
in good standing under the laws of its jurisdiction of organization or
incorporation, to the extent that the concept of good standing is applicable in
the relevant jurisdiction, (ii) has the lawful power to own or lease its
properties and to engage in the business it presently conducts or proposes to
conduct, (iii) is duly licensed or qualified and in good standing in each
jurisdiction listed on Schedule 6.1.1 and in all other jurisdictions where the
property owned or leased by it or the nature of the business transacted by it or
both makes such licensing or qualification necessary, except where the failure
to be so licensed or qualified would not constitute a Material Adverse Change,
(iv) has full power to enter into, execute, deliver and carry out this Agreement
and the other Loan Documents to which it is a party, to incur the Indebtedness
contemplated by the Loan Documents and to perform its Obligations under the Loan
Documents to which it is a party, and all such actions have been duly authorized
by all necessary proceedings on its part, (v) is in compliance in all material
respects with all applicable Laws (other than Environmental Laws which are
specifically addressed in Section 6.1.14 [Environmental Matters]) in all
jurisdictions in which any Loan Party or Subsidiary of any Loan Party is
presently or will be doing business except where the failure to do so would not
constitute a Material Adverse Change, and (vi) has good and valid title to or
valid leasehold interest in all properties, assets and other rights which it
purports to own or lease or which are reflected as owned or leased on its books
and records, free and clear of all Liens and encumbrances except Permitted
Liens. No Event of Default or Potential Default exists or is continuing.
6.1.2    Subsidiaries and Owners; Investment Companies. Schedule 6.1.2 states
(i) the name of each of the Borrower’s Subsidiaries, its jurisdiction of
organization and the percentage ownership of equity interests in such Subsidiary
(the “Subsidiary Equity Interests”), (ii) the name of each holder of an equity
interest in the Borrowers (other than Crocs) and the percentage ownership of
such equity interest (the “Borrower Equity Interests”), and (iii) any options,
warrants or other rights outstanding to purchase any such equity interests
referred to in clause (i) or (ii) (collectively the “Equity Interests”). The
Borrowers and each Subsidiary of each Borrower has good and valid title to all
of the Subsidiary Equity Interests it purports to own, free and clear in each
case of any Lien (other than restrictions on transfer arising under securities
laws applicable to securities generally) and all such Subsidiary Equity
Interests have been validly issued, fully paid and nonassessable. No Loan Party
has any equity investment in another entity not disclosed on Schedule 6.1.2.
None of the Loan Parties or Subsidiaries of any Loan Party is an “investment
company” registered or required to be registered under the Investment Company
Act of 1940 or under the “control” of an “investment company” as such terms are
defined in the Investment Company Act of 1940 and shall not become such an
“investment company” or under such “control”.
6.1.3    Validity and Binding Effect. This Agreement and each of the other Loan
Documents (i) has been duly and validly executed and delivered by each Loan
Party, and (ii) constitutes, or will constitute, legal, valid and binding
obligations of each Loan Party which is or will be a party thereto, enforceable
against such Loan Party in accordance with its terms, subject


- 72 -

--------------------------------------------------------------------------------





to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
6.1.4    No Conflict; Material Agreements; Consents. Neither the execution and
delivery of this Agreement or the other Loan Documents by any Loan Party nor the
consummation of the transactions herein or therein contemplated or compliance
with the terms and provisions hereof or thereof by any of them will conflict
with, constitute a default under or result in any breach of (i) the terms and
conditions of the certificate of incorporation, bylaws, certificate of limited
partnership, partnership agreement, certificate of formation, limited liability
company agreement or other organizational documents of any Loan Party or
(ii) any Law or any material agreement or instrument or order, writ, judgment,
injunction or decree to which any Loan Party or any of its Subsidiaries is a
party or by which it or any of its Subsidiaries is bound or to which it is
subject, or result in the creation or enforcement of any Lien, charge or
encumbrance whatsoever upon any property (now or hereafter acquired) of any Loan
Party or any of its Subsidiaries (other than Liens granted under the Loan
Documents). There is no default under such material agreement (referred to
above) and none of the Loan Parties or their Subsidiaries is bound by any
contractual obligation, or subject to any restriction in any organization
document, or any requirement of Law, in each case, which would result in a
Material Adverse Change. No consent, approval, exemption, order or authorization
of, or a registration or filing with, any Official Body or any other Person is
required by any Law or any agreement in connection with the execution, delivery
and carrying out of this Agreement and the other Loan Documents, except filings
required to perfect security interests granted in the Loan Documents.
6.1.5    Litigation. Except as set forth on Schedule 6.1.5, there are no
actions, suits, proceedings or investigations pending or, to the knowledge of
any Loan Party, threatened against such Loan Party or any Subsidiary of such
Loan Party at law or in equity before any Official Body as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected to result in a Material Adverse Change.
None of the Loan Parties or any Subsidiaries of any Loan Party is in violation
of any order, writ, injunction or any decree of any Official Body which could
reasonably be expected to result in any Material Adverse Change.
6.1.6    Financial Statements.
(i)    Historical Statements. The Borrowers have delivered to the Administrative
Agent copies of its audited consolidated year-end financial statements for and
as of the end of the fiscal year ended December 31, 2018. In addition, the
Borrowers have delivered to the Administrative Agent copies of its unaudited
consolidated interim financial statements for the fiscal year to date and as of
the end of the fiscal quarter ended March 31, 2019 (all such annual and interim
statements being collectively referred to as the “Statements”). The Statements
were compiled from the books and records maintained by the Borrower’s
management, are correct and complete, fairly represent the consolidated
financial position of the Borrowers and their Subsidiaries as of the respective
dates thereof and the results of operations for the fiscal periods then ended
and have been


- 73 -

--------------------------------------------------------------------------------





prepared in accordance with GAAP consistently applied, subject (in the case of
the interim statements) to normal year-end audit adjustments and the absence of
footnotes.
(ii)    Financial Projections. The Borrowers have delivered to the
Administrative Agent a summary of projected financial statements (including,
without limitation, statements of operations and cash flow together with a
detailed explanation of the assumptions used in preparing such projected
financial statements) of the Borrowers and their Subsidiaries for the period
from the Closing Date through July 31, 2024 derived from various assumptions of
the Loan Parties’ management (the "Projections"). The Projections are based on
reasonable good faith estimates and assumptions and represent a reasonable range
of possible results in light of the history of the business, present and
foreseeable conditions and the intentions of the Borrower’s management, it being
understood that such Projections are (a) as to future events and not to be
viewed as facts, (b) are subject to significant uncertainties and contingencies,
many of which are beyond the Loan Parties’ control, (c) no assurance can be
given that the Projections will be realized, and (d) actual results may differ
from the Projections and such differences may be material.
(iii)    Accuracy of Financial Statements. Neither the Borrowers nor any
Subsidiary of any Borrower has any liabilities, contingent or otherwise, or
forward or long-term commitments that are not disclosed in the Statements or in
the notes thereto, and except as disclosed therein there are no unrealized or
anticipated losses from any commitments of the Borrower or any Subsidiary of the
Borrower which could reasonably be expected to cause a Material Adverse Change.
Since December 31, 2018, no Material Adverse Change has occurred.
6.1.7    Margin Stock. None of the Loan Parties or any Subsidiaries of any Loan
Party engages or intends to engage principally, or as one of its important
activities, in the business of extending credit for the purpose, immediately,
incidentally or ultimately, of purchasing or carrying margin stock (within the
meaning of Regulation U, T or X as promulgated by the Board of Governors of the
Federal Reserve System). No part of the proceeds of any Loan has been or will be
used, immediately, incidentally or ultimately, to purchase or carry any margin
stock or to extend credit to others for the purpose of purchasing or carrying
any margin stock or which is inconsistent with the provisions of the regulations
of the Board of Governors of the Federal Reserve System. None of the Loan
Parties or any Subsidiary of any Loan Party holds or intends to hold margin
stock in such amounts that more than 25% of the reasonable value of the assets
of any Loan Party or Subsidiary of any Loan Party are or will be represented by
margin stock.
6.1.8    Full Disclosure. Neither this Agreement nor any other Loan Document,
nor any certificate, statement, agreement or other documents furnished to the
Administrative Agent or any Lender in connection herewith or therewith,
contains, when taken as a whole, any untrue statement of a material fact or
omits to state a material fact necessary in order to make the statements
contained herein and therein, in light of the circumstances under which they
were made, not misleading. There is no fact known to any Loan Party which
materially adversely affects the business, property, assets, financial
condition, or results of operations of any Loan Party or Subsidiary of any Loan
Party which has not been set forth in this Agreement or in the certificates,
statements, agreements or other documents furnished in writing to the
Administrative Agent and the Lenders prior to or at the date hereof in
connection with the transactions contemplated hereby.


- 74 -

--------------------------------------------------------------------------------





6.1.9    Taxes. All federal, state, local and other tax returns required to have
been filed with respect to each Loan Party and each Subsidiary of each Loan
Party have been filed, and payment or adequate provision has been made for the
payment of all taxes, fees, assessments and other governmental charges which
have or may become due pursuant to said returns or to assessments received,
except to the extent that (i) such taxes, fees, assessments and other charges
are being contested in good faith by appropriate proceedings diligently
conducted and for which such reserves or other appropriate provisions, if any,
as shall be required by GAAP shall have been made and (ii) the failure to do so
would not result in a Material Adverse Change.
6.1.10    Patents, Trademarks, Copyrights, Licenses, Etc. Each Loan Party and
each Subsidiary of each Loan Party owns or possesses all the material patents,
trademarks, service marks, trade names, copyrights, licenses, registrations,
franchises, permits and rights necessary to own and operate its properties and
to carry on its business as presently conducted and planned to be conducted by
such Loan Party or Subsidiary, without known possible, alleged or actual
conflict with the rights of others that would result in a Material Adverse
Change. Each Loan Party’s registered patents, trademarks, service marks, trade
names, copyrights and other registered intellectual property as of the Closing
Date are set forth on Schedule 6.1.10 attached hereto, as such schedule may be
updated from time to time in connection with delivery of the Compliance
Certificate with the Quarterly Financial Statements.
6.1.11    Liens in the Collateral. The Liens in the Collateral granted to the
Administrative Agent for the benefit of the Lenders pursuant to the Collateral
Documents constitute and will continue to constitute Prior Security Interests in
the Collateral (assuming the due filing of all financing statements and similar
documents necessary to perfect such Liens), except for any (lower or prior
ranking) Permitted Liens. All filing fees and other expenses in connection with
the perfection of such Liens have been or will be paid by the Borrowers.
6.1.12    Insurance. The properties of each Loan Party and each of its
Subsidiaries are insured pursuant to policies and other bonds which are valid
and in full force and effect and which provide adequate coverage from reputable
and financially sound insurers in amounts sufficient to insure the assets and
risks of each such Loan Party and Subsidiary in accordance with prudent business
practice in the industry of such Loan Parties and Subsidiaries, except where the
failure to do so could not reasonably be expected to result in a Material
Adverse Change.
6.1.13    ERISA Compliance.
(i)    Each Pension Plan and each Multiemployer Plan sponsored by or required to
be contributed to by any member of the ERISA Group as of the date of this
Agreement is set forth on Schedule 6.1.13 hereof, which schedule shall be
delivered to Administrative Agent within thirty (30) days after the Closing
Date. Except as would not result in a Material Adverse Change, (a) each Plan is
in compliance in all material respects with the applicable provisions of ERISA,
the Code and other federal or state Laws, (b) each Plan that is intended to
qualify under Section 401(a) of the Code has received from the IRS a favorable
determination or opinion letter, or such Plan utilizes a prototype or volume
submitter plan document and is entitled to rely on an opinion or advisory letter
issued by the IRS to the sponsor of such prototype or volume submitter plan, or
a timely application for such a determination, opinion or advisory letter is
currently being processed


- 75 -

--------------------------------------------------------------------------------





by the IRS with respect thereto; and, to the knowledge of Borrowers, nothing has
occurred which would prevent, or cause the loss of, such qualification, and (c)
each member of the ERISA Group has made all required contributions to each
Pension Plan subject to Sections 412 or 430 of the Code, if any, and no
application for a funding waiver or an extension of any amortization period
pursuant to Sections 412 or 430 of the Code has been made with respect to any
Pension Plan, if any.
(ii)    There are no pending or, to the knowledge of the Borrowers, threatened
claims (other than routine claims for benefits and appeals of such claims),
actions or lawsuits, or action by any Official Body, with respect to any Plan
that would reasonably be expected to result in a Material Adverse Change. There
has been no nonexempt prohibited transaction (as defined in Section 406 of ERISA
or 4975 of the Code) or violation of ERISA’s fiduciary responsibility rules with
respect to any Plan that would reasonably be expected to result in a Material
Adverse Change.
(iii)    Except as would not result in a Material Adverse Change, (a) no ERISA
Event has occurred or is reasonably expected to occur; (b) no Pension Plan has
any unfunded pension liability (i.e. excess of benefit liabilities over the
current value of that Pension Plan’s assets, determined in accordance with
assumptions used for funding the Pension Plan for the applicable plan year; (c)
no member of the ERISA Group has incurred, or reasonably expects to incur, any
liability under Title IV of ERISA with respect to any Pension Plan (other than
premiums due and not delinquent under Section 4007 of ERISA); (d) no member of
the ERISA Group has incurred, or reasonably expects to incur, any liability (and
no event has occurred which, with the giving of notice under Section 4219 of
ERISA, would result in such liability) under Section 4201 of ERISA, with respect
to a Multiemployer Plan; (e) no member of the ERISA Group has engaged in a
transaction that would reasonably be expected to be subject to Section 4069 or
4212(c) of ERISA; and (f) no Pension Plan or Multiemployer Plan has been
terminated by the plan administrator thereof nor by the PBGC, and, to the
knowledge of the Borrowers, no event or circumstance has occurred or exists that
would reasonably be expected to cause the PBGC to institute proceedings under
Title IV of ERISA to terminate any Pension Plan or Multiemployer Plan.
(iv)    Except as would not result in a Material Adverse Change, (x) none of the
Loan Parties maintains, sponsors, administers, contributes to, participates in
or has any liability in respect of or any Foreign Plan, and (y) each such
Foreign Plan is in compliance in all material respects with applicable Law.
6.1.14    Environmental Matters. Each Loan Party is and, to the knowledge of
each respective Loan Party and each of its Subsidiaries is and has been in
compliance with applicable Environmental Laws except as disclosed on Schedule
6.1.14; and except where the failure to comply would not reasonably be expected
to result in a Material Adverse Change.
6.1.15    Solvency. Before and after giving effect to the initial Loans
hereunder, each of the Loan Parties is Solvent.
6.1.16    Anti-Terrorism and Sanctions Laws.     (i) no Covered Entity, nor any
director, officer or employee nor, to the knowledge of any Covered Entity, any
agent, advisor or Affiliate of a Covered Entity, is a Sanctioned Person, (ii) no
Covered Entity, either in its own right or through any third party, (A) has any
of its assets in a Sanctioned Country or in the possession,


- 76 -

--------------------------------------------------------------------------------





custody or control of a Sanctioned Person, to the extent the same would be
prohibited by Anti-Terrorism and Sanctions Laws if conducted by a corporation
incorporated in the United States or in a European Union member state; (B) does
business in or with, or derives any of its income from investments in or
transactions with, any Sanctioned Country or Sanctioned Person, to the extent
such activities, business or transaction would be prohibited by Anti-Terrorism
and Sanctions Laws if conducted by a corporation incorporated in the United
States or in a European Union member state; or (C) engages or has engaged in any
dealings or transactions prohibited by any Anti-Terrorism and Sanctions Laws or
 Anti-Corruption Laws and (iii) no Covered Entity has directly, nor to its
knowledge indirectly, has used the Loans or any Letter of Credit (A) fund any
operations in, finance any investments or activities in, or, make any payments
to, a Sanctioned Country or Sanctioned Person or (B) otherwise in a manner that
would result in a violation of any Anti-Terrorism and Sanctions Laws or
 Anti-Corruption Laws by any Person (including any Lender or other individual or
entity participating in any transaction).  The Borrowers have implemented and
maintain in effect policies and procedures reasonably designed to promote
compliance by each Covered Entity and their respective directors, officers and
employees with Anti-Terrorism and Sanctions Laws and Anti-Corruption Laws, and
each Covered Entity and their respective officers, directors and employees is in
compliance with Anti-Terrorism and Sanctions Laws and Anti-Corruption Laws in
all material respects.
6.1.17    Fiscal Unity. No Loan Party is a member of a fiscal unit (fiscal
eenheid), except for any Loan Party or other Persons incorporated under Dutch
law.
6.1.18    403 Statement. As of the Closing Date, no Loan Party incorporated
under Dutch law has issued a declaration of joint and several liability as
referred to in Section 2:403 of the Dutch Civil Code, other than declarations of
joint and several liability with, and of, other Loan Parties.
6.1.19    COMI. For the purpose of the Insolvency Regulation, the centre of main
interest (as that term in used in Article 3(1) of the Insolvency Regulation) of
Crocs Europe is incorporated under the laws of any Member State of the European
Union and is situated in the jurisdiction of its registered office and it has no
"establishment" (as that term is used in Article 2(10) of the Insolvency
Regulation) in any other jurisdiction.
6.1.20    EEA. No Loan Party is an EEA Financial Institution.
6.2    Updates to Schedules. Should any of the information or disclosures
provided on any of the Schedules attached hereto become outdated or incorrect in
any material respect, the Borrowers shall promptly provide the Administrative
Agent in writing with such revisions or updates to such Schedule as may be
necessary or appropriate to update or correct same. No Schedule shall be deemed
to have been amended, modified or superseded by any such correction or update,
nor shall any breach of warranty or representation resulting from the inaccuracy
or incompleteness of any such Schedule be deemed to have been cured thereby,
unless and until the Required Lenders, in their sole and absolute discretion,
shall have accepted in writing such revisions or updates to such Schedule;
provided however, that the Borrowers may update (i) Schedules 6.1.1 and (ii)
Schedule 6.1.2 in connection with any transaction permitted under Sections 8.2.6
[Liquidations, Mergers,


- 77 -

--------------------------------------------------------------------------------





Consolidations, Acquisitions], 8.2.7 [Dispositions of Assets or Subsidiaries]
and 6.2.9 [Subsidiaries, Partnerships and Joint Ventures] without any Lender
approval.
7.    CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT
The obligation of each Lender to make Loans and of the Issuing Lender to issue
Letters of Credit hereunder is subject to the performance by each of the Loan
Parties of its Obligations to be performed hereunder at or prior to the making
of any such Loans or issuance of such Letters of Credit and to the satisfaction
of the following further conditions (or waiver thereof in accordance with
Section 11.1):
7.1    First Loans.
7.1.1    Deliveries. On the Closing Date, the Administrative Agent shall have
received each of the following in form and substance satisfactory to the
Administrative Agent:
(i)    A certificate of each of the Loan Parties signed by an Authorized
Officer, dated the Closing Date stating that (w) all representations and
warranties of the Loan Parties set forth in this Agreement are true and correct
in all material respects (or, in the case of any such representation or warranty
already qualified by materiality, in all respects), (x) the Loan Parties are in
compliance with each of the covenants and conditions hereunder, (y) no Event of
Default or Potential Default exists, and (z) no Material Adverse Change has
occurred since the date of the last audited financial statements of the
Borrowers delivered to the Administrative Agent;
(ii)    A certificate dated as of the Closing Date and signed by the Secretary
or an Assistant Secretary of each of the Loan Parties, certifying as appropriate
as to: (a) all action taken by each Loan Party in connection with this Agreement
and the other Loan Documents; (b) the names of the Authorized Officers
authorized to sign the Loan Documents and their true signatures; and (c) copies
of its organizational documents as in effect on the Closing Date certified by
the appropriate state official where such documents are filed in a state office
together with certificates from the appropriate state officials as to the
continued existence and good standing of each Loan Party in each state where
organized or qualified to do business;
(iii)    This Agreement and each of the other Loan Documents (including
originals of each Note requested by any Lender) signed by an Authorized Officer
and all appropriate financing statements and appropriate stock powers and
certificates evidencing the pledged Collateral;
(iv)    A written opinion of counsel for the Loan Parties acceptable to
Administrative Agent in its reasonable discretion;
(v)    Evidence that adequate insurance, including flood insurance, if
applicable, required to be maintained under this Agreement is in full force and
effect, with additional insured, mortgagee and lender loss payable special
endorsements attached thereto in form and substance satisfactory to the
Administrative Agent and its counsel naming the Administrative Agent as
additional insured, mortgagee and lender loss payee;


- 78 -

--------------------------------------------------------------------------------





(vi)    A duly completed Compliance Certificate as of the last day of the fiscal
quarter of Borrowers most recently ended prior to the Closing Date, signed by an
Authorized Officer of Borrower;
(vii)    All material consents required to effectuate the transactions
contemplated hereby;
(viii)    A Lien search in acceptable scope and with acceptable results;
(ix)    All documentation and other information required by bank regulatory
authorities under applicable "know-your-customer" and anti-money laundering
rules and regulations, including the USA Patriot Act; and
(x)    Such other documents in connection with such transactions as the
Administrative Agent or said counsel may reasonably request.
Without limiting the generality of the provisions of the last paragraph of
Section 10.3 [Exculpatory Provisions], for purposes of determining compliance
with the conditions specified in this Section 7.1, each Lender that has signed
this Agreement shall be deemed to have consented to, approved or accepted or to
be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.


7.1.2    Payment of Fees. The Borrowers shall have paid all fees payable on or
before the Closing Date as required by this Agreement, the Administrative
Agent’s Letter or any other Loan Document.
7.2    Each Loan or Letter of Credit. At the time of making any Loans or
issuing, extending or increasing any Letters of Credit and after giving effect
to the proposed extensions of credit: (i) the representations and warranties of
the Loan Parties shall then be true and correct in all material respects (or, in
the case of any such representation or warranty already qualified by
materiality, in all respects), except where such representation or warranty is
made as of a specified date, in which case, as of such specified date, (ii) no
Event of Default or Potential Default shall have occurred and be continuing,
(iii) the making of the Loans or issuance, extension or increase of such Letter
of Credit shall not contravene any Law applicable to any Loan Party or
Subsidiary of any Loan Party or any of the Lenders, and (iv) the Borrowers shall
have delivered to the Administrative Agent a duly executed and completed Loan
Request or to the Issuing Lender an application for a Letter of Credit, as the
case may be. Each Loan Request and Letter of Credit application shall be deemed
to be a representation that the conditions specified in this Section 7.2 have
been satisfied on or prior to the date thereof.
8.    ARTICLE VIII; COVENANTS
The Loan Parties, jointly and severally, covenant and agree that until Payment
In Full, the Loan Parties shall comply at all times with the following
covenants:


- 79 -

--------------------------------------------------------------------------------





8.1    Affirmative Covenants.
8.1.1    Preservation of Existence, Etc. Each Loan Party shall, and shall cause
each of its Subsidiaries to (i) maintain its legal existence as a corporation,
limited partnership or limited liability company and its good standing in its
jurisdiction of formation or incorporation, and (ii) maintain its license or
qualification and good standing in each jurisdiction in which its ownership or
lease of property or the nature of its business makes such license or
qualification necessary, except where the failure to do so would not result in a
Material Adverse Change and as otherwise expressly permitted in Section 8.2.6
[Liquidations, Mergers, Etc.].
8.1.2    Payment of Liabilities, Including Taxes, Etc. Each Loan Party shall,
and shall cause each of its Subsidiaries to, duly pay and discharge all
liabilities to which it is subject or which are asserted against it, promptly as
and when the same shall become due and payable, including all taxes, assessments
and governmental charges upon it or any of its properties, assets, income or
profits, prior to the date on which penalties attach thereto, except to the
extent that (i) such liabilities, including taxes, assessments or charges, are
being contested in good faith and by appropriate and lawful proceedings
diligently conducted and for which such reserve or other appropriate provisions,
if any, as shall be required by GAAP shall have been made and (ii) the failure
to do so would not result in a Material Adverse Change.
8.1.3    Maintenance of Insurance. Each Loan Party shall, and shall cause each
of its Subsidiaries to, insure its properties and assets against loss or damage
by fire and such other insurable hazards as such assets are commonly insured
(including fire, extended coverage, property damage, workers’ compensation,
public liability and business interruption insurance) and against other risks
(including errors and omissions) in such amounts as similar properties and
assets are insured by prudent companies in similar circumstances carrying on
similar businesses, and with reputable and financially sound insurers, including
self-insurance to the extent customary, all as reasonably determined by the
Administrative Agent. At the request of the Administrative Agent, the Loan
Parties shall deliver to the Administrative Agent and each of the Lenders (x) on
the Closing Date and annually thereafter, a certificate of insurance signed by
the Loan Parties’ independent insurance broker describing and certifying as to
the existence of the insurance on the Collateral required to be maintained by
this Agreement and the other Loan Documents, together with a copy of the
endorsement described in the next sentence attached to such certificate, and
(y) from time to time a summary schedule indicating all insurance then in force
with respect to each of the Loan Parties. Such policies of insurance shall
contain special endorsements which include the provisions specified below or are
otherwise in form acceptable to the Administrative Agent in its reasonable
discretion. Any monies received by the Administrative Agent constituting
insurance proceeds may, at the option of the Administrative Agent, (a) in the
case of property insurance proceeds received during the existence of an Event of
Default, be applied by the Administrative Agent to the payment of the
Obligations in accordance with the terms of the Credit Agreement, (b) for losses
of less than $10,000,000 received at such time as no Event of Default or
Potential Default exists, be disbursed by the Administrative Agent to the
applicable Loan Parties, and (c) for losses equal to or greater than $10,000,000
received at such time as no Event of Default or Potential Default exists, be
disbursed by the Administrative Agent to the applicable Loan Parties on such
terms as are deemed


- 80 -

--------------------------------------------------------------------------------





appropriate by the Administrative Agent for the repair, restoration and/or
replacement of Collateral and other property in respect of which such proceeds
were received.
8.1.4    Maintenance of Properties and Leases. Each Loan Party shall, and shall
cause each of its Subsidiaries to, maintain in good repair, working order and
condition (ordinary wear and tear excepted) in accordance with the general
practice of other businesses of similar character and size, all of those
properties useful or necessary to its business, and from time to time, such Loan
Party will make or cause to be made all appropriate repairs, renewals or
replacements thereof.
8.1.5    Visitation Rights. Each Loan Party shall, and shall cause each of its
Subsidiaries to, permit any of the officers or authorized employees or
representatives of the Administrative Agent to visit and inspect any of its
properties and to examine and make excerpts from its books and records and
discuss its business affairs, finances and accounts with its officers, all in
such detail and at such times and as often as any of the Lenders may reasonably
request, as long as, absent the occurrence and during the continuance of an
Event of Default, such inspections and examinations do not cause an undue
disruption of the business of the Loan Parties and their Subsidiaries, provided
that so long as no Default or Event of Default has occurred and is continuing,
the Administrative Agent shall provide the Borrowers and the Administrative
Agent with reasonable notice prior to any visit or inspection.
8.1.6    Keeping of Records and Books of Account. The Borrowers shall, and shall
cause each Subsidiary of the Borrowers to, maintain and keep proper books of
record and account which enable the Borrowers and their Subsidiaries to issue
financial statements in accordance with GAAP and as otherwise required by
applicable Laws of any Official Body having jurisdiction over the Borrowers or
any Subsidiary of the Borrowers, and in which full, true and correct entries
shall be made in all material respects of all its dealings and business and
financial affairs.
8.1.7    Compliance with Laws; Use of Proceeds. (i) Each Loan Party shall, and
shall cause each of its Subsidiaries to, comply with all applicable Laws,
including all Environmental Laws, except where failure to do so would not result
in a Material Adverse Change. (ii) The Loan Parties will use the Letters of
Credit and the proceeds of the Loans only in accordance with Section 2.7 [Use of
Proceeds] and as permitted by applicable Law.
8.1.8    Additional Subsidiaries; Further Assurances.
(i)    Additional Domestic Subsidiaries. Promptly after the creation or
acquisition of any Domestic Subsidiary after the Effective Date (and, in any
event, within forty-five (45) days after such creation or acquisition, as such
time period may be extended by the Administrative Agent in its sole discretion)
cause such Domestic Subsidiary to (i) subject to Section 11.2, become a Borrower
or Guarantor and grant a security interest in all personal property of such
Domestic Subsidiary (subject to the exceptions specified in the Collateral
Documents) owned by such Subsidiary by delivering to the Administrative Agent a
duly executed joinder or such other documents as the Administrative Agent shall
deem reasonably appropriate for such purpose, (ii) deliver to the Administrative
Agent such opinions, documents, and certificates referred to in Section 7.1
[Initial Loans and Letters of Credit] as may be reasonably requested by the
Administrative Agent


- 81 -

--------------------------------------------------------------------------------





or any Lender, (iii) deliver to the Administrative Agent such original
certificated Equity Interests or other certificates and stock or other transfer
powers evidencing the Equity Interests of such Domestic Subsidiary, if any, (iv)
deliver to the Administrative Agent such updated Schedules to the Loan Documents
as requested by the Administrative Agent with respect to such Domestic
Subsidiary, and (v) deliver to the Administrative Agent such other documents as
may be reasonably requested by the Administrative Agent or any Lender, all in
form, content and scope reasonably satisfactory to the Administrative Agent or
such Lender.
(ii)    Additional Foreign Subsidiaries. Notify the Administrative Agent
promptly after any Person becomes a direct Foreign Subsidiary of Crocs after the
Effective Date (a “First Tier Foreign Subsidiary”), and promptly thereafter
(and, in any event, within forty-five (45) days after such notification, as such
time period may be extended by the Administrative Agent in its reasonable
discretion), cause the applicable Loan Party to deliver to the Administrative
Agent Security Documents pledging one hundred percent (100%) of the Equity
Interests, or such lesser pledge amount if any adverse tax consequence would
result therefrom at the discretion of the Administrative Agent) of any such new
First Tier Foreign Subsidiary and a consent thereto executed by such new First
Tier Foreign Subsidiary (including, without limitation, if applicable, original
certificated Equity Interests (or the equivalent thereof pursuant to the
applicable Laws and practices of any relevant foreign jurisdiction) evidencing
the Equity Interests of such new First Tier Foreign Subsidiary, together with an
appropriate undated stock or other transfer power for each certificate duly
executed in blank by the registered owner thereof), (ii) such applicable Loan
Party to deliver to the Administrative Agent such opinions, documents and
certificates referred to in Section 7.1 as may be reasonably requested by the
Administrative Agent or any Lender, (iii) such applicable Loan Party to deliver
to the Administrative Agent such updated Schedules to the Loan Documents as
requested by the Administrative Agent with regard to such Person and (iv) such
applicable Loan Party to deliver to the Administrative Agent such other
documents as may be reasonably requested by the Administrative Agent or any
Lender, all in form, content and scope reasonably satisfactory to the
Administrative Agent or such Lender.
(iii)    Further Assurances. Each Loan Party shall, from time to time, at its
expense, faithfully preserve and protect the Administrative Agent’s Lien on and
Prior Security Interest in the Collateral and all other real and personal
property of the Loan Parties whether now owned or hereafter acquired as a
continuing first priority perfected Lien, subject only to Permitted Liens, and
shall do such other acts and things as the Administrative Agent in its sole
discretion may deem reasonably necessary or advisable from time to time in order
to preserve, perfect and protect the Liens granted under the Loan Documents and
to exercise and enforce its rights and remedies thereunder with respect to the
Collateral.
8.1.9    Anti-Terrorism and Sanctions Laws. Each Loan Party covenants and agrees
that (i) no Covered Entity, nor any director, officer or employee of a Covered
Entity, will become a Sanctioned Person, (ii) no Covered Entity, either in its
own right or through any third party, will (A) have any of its assets in a
Sanctioned Country or in the possession, custody or control of a Sanctioned
Person, to the extent the same would be prohibited by Anti-Terrorism and
Sanctions Laws if conducted by a corporation incorporated in the United States
or in a European Union member state; (B) do business in or with, or derive any
of its income from investments in or transactions


- 82 -

--------------------------------------------------------------------------------





with, any Sanctioned Country or Sanctioned Person, to the extent such
activities, business or transaction would be prohibited by Anti-Terrorism and
Sanctions Laws if conducted by a corporation incorporated in the United States
or in a European Union member state; (C) engage in any dealings or transactions
prohibited by any Anti-Terrorism and Sanctions Laws or  Anti-Corruption Laws or
(D) use the Loans or any Letter of Credit to directly, or to its knowledge
indirectly, (A) fund any operations in, finance any investments or activities
in, or, make any payments to, a Sanctioned Country or Sanctioned Person or
(B) otherwise in a manner that would result in a violation of any Anti-Terrorism
and Sanctions Laws or  Anti-Corruption Laws by any Person (including any Lender
or other individual or entity participating in any transaction), (iii) the funds
used to repay the Obligations will not be derived from any unlawful activity,
(iv) each Covered Entity and their respective officers, directors and employees
shall comply with all Anti-Terrorism and Sanctions Laws and  Anti-Corruption
Laws in all material respects (except with respect to any Borrower that is a non
U.S. Person, such compliance would result in a violation of Council Regulation
(EC) No. 2271/96, as amended (or any implementing law or regulation in any
member state of the European Union or the United Kingdom)), (v) it shall
maintain in effect policies and procedures reasonably designed to promote
compliance by each Covered Entity and its and their respective directors,
officers and employees with Anti-Terrorism and Sanctions Laws and
Anti-Corruption Laws, and (vi) the Loan Parties shall promptly notify the
Administrative Agent in writing upon the occurrence of a Reportable Compliance
Event.
8.1.10    Deposit Accounts.
(i)    Each applicable Borrower, Administrative Agent and each depository bank
at which Borrowers maintain deposit accounts shall, within sixty (60) days after
the Closing Date with respect to domestic deposit accounts and ninety (90) days
after the Closing Date with respect to foreign deposit accounts, enter into
deposit account control agreements (or similar agreement under applicable Law)
with respect to each deposit account set forth on Schedule A to the Security
Agreement (excluding any payroll accounts). Administrative Agent shall be
permitted to, during the continuance of an Event of Default, direct any
depository bank party to a deposit account control agreement to transfer to
Administrative Agent any funds so deposited on a daily basis or at other times
acceptable to Administrative Agent for application to the Obligations in
accordance with this Agreement.
(ii)    No Loan Party shall, after such date that Colorado Footwear and Crocs
Europe shall have established one or more deposit accounts with the
Administrative Agent (which date shall not be later than 30 days after the
Closing Date, or such later date agreed to by Administrative Agent in its
reasonable discretion), have cash deposits, at any time, in any deposit account,
security account or other account located in, titled in, or domiciled in Bermuda
in excess of $1,000,000 in any one deposit account or $2,000,000 in the
aggregate in all such deposit, securities or other accounts (and upon the
reasonable request of Administrative Agent, Borrowers shall provide bank
statements for any such accounts evidencing such compliance). Notwithstanding
the foregoing, the cash deposits in any deposit account, security account or
other account located in, titled in, or domiciled in Bermuda may exceed the
limits set forth in this Section 8.1.10(ii) so long as any amounts in excess of
such limits are transferred from such accounts within fourteen (14) days, such
that on the date of transfer, the cash deposits in any deposit account, security
account or


- 83 -

--------------------------------------------------------------------------------





other located in, title in, or domiciled in Bermuda do not exceed the limits set
forth in this Section 8.1.10(ii).
8.1.11    Certificate of Beneficial Ownership and Other Additional Information.
Provide to Administrative Agent and the Lenders such information and
documentation as may reasonably be requested by Administrative Agent or any
Lender from time to time for purposes of compliance by Administrative Agent or
such Lender with applicable laws (including without limitation the USA Patriot
Act and other “know your customer” and anti-money laundering rules and
regulations), and any policy or procedure implemented by Administrative Agent or
such Lender to comply therewith.
8.1.12    Keepwell. Each Qualified ECP Loan Party jointly and severally
(together with each other Qualified ECP Loan Party) hereby absolutely
unconditionally and irrevocably (a) guarantees the prompt payment and
performance of all Swap Obligations owing by each Non-Qualifying Party (it being
understood and agreed that this guarantee is a guaranty of payment and not of
collection), and (b) undertakes to provide such funds or other support as may be
needed from time to time by any Non-Qualifying Party to honor all of such Non
Qualifying Party’s obligations under this Agreement or any other Loan Document
in respect of Swap Obligations (provided, however, that each Qualified ECP Loan
Party shall only be liable under this Section 8.1.12 for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this Section 8.1.12, or otherwise under this Agreement or any other Loan
Document, voidable under applicable law, including applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Loan Party under this Section 8.11 shall
remain in full force and effect until the Facility Termination Date. Each
Qualified ECP Loan Party intends that this Section 8.1.12 constitute, and this
Section 8.1.12 shall be deemed to constitute, a guarantee of the obligations of,
and a “keepwell, support, or other agreement” for the benefit of each other Loan
Party for all purposes of Section 1a(18(A)(v)(II) of the CEA.
8.1.13    Post Closing Covenants.
(i)    Within fourteen (14) days of the Closing Date, Crocs Europe shall amend
its articles of association in such a way that is acceptable and agreed to in
writing by the Administrative Agent.
(ii)    Within seven (7) days (or such later date agreed to by Administrative
Agent in its Permitted Discretion) after Administrative Agent delivers an
apostilled power of attorney to Borrowers and Administrative Agent’s Dutch
counsel, (x) Crocs General Partner, LLC as pledgor and Administrative Agent, as
pledgee will enter into a Dutch law governed deed of pledge of shares with
respect to the shares in the share capital of Crocs Europe, and (y) DLA Piper
Nederland N.V. shall deliver a signed legal opinion with respect to the Dutch
Loan Parties and the Loan Documents in the form agreed to as of the Closing Date
(or as modified by mutual agreement among Administrative Agent and Borrowers).


- 84 -

--------------------------------------------------------------------------------





8.2    Negative Covenants.
8.2.1    Indebtedness. Each of the Loan Parties shall not, and shall not permit
any of its Subsidiaries to, at any time create, incur, assume or suffer to exist
any Indebtedness, except:
(i)    Indebtedness under the Loan Documents;
(ii)    Indebtedness incurred with respect to Purchase Money Security Interests
and Capitalized Leases does not exceed $50,000,000 outstanding in the aggregate
at any time;
(iii)    Indebtedness of a Loan Party to another Loan Party which is
subordinated pursuant to the Intercompany Subordination Agreement;
(iv)    Indebtedness owing to Foreign Subsidiaries to the extent that such
Indebtedness is subordinated to the Obligations pursuant to the Intercompany
Subordination Agreement and such Indebtedness does not exceed $75,000,000
outstanding in the aggregate at any time;
(v)    Any (i) Lender Provided Interest Rate Hedge or Lender Provided Foreign
Currency Hedge, (ii) Other Hedging Transaction approved by the Administrative
Agent and (iii) Indebtedness under any Other Lender Provided Financial Services
Product; provided however, the Loan Parties and their Subsidiaries shall enter
into a Lender Provided Interest Rate Hedge, Lender Provided Foreign Currency
Hedge or Other Hedging Transaction only for hedging (rather than speculative)
purposes;
(vi)    Guaranties of Indebtedness of Foreign Subsidiaries as permitted by
Section 8.2.3(iii) and (iv) [Guaranties];
(vii)    Indebtedness existing on the date hereof and set forth on Schedule
8.2.1 and Permitted Refinancings thereof;
(viii)    Indebtedness of any Loan Party or any of its Subsidiaries as an
account party in respect of trade letters of credit;
(ix)    Endorsements of items for deposit or collection of commercial paper
received in the ordinary course of business;
(x)    Indebtedness issued in the ordinary course of business solely to support
any insurance or self-insurance obligations (including to secure workers’
compensation and other similar insurance coverages);
(xi)    Indebtedness in respect of netting services, cash management, overdraft
protections and otherwise in connection with deposit accounts;
(xii)    Unsecured Indebtedness to evidence the purchase price of capital stock,
options or warrants of any Loan Party purchased from current or former officers,
directors and employees of such Loan Party;


- 85 -

--------------------------------------------------------------------------------





(xiii)    Indebtedness consisting of reimbursement obligations under surety,
indemnity, performance, release and appeal bonds and guarantees thereof and
letters of credit required in the ordinary course of business or in connection
with the enforcement of rights or claims of the Loan Parties and their
Subsidiaries, in each case to the extent a Letter of Credit supports in whole or
in part the obligations of the Loan Parties or any of their Subsidiaries with
respect to such bonds, guarantees or letters of credit;
(xiv)    Obligations for payment of rent under operating leases if and to the
extent such leases are or would be classified as operating leases under
Financial Accounting Standards Board Accounting Standards Codification 840 as in
effect as of the date of this Agreement but are required to be reclassified as
capital leases as a result of amendments to Financial Accounting Standards Board
Account Standards Codification 840 made in accordance with those account
standards proposed in the Proposed Accounting Standards Update exposure draft
issued on August 17, 2010;
(xv)    Unsecured Indebtedness in an amount not exceeding $5,000,000 outstanding
at any time in addition to any other amounts permitted under this Section 8.2.1;
(xvi)    Indebtedness of Foreign Subsidiaries from third party lenders and
guaranties thereof permitted under Section 8.2.3(iii) [Guaranties] in an
aggregate amount not to exceed $50,000,000 at any time;
(xvii)    Guarantees of third party loans to franchisees of retail stores not to
exceed $3,000,000 in the aggregate outstanding at any time;
(xviii)     Indebtedness of Foreign Subsidiaries owing to another Foreign
Subsidiary or any Loan Party;
(xix)    Unsecured guaranties of Indebtedness of the Borrowers permitted by
Section 8.2.3(i) [Guaranties];


(xx)    Indebtedness of the Loan Parties related to the repatriation of cash to
the Loan Parties in the United States.


8.2.2    Liens; Lien Covenants. Each of the Loan Parties shall not, and shall
not permit any of its Subsidiaries to, at any time create, incur, assume or
suffer to exist any Lien on any of its property or assets, tangible or
intangible, now owned or hereafter acquired, or agree or become liable to do so,
except Permitted Liens.
8.2.3    Guaranties. Each of the Loan Parties shall not, and shall not permit
any of its Subsidiaries to, at any time, directly or indirectly, become or be
liable in respect of any Guaranty, or assume, guarantee, become surety for,
endorse or otherwise agree, become or remain directly or contingently liable
upon or with respect to any obligation or liability of any other Person, except
for (i) unsecured guaranties of Indebtedness of the Borrowers permitted
hereunder, (ii) the endorsement of checks in the ordinary course of business,
(iii) guaranties by Crocs or any Foreign Subsidiary of Indebtedness not to
exceed $75,000,000 in the aggregate outstanding at any time


- 86 -

--------------------------------------------------------------------------------





(excluding guaranties of Lender Provided Interest Rate Hedges or Lender Provided
Foreign Currency Hedges); (iv) guaranties by Crocs of obligations of Foreign
Subsidiaries under Lender Provided Interest Rate Hedges or Lender Provided
Foreign Currency Hedges; (v) guaranties by Crocs of contractual obligations of
other Loan Parties or Foreign Subsidiaries that do not constitute Indebtedness;
(vi) guaranties of third-party loans to franchisees of retail stores and other
non-Affiliate third parties, which together with any loans or advances permitted
under Section 8.2.4(vi) [Loans and Investments] hereof, shall not exceed
$5,000,000 in the aggregate outstanding at any time; (vii) guarantees by
Borrowers of obligations of Foreign Subsidiaries under Other Hedging
Transactions in an amount not to exceed $15,000,000 in the aggregate at any
time; (viii) guarantees pursuant to the Guaranty Agreements, and (ix) any
guarantee or liability in the form of a declaration of joint and several
liability (hoofdelijke aansprakelijkheid) pursuant to Section 2:403 Dutch Civil
Code (and any residual liability arising pursuant to Section 2:404(2) Dutch
Civil Code) or any equivalent arrangement in any other relevant jurisdiction
granted by a Loan Party in favor of any Person with respect to liabilities of
another Loan Party.
8.2.4    Loans and Investments. Each of the Loan Parties shall not, and shall
not permit any of its Subsidiaries to, at any time make or suffer to remain
outstanding any Investment, except:
(i)    trade credit extended on usual and customary terms in the ordinary course
of business;
(ii)    as disclosed on Schedule 8.2.4 hereof;
(iii)    advances to employees to meet expenses incurred by such employees in
the ordinary course of business;
(iv)    investments in and loans and advances to Foreign Subsidiaries to the
extent that (A) such intercompany loans do not exceed $75,000,000 in the
aggregate outstanding at any time, (b) no Potential Default or Event of Default
has occurred or would occur after giving pro forma effect to such intercompany
loans on a Pro Forma Basis, and (c) Availability is greater than or equal to
$35,000,000 after giving pro forma effect to such intercompany loans;
(v)    (a) Permitted Investments and (b) Permitted Foreign Investments by
Foreign Subsidiaries;
(vi)    loans, advances and other investments in franchisees of retail stores
and other non-Affiliate third parties, which together with any guaranties
permitted under Section 8.2.3(vi) [Guaranties] hereof, shall not exceed
$5,000,000 in the aggregate outstanding at any time;
(vii)    (a) loans, advances and other investments in other Loan Parties, and
(b) any loans, advances and other investments evidenced by certain promissory
notes to be issued by Colorado Footwear C.V. and Western Brands NL Holdings C.V.
to Crocs as taxable dividends in an aggregate amount not to exceed $375,000,000
at any time to the extent the issuance of such promissory notes does not result
in a material tax expense or have a materially adverse effect on the
consolidated financial statements of Crocs;


- 87 -

--------------------------------------------------------------------------------





(viii)    loans, advances and other investments between or among Foreign
Subsidiaries; and
(ix)    loans, advances and other investments of the Loan Parties related to the
repatriation of cash to the Loan Parties in the United States.


8.2.5    Dividends and Related Distributions. Each of the Loan Parties shall
not, and shall not permit any of its Subsidiaries to, make or pay, or agree to
become or remain liable to make or pay, any Restricted Payments, except:
(i)    dividends or other distributions payable (A) from any Loan Party to
another Loan Party, (B) from any Foreign Subsidiary to any Loan Party or any of
its Subsidiaries and (C) from any Subsidiary of a Loan Party to any Loan Party;
(ii)    any purchase, redemption or retirement in connection with a transaction
permitted by Section 8.2.6 [Liquidations, Mergers, Consolidations,
Acquisitions]; or
(iii)    dividends, purchases, redemptions or retirements of Equity Interests of
any Loan Party so long as at the time of, and after giving pro forma effect to
such dividend, purchase, redemption or retirement of Equity Interests (including
any incurrence of Indebtedness in connection therewith), the Leverage Ratio
(calculated on a Pro Forma Basis) would be 0.25 times less than the maximum
Leverage Ratio permitted pursuant to Section 8.2.15 for the fiscal quarter in
which such Restricted Payment is made (giving effect to any increase in the
maximum Leverage Ratio permitted pursuant to Section 8.2.15 as a result of any
Permitted Specified Transaction).
8.2.6    Liquidations, Mergers, Consolidations, Acquisitions. Each of the Loan
Parties shall not, and shall not permit any of its Subsidiaries to, dissolve,
liquidate or wind-up its affairs, or become a party to any merger or
consolidation, or acquire by purchase, lease or otherwise all or substantially
all of the assets or capital stock of any other Person, or consummate an LLC
Division except (i) any Loan Party may merge, consolidate or liquidate with or
into any Borrower, (ii) any Borrower may acquire all of the assets or equity
interests of any Loan Party or any Foreign Subsidiary, (iii) Permitted
Acquisitions, (iv) repurchases of franchisee-owned retail stores for cash
consideration not to exceed, together with outstanding loans, advances and other
investments in such franchisees permitted under Section 8.2.4(vi) [Loans and
Investments] and guarantees permitted under Section 8.2.3(vi) [Guaranties],
$5,000,000 in the aggregate, (v) any Foreign Subsidiary may merge, consolidate
or liquidate with or into another Foreign Subsidiary or any Loan Party, and (vi)
any Foreign Subsidiary may acquire all of the assets or equity interests of
another Foreign Subsidiary.
8.2.7    Dispositions of Assets or Subsidiaries. Each of the Loan Parties shall
not, and shall not permit any of its Subsidiaries to, sell, convey, assign,
lease, abandon or otherwise transfer or dispose of, voluntarily or
involuntarily, any of its properties or assets (including, in each case, by way
of an LLC Division), tangible or intangible (including sale, assignment,
discount or other disposition of accounts, contract rights, chattel paper,
equipment or general intangibles with or without recourse or of capital stock,
shares of beneficial interest, partnership interests or limited liability
company interests of a Subsidiary of such Loan Party), except:


- 88 -

--------------------------------------------------------------------------------





(i)    transactions involving the sale of inventory in the ordinary course of
business;
(ii)    the licensing of the Borrower’s intellectual property in the ordinary
course of business;
(iii)    the donation of inventory to charity during any fiscal year in an
aggregate not to exceed $3,000,000 in any fiscal year;
(iv)    the disposition or transfer of obsolete and worn-out equipment in the
ordinary course of business during any fiscal year having an aggregate fair
market value of not more than $1,000,000 and only to the extent that the
proceeds of any such disposition are used to acquire replacement equipment which
is subject to Administrative Agent’s Prior Security Interest;
(v)    sales or dispositions of assets or Subsidiaries not to exceed $10,000,000
in any fiscal year;
(vi)    any sale, transfer or lease of assets by any Loan Party or any of its
Subsidiaries to another Loan Party; or
(vii)    any sale, transfer or lease of assets, other than those specifically
excepted pursuant to clauses (i) through (v) above, which is approved by the
Required Lenders;
8.2.8    Affiliate Transactions. Each of the Loan Parties shall not, and shall
not permit any of its Subsidiaries to, directly or indirectly, purchase, acquire
or lease any property from, or sell, transfer or lease any property to, or
otherwise enter into any transaction or deal with, any Affiliate, except (w) as
permitted by Sections 8.2.1 [Indebtedness], 8.2.4 [Loans and Investments], 8.2.5
[Dividends and Related Distributions], 8.2.6 [Liquidations, Mergers,
Consolidations, Acquisitions] and 8.2.7 [Dispositions of Assets and
Subsidiaries], (x) transactions between or among a Loan Party or any of its
Subsidiaries and another Loan Party or any of its Subsidiaries, (y) employment,
equity compensation and related agreements among Loan Parties and any officers,
directors and employees of Loan Parties and payment of fees to and reimbursement
of expenses of members of the Board of Directors in the ordinary course of
business of the Loan Parties, and (z) transactions disclosed to the
Administrative Agent, which are in the ordinary course of business, on an
arm’s-length basis on terms and conditions no less favorable than terms and
conditions which would have been obtainable from a Person other than an
Affiliate.
8.2.9    Subsidiaries, Partnerships and Joint Ventures. Each of the Loan Parties
shall not, and shall not permit any of its Subsidiaries to own or create
directly or indirectly any Subsidiaries other than (i) any Subsidiary existing
as of the Closing Date, and (ii) any Subsidiary formed after the Closing Date
that complies with Section 8.1.8. No Loan Party shall become or agree to become
a party to a Joint Venture.
8.2.10    Continuation of or Change in Business. Each of the Loan Parties shall
not, and shall not permit any of its Subsidiaries to, engage in any business
other than other than designing, manufacturing, distributing and marketing
footwear for men, women and children, apparel,


- 89 -

--------------------------------------------------------------------------------





accessories, bags and backpacks, and other products, and activities necessary to
conduct the foregoing, substantially as conducted and operated by such Loan
Party or Subsidiary during the present fiscal year, and such Loan Party or
Subsidiary shall not permit any material change in such business.
8.2.11    Fiscal Year. The Borrowers shall not, and shall not permit any
Subsidiary of the Borrowers to, change its fiscal year from the twelve-month
period beginning January 1 and ending December 31.
8.2.12    Changes in Organizational Documents. Each of the Loan Parties shall
not, and shall not permit any of its Subsidiaries to, amend in any respect its
certificate of incorporation (including any provisions or resolutions relating
to capital stock), by-laws, certificate of limited partnership, partnership
agreement, certificate of formation, limited liability company agreement or
other organizational documents without providing at least thirty (30) calendar
days’ prior written notice to the Administrative Agent and the Lenders and, in
the event such change would be adverse to the Lenders as determined by the
Administrative Agent in its sole discretion, obtaining the prior written consent
of the Required Lenders.
8.2.13    Reserved.
8.2.14    Interest Coverage Ratio. Cause to be maintained as of the last day of
each fiscal quarter, an Interest Coverage Ratio for the Loan Parties, measured
on a trailing twelve month basis, of not less than 4.00 to 1.00.
8.2.15    Maximum Leverage Ratio. Cause to be maintained as of the last day of
each fiscal quarter, a Leverage Ratio of the Loan Parties of not more than the
ratio set forth below opposite the applicable measurement date:


Measurement Date
Maximum Leverage Ratio
Fiscal quarter ending September 30, 2019 through and including the fiscal
quarter ending September 30, 2020


3.50 to 1.00
December 31, 2020 and each fiscal quarter thereafter
3.25 to 1.00



Notwithstanding the foregoing, for any fiscal quarter in which a Permitted
Specified Transaction occurs (and for the subsequent three fiscal quarters), the
maximum Leverage Ratio requirement may be increased to 4.00 to 1.00 at the
election of the Loan Parties, and thereafter reduced back to the Leverage Ratio
that would have been in effect had such Permitted Specified Transaction not been
consummated; provided that the Leverage Ratio may not be increased at the
election of the Loan Parties or otherwise as a result of a Permitted Specified
Transaction more than twice during the term of the Credit Facility (and for the
avoidance of doubt, one-time only for a Permitted


- 90 -

--------------------------------------------------------------------------------





Acquisition and one-time only for a Permitted Repurchase) (the “Leverage
Covenant Step-Up Period”).
8.2.16    Fiscal Unity. No Loan Party shall create or become a member of a
fiscal unit (fiscale eenheid), except for any Loan Party or other Persons
incorporated under Dutch law.
8.2.17    403 Statement. No Loan Party incorporated under Dutch law shall issue
a declaration of joint and several liability as referred to in Section 2:403 of
the Dutch Civil Code, other than declarations of joint and several liability
with, and of, other Loan Parties, except with the prior written consent of the
Administrative Agent
8.2.18    COMI. For the purpose of the Insolvency Regulation, Crocs Europe is
incorporated under the laws of any Member State of the European Union and
maintains its centre of main interest (as that term in used in Article 3(1) of
the Insolvency Regulation) in the current jurisdiction of its registered office
and has no "establishment" (as that term is used in Article 2(10) of the
Insolvency Regulation) in any other jurisdiction.
8.3    Reporting Requirements. The Loan Parties will furnish or cause to be
furnished to the Administrative Agent and each of the Lenders:
8.3.1    Quarterly Financial Statements. Within forty five (45) days after the
end of each fiscal quarter (other than the fiscal quarter ending December 31 for
which Borrowers shall have ninety (90) days after such fiscal quarter end), an
unaudited balance sheet of Borrowers on a consolidated and consolidating basis
and unaudited statements of income and stockholders’ equity and cash flow of
Borrowers on a consolidated and consolidating basis reflecting results of
operations from the beginning of the fiscal year to the end of such quarter and
for such quarter, prepared on a basis consistent with prior practices and
complete and correct in all material respects, subject to normal and recurring
year end adjustments and the absence of footnotes that individually and in the
aggregate are not material to Borrowers’ business; provided however that if
Crocs files its quarterly report on Form 10-Q for the applicable fiscal quarter
and such quarterly report contains the financial statements and reports
described above, in a format acceptable to Administrative Agent in its Permitted
Discretion, then Borrowers may satisfy the requirements of this Section 8.3.1 by
delivering a copy of such quarterly report to the Administrative Agent and each
Lender. The reports shall be accompanied by a Compliance Certificate.
8.3.2    Annual Financial Statements. Within ninety (90) days after the end of
each fiscal year of Borrowers, financial statements of Borrowers on a
consolidating and consolidated basis including, but not limited to, statements
of income and stockholders’ equity and cash flow from the beginning of the
current fiscal year to the end of such fiscal year and the balance sheet as at
the end of such fiscal year, all prepared in accordance with GAAP applied on a
basis consistent with prior practices, and in reasonable detail and reported
upon without qualification by an independent certified public accounting firm
selected by Borrowers and satisfactory to Administrative Agent(the
“Accountants”); provided however that if Crocs files its annual report on Form
10-K for the applicable fiscal year and such annual report contains the
financial statements and reports described above, in a format acceptable to
Administrative Agent in its Permitted Discretion, then Borrowers may satisfy the
requirements of this Section 8.3.2 by delivering a copy of such annual report to
the Administrative Agent and each Lender. The report of the Accountants


- 91 -

--------------------------------------------------------------------------------





shall be accompanied by a statement of the Accountants certifying that (i) they
have caused this Agreement to be reviewed, (ii) in making the examination upon
which such report was based either no information came to their attention which
to their knowledge constituted an Event of Default or a Potential Default under
this Agreement or any related agreement or, if such information came to their
attention, specifying any such Potential Default or Event of Default, its
nature, when it occurred and whether it is continuing, and such report shall
contain or have appended thereto calculations which set forth Borrowers’
compliance with the requirements or restrictions imposed by Sections 8.2.1
[Indebtedness], 8.2.4 [Loans and Investments], 8.2.5 [Dividends and Related
Distributions], 8.2.14 [Minimum Interest Coverage Ratio] and 8.2.15 [Maximum
Leverage Ratio] hereof. In addition, the reports shall be accompanied by a
Compliance Certificate.
8.3.3    Certificate of the Borrowers. Concurrently with the financial
statements of the Borrowers furnished to the Administrative Agent and to the
Lenders pursuant to Sections 8.3.1 [Quarterly Financial Statements] and 8.3.2
[Annual Financial Statements], a certificate (each a “Compliance Certificate”)
of the Borrowers signed by the Chief Executive Officer, President, Chief
Financial Officer, Treasurer or Director of Treasury of the Borrowers, in the
form of Exhibit 8.3.3.
8.3.4    Notices. The Borrowers shall furnish or cause to be furnished written
notice to the Administrative Agent and each of the Lenders:
8.3.4.1    Default. Promptly after any officer of any Loan Party has learned of
the occurrence of an Event of Default or Potential Default, a certificate signed
by an Authorized Officer setting forth the details of such Event of Default or
Potential Default and the action which such Loan Party proposes to take with
respect thereto.
8.3.4.2    Litigation. Promptly after the commencement thereof, notice of all
actions, suits, proceedings or investigations before or by any Official Body or
any other Person against any Loan Party or Subsidiary of any Loan Party which if
adversely determined would constitute a Material Adverse Change.
8.3.4.3    Organizational Documents. Within the time limits set forth in
Section 8.2.12 [Changes in Organizational Documents], any amendment to the
organizational documents of any Loan Party.
8.3.4.4    Erroneous Financial Information. Promptly in the event that the
Borrowers or the Accountants conclude or advise that any previously issued
financial statement, audit report or interim review should no longer be relied
upon or that disclosure should be made or action should be taken to prevent
future reliance.
8.3.4.5    ERISA Event. Promptly after (i) any member of the ERISA Group knows
or has reason to know of the occurrence of any ERISA Event together with a
written statement describing such ERISA Event and the action, if any, which any
member of the ERISA Group has taken, is taking, or proposes to take with respect
thereto and, when known, any action taken or threatened by the IRS, Department
of Labor or PBGC with respect thereto, (ii) any member of the ERISA Group knows
or has reason to know that a non-exempt prohibited transaction (as defined


- 92 -

--------------------------------------------------------------------------------





in Section 406 of ERISA or 4975 of the Code) has occurred with respect to any
Pension Plan, (iii) a funding waiver request has been filed with respect to any
Pension Plan together with all communications received the members of the ERISA
Group with respect to such request, (iv) any material increase in the benefits
of any existing Pension Plan or the establishment of any new Pension Plan or the
commencement of contributions to any Plan to which the members of the ERISA
Group were not previously contributing shall occur, (v) any member of the ERISA
Group shall receive any unfavorable determination letter from the Internal
Revenue Service regarding the qualification of a Pension Plan under Section
401(a) of the Code, together with copies of each such letter, (vi) any member of
the ERISA Group shall fail to make a required installment or any other required
payment under the Code or ERISA with respect to a Pension Plan or Multiemployer
Plan on or before the due date for such installment or payment, or (vii) any
member of the ERISA Group knows that a Multiemployer Plan is subject to Section
432 of the Code or Section 305 of ERISA; if individually or together with other
events described above would result in a Material Adverse Change.
8.3.4.6    Other Reports. Promptly upon their becoming available to the
Borrowers:
(i)    Annual Budget. The annual budget and any forecasts or projections of the
Borrowers, to be supplied not later than forty-five (45) days after the
commencement of the fiscal year to which any of the foregoing may be applicable,
(ii)    Management Letters. Any reports including management letters submitted
to the Borrowers by independent accountants in connection with any annual,
interim or special audit,
(iii)    SEC Reports; Shareholder Communications. Reports, including Forms 10-K,
10-Q and 8-K, registration statements and prospectuses and other shareholder
communications, filed by the Borrowers with the Securities and Exchange
Commission; provided that the documents required to be delivered pursuant to
this Section 8.3.4.6(iii) may be delivered electronically and if so delivered,
shall be deemed to have been delivered on the date on which such documents are
filed for public availability on the Securities and Exchange Commission’s
Electronic Data Gathering and Retrieval System.
(iv)    Other Information. Such other reports and information as any of the
Lenders may from time to time reasonably request.
9.    ARTICLE 9; DEFAULT
9.1    Events of Default. An Event of Default shall mean the occurrence or
existence of any one or more of the following events or conditions (whatever the
reason therefor and whether voluntary, involuntary or effected by operation of
Law):
9.1.1    Payments Under Loan Documents. The Borrowers shall fail to pay when due
(i) any principal of any Loan (including scheduled installments, mandatory
prepayments or the payment due at maturity), Reimbursement Obligation or Letter
of Credit or Obligation or any interest


- 93 -

--------------------------------------------------------------------------------





on any Loan, Reimbursement Obligation or Letter of Credit Obligation or (ii) any
other amount owing hereunder or under the other Loan Documents not described in
the preceding clause (i) within three (3) Business Days following the due date
therefor (or, if there is no due date therefor, within three (3) Business Days
following Administrative Agent’s demand for any such payment or reimbursement);
9.1.2    Breach of Warranty. Any representation or warranty made at any time by
any of the Loan Parties herein or by any of the Loan Parties in any other Loan
Document, or in any certificate, other instrument or statement furnished
pursuant to the provisions hereof or thereof, shall prove to have been false or
misleading in any material respect as of the time it was made or furnished;
9.1.3    Breach of Negative Covenants or Visitation Rights. Any of the Loan
Parties shall default in the observance or performance of any covenant contained
in Sections 8.1.5 [Visitation Rights], 8.1.7(ii) [Compliance with Laws; Use of
Proceeds], 8.1.9 [Anti-Terrorism and Sanctions Laws]. or Section 8.2 [Negative
Covenants];
9.1.4    Breach of Other Covenants. Any of the Loan Parties shall default in the
observance or performance of any other covenant, condition or provision hereof
or of any other Loan Document and such default shall continue unremedied for a
period of thirty (30) days or more following the earlier to occur of (i) notice
from Agent or (ii) the date any executive officer or Authorized Officer of any
Borrower has knowledge of such default;
9.1.5    Defaults in Other Agreements. A default in respect to any other
obligation of the Borrowers under any other agreement to which it is a party
(other than the Loan Documents) which causes a Material Adverse Change and which
such default is not cured within any applicable grace period;
9.1.6    Final Judgments or Orders. Any judgment or judgments are rendered
against any Borrower in an aggregate amount in excess of $5,000,000 or against
all Borrowers in an aggregate amount in excess of $10,000,000 and (i)
enforcement proceedings shall have been commenced by a creditor upon such
judgment, (ii) there shall be any period of thirty (30) consecutive days during
which the same shall remain undischarged and a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, shall not be in effect, or
(iii) any such judgment results in the creation of a Lien upon any of the
Collateral (other than a Permitted Encumbrance);
9.1.7    Loan Document Unenforceable. Any of the Loan Documents shall cease to
be legal, valid and binding agreements enforceable against the party executing
the same or such party’s successors and assigns (as permitted under the Loan
Documents) in accordance with the respective terms thereof or shall in any way
be terminated (except in accordance with its terms) or become or be declared
ineffective or inoperative or shall in any way be challenged or contested or
cease to give or provide the respective Liens, security interests, rights,
titles, interests, remedies, powers or privileges intended to be created
thereby;
9.1.8    Uninsured Losses; Proceedings Against Assets. There shall occur any
material uninsured damage to or loss, theft or destruction of any of the
Collateral in excess of


- 94 -

--------------------------------------------------------------------------------





$2,000,000 or the Collateral or any other of the Loan Parties’ or any of their
Subsidiaries’ assets are attached, seized, levied upon or subjected to a writ or
distress warrant; or such come within the possession of any receiver, trustee,
custodian or assignee for the benefit of creditors and the same is not cured
within thirty (30) days thereafter;
9.1.9    Events Relating to Plans. An ERISA Event shall occur with respect to
any Plan and, as a result of such ERISA Event, together with all other ERISA
Events, any member of the ERISA Group shall incur a liability to a Plan or the
PBGC (or both) which would result in a Material Adverse Change;
9.1.10    Change of Control. Any Change of Control shall occur; or
9.1.11    Relief Proceedings. (i) A Relief Proceeding shall have been instituted
against any Loan Party or Subsidiary of a Loan Party and such Relief Proceeding
shall remain undismissed or unstayed and in effect for a period of thirty (30)
consecutive days or such court shall enter a decree or order granting any of the
relief sought in such Relief Proceeding, (ii) any Loan Party or Subsidiary of a
Loan Party institutes, or takes any action in furtherance of, a Relief
Proceeding, (iii) any Loan Party or any Subsidiary of a Loan Party ceases to be
Solvent or admits in writing its inability to pay its debts as they mature or
(iv) any writ or warrant of attachment or execution or similar process is issued
or levied against all or any material part of the property of any Loan Party or
any Subsidiary of any Loan Party and is not released, vacated or fully bonded
within sixty (60) days after its issue or levy.
9.2    Consequences of Event of Default.
9.2.1    Events of Default. If an Event of Default shall occur and be
continuing, the Lenders and the Administrative Agent shall be under no further
obligation to make Loans and the Issuing Lender shall be under no obligation to
issue Letters of Credit and the Administrative Agent may, and upon the request
of the Required Lenders shall:
(i)    declare the commitment of each Lender to make Loans and any obligation of
the Issuing Lender to issue, amend or extend Letters of Credit to be terminated,
whereupon such commitments and obligation shall be terminated;
(ii)     declare the unpaid principal amount of the Notes then outstanding and
all interest accrued thereon, any unpaid fees and all other Indebtedness of the
Borrowers to the Lenders hereunder and thereunder to be forthwith due and
payable, and the same shall thereupon become and be immediately due and payable
to the Administrative Agent for the benefit of each Lender without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived, and
(iii)    require the Borrowers to, and the Borrowers shall thereupon, deposit in
a non-interest-bearing account with the Administrative Agent, as Cash Collateral
for its Obligations under the Loan Documents, an amount equal to the maximum
amount currently or at any time thereafter available to be drawn on all
outstanding Letters of Credit, and the Borrowers hereby


- 95 -

--------------------------------------------------------------------------------





pledge to the Administrative Agent and the Lenders, and grants to the
Administrative Agent and the Lenders a security interest in, all such cash as
security for such Obligations;
(iv)    exercise on behalf of itself, the Lenders and the Issuing Lender all
rights and remedies available to it, the Lenders and the Issuing Lender under
the Loan Documents; and
(v)    If an Event of Default specified under Section 9.1.11 [Relief
Proceedings] shall occur, the Lenders shall be under no further obligations to
make Loans hereunder and the Issuing Lender shall be under no obligation to
issue Letters of Credit and the unpaid principal amount of the Loans then
outstanding and all interest accrued thereon, any unpaid fees and all other
Indebtedness of the Borrowers to the Lenders hereunder and thereunder shall be
immediately due and payable, without presentment, demand, protest or notice of
any kind, all of which are hereby expressly waived.
9.2.2    Enforcement of Rights and Remedies. Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the authority to
enforce rights and remedies hereunder and under the other Loan Documents against
the Loan Parties or any of them shall be vested exclusively in, and all actions
and proceedings at law in connection with such enforcement shall be instituted
and maintained exclusively by, the Administrative Agent in accordance with this
Section 9.2 for the benefit of all the Lenders and the Issuing Lender and the
other Secured Parties; provided that the foregoing shall not prohibit (i) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (ii) the Issuing Lender or the
Swing Loan Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as the Issuing Lender or Swing Loan Lender, as
the case may be) hereunder and under the other Loan Documents, (iii) any Lender
from exercising setoff rights in accordance with Section 9.2.3 [Set-Off]
(subject to the terms of Section 5.3 [Sharing of Payments by Lenders]), or (iv)
any Lender from filing proofs of claim or appearing and filing pleadings on its
own behalf during the pendency of a proceeding relative to any Loan Party under
any Insolvency Proceeding; and provided, further, that if at any time there is
no Person acting as Administrative Agent hereunder and under the other Loan
Documents, then (A) the Required Lenders shall have the rights otherwise
ascribed to the Administrative Agent pursuant to this Section 9.2.2(c), and (B)
in addition to the matters specified in clauses (ii), (iii) and (iv) of the
preceding proviso and subject to Section 5.3 [Sharing of Payments by Lenders]),
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.
9.2.3    Set-off. If an Event of Default shall have occurred and be continuing,
each Lender, the Issuing Lender, and each of their respective Affiliates and any
participant of such Lender or Affiliate which has agreed in writing to be bound
by the provisions of Section 5.3 [Sharing of Payments by Lenders] is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, the
Issuing Lender or any such Affiliate or participant to or for the credit or the
account of any Loan Party against any and all of the Obligations of such Loan
Party now or hereafter existing under this Agreement or any other Loan Document


- 96 -

--------------------------------------------------------------------------------





to such Lender, the Issuing Lender, Affiliate or participant, irrespective of
whether or not such Lender, Issuing Lender, Affiliate or participant shall have
made any demand under this Agreement or any other Loan Document and although
such Obligations of the Borrowers or such Loan Party may be contingent or
unmatured or are owed to a branch or office of such Lender or the Issuing Lender
different from the branch or office holding such deposit or obligated on such
Indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.9 [Defaulting Lenders] and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Issuing
Lenders, and the Lenders, and (y) the Defaulting Lender shall provide promptly
to the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender, the Issuing Lender and their respective
Affiliates and participants under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the Issuing
Lender or their respective Affiliates and participants may have. Each Lender and
the Issuing Lender agrees to notify the Borrowers and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.
9.2.4    Application of Proceeds. From and after the date on which the
Administrative Agent has taken any action pursuant to this Section 9.2 and until
all Obligations of the Loan Parties have been paid in full, any and all proceeds
received by the Administrative Agent from any sale or other disposition of the
Collateral, or any part thereof, or the exercise of any other remedy by the
Administrative Agent, shall be applied as follows:
(i)    First, to payment of that portion of the Obligations constituting fees
(other than Letter of Credit Fees), indemnities, expenses and other amounts,
including attorney fees, payable to the Administrative Agent in its capacity as
such, the Issuing Lender in its capacity as such and the Swing Loan Lender in
its capacity as such, ratably among the Administrative Agent, the Issuing Lender
and Swing Loan Lender in proportion to the respective amounts described in this
clause First payable to them;
(ii)    Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders under the Loan Documents, including attorney
fees, ratably among the Lenders in proportion to the respective amounts
described in this clause Second payable to them;
(iii)    Third, to payment of that portion of the Obligations constituting
accrued and unpaid Letter of Credit Fees and interest on the Loans and
Reimbursement Obligations, ratably among the Lenders and the Issuing Lender in
proportion to the respective amounts described in this clause Third payable to
them;
(iv)    Fourth, to payment of that portion of the Obligations constituting
unpaid principal of the Loans and Reimbursement Obligations and to
Administrative Agent for the account of the Issuing Lenders, to Cash
Collateralize any undrawn amounts under outstanding Letters of Credit (to the
extent not otherwise cash collateralized pursuant to this Agreement);


- 97 -

--------------------------------------------------------------------------------





(v)    Fifth, to payment of that portion of Obligations then owing under Lender
Provided Interest Rate Hedges, Lender Provided Foreign Currency Hedges, and
Other Lender Provided Financial Service Products, ratably among the Lenders, the
applicable Cash Management Banks and the applicable Hedge Banks, in proportion
to the respective amounts described in this clause Fifth held by them; and
(vi)    Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrowers or as otherwise required by Law.
Amounts used to Cash Collateralize the aggregate undrawn amount of Letters of
Credit pursuant to clause “Fourth” above shall be applied to satisfy drawings
under such Letters of Credit as they occur. If any amount remains on deposit as
cash collateral after all Letters of Credit have either been fully drawn or
expired, such remaining amount shall be applied to the other Obligations, if
any, in the order specified above.


Notwithstanding anything to the contrary in this Section 9.2, no Swap
Obligations of any Non-Qualifying Party shall be paid with amounts received from
such Non-Qualifying Party under its Guaranty Agreement (including sums received
as a result of the exercise of remedies with respect to such Guaranty Agreement)
or from the proceeds of such Non-Qualifying Party’s Collateral if such Swap
Obligations would constitute Excluded Hedge Liabilities; provided that to the
extent possible appropriate adjustments shall be made with respect to payments
and/or the proceeds of Collateral from other Loan Parties that are Eligible
Contract Participants with respect to such Swap Obligations to preserve the
allocation to Obligations otherwise specified above in this Section 9.2


In addition, notwithstanding the foregoing, Obligations arising under Lender
Provided Interest Rate Hedges, Lender Provided Foreign Currency Hedges, and
Other Lender Provided Financial Service Products shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation, as the
Administrative Agent may reasonably request, from the applicable Cash Management
Bank or Hedge Bank, as the case may be. Each Cash Management Bank or Hedge Bank
not a party to the Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article 11 hereof for itself and its Affiliates as if a “Lender” party hereto.


9.3    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and


- 98 -

--------------------------------------------------------------------------------





(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.


10.    ARTICLE 10; THE ADMINISTRATIVE AGENT
10.1    Appointment and Authority. Each of the Lenders and the Issuing Lender
hereby irrevocably appoints PNC to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Section 10 are solely for the benefit of the Administrative
Agent, the Lenders and the Issuing Lender, and neither the Borrowers nor any
other Loan Party shall have rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.
10.2    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrowers or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
10.3    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:


- 99 -

--------------------------------------------------------------------------------





(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Potential Default or Event of Default has occurred and is
continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrowers or any of their Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.2 [Modifications, Amendments or
Waivers] and 9.2 [Consequences of Event of Default]) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Potential Default or Event of
Default unless and until notice describing such Potential Default or Event of
Default is given to the Administrative Agent by the Borrowers, a Lender or the
Issuing Lender.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Potential Default or Event of
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 7
[Conditions of Lending and Issuance of Letters of Credit] or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
10.4    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon


- 100 -

--------------------------------------------------------------------------------





any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, or the issuance of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender or the Issuing Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the Issuing Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender or the Issuing Lender prior to the
making of such Loan or the issuance of such Letter of Credit. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
10.5    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub‑agents appointed by the
Administrative Agent. The Administrative Agent and any such sub‑agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section 10 shall apply to any such sub‑agent and to the Related Parties of the
Administrative Agent and any such sub‑agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.
10.6    Resignation of Administrative Agent.
(i)     The Administrative Agent may at any time give notice of its resignation
to the Lenders, the Issuing Lender and the Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, with approval
from the Borrowers (so long as no Potential Default or Event of Default has
occurred and is continuing), to appoint a successor, such approval not to be
unreasonably withheld or delayed, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to), on behalf of the Lenders and the Issuing Lender, appoint a successor
Administrative Agent meeting the qualifications specified above; provided that
in no event shall any such successor Administrative Agent be a Defaulting
Lender. Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.
(ii)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrowers
and such Person remove such Person as Administrative Agent and, with approval
from the Borrowers, appoint a successor, such approval not to be


- 101 -

--------------------------------------------------------------------------------





unreasonably withheld or delayed. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.
(iii)    With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (i) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any collateral security held by
the Administrative Agent on behalf of the Lenders or the Issuing Lender under
any of the Loan Documents, the retiring or removed Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (ii) except for any indemnity payments
owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and Issuing
Lender directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring or removed Administrative Agent (other than any rights to
indemnity payments owed to the retiring or removed Administrative Agent), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents. The fees
payable by the Borrowers to a successor Administrative Agent shall be the same
as those payable to its predecessor unless otherwise agreed between the
Borrowers and such successor. After the retiring or removed Administrative
Agent’s resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 11.4 [Expense; Indemnity; Damage Waiver]
shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub‑agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring or removed Administrative Agent was acting as Administrative Agent.
10.7    Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
the Issuing Lender acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
10.8    No Other Duties, etc. Anything herein to the contrary notwithstanding,
none of the Lenders listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the Issuing Lender hereunder.


- 102 -

--------------------------------------------------------------------------------





10.9    Administrative Agent’s Fee. The Borrowers shall pay to the
Administrative Agent a nonrefundable fee (the “Administrative Agent’s Fee”)
under the terms of a letter (the “Administrative Agent’s Letter”) between the
Borrowers and Administrative Agent, as amended from time to time.
10.10    Authorization to Release Collateral and Guarantors.
(i)    Each of the Secured Parties irrevocably authorizes the Administrative
Agent, at its option and in its discretion:
(A)    to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (x) upon the Expiration Date, (y)
that is sold or otherwise disposed of or to be sold or otherwise disposed of as
part of or in connection with any sale or other disposition permitted under the
Loan Documents, or (z) subject to Section 11.2 [Modifications; Amendment or
Waivers], if approved, authorized or ratified in writing by the Required
Lenders;
(B)    to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that secures Purchase Money Indebtedness; and
(C)    to release any Guarantor from its obligations under the Guaranty
Agreement if such Person ceases to be a Subsidiary as a result of a transaction
permitted under the Loan Documents.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty Agreement pursuant to this
Section 10.10.


(ii)    The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.
10.11    No Reliance on Administrative Agent’s Customer Identification Program.
Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on the Administrative Agent to
carry out such Lender’s, Affiliate’s, participant’s or assignee’s customer
identification program, or other obligations required or imposed under or
pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other Anti-Terrorism and Sanctions Law or any
Anti-Corruption Law, including any programs involving any of the following items
relating to or in connection with any of the Loan Parties, their Affiliates or
their agents, the Loan Documents or the transactions hereunder or contemplated
hereby: (i) any


- 103 -

--------------------------------------------------------------------------------





identity verification procedures, (ii) any recordkeeping, (iii) comparisons with
government lists, (iv) customer notices or (v) other procedures required under
the CIP Regulations or such other Laws.
10.12    Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or Letter of Credit Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:
(i)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, Letter of Credit Obligations
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the Issuing Lender and the Administrative Agent (including any claim
for the reasonable compensation, expenses, disbursements and advances of the
Lenders, the Issuing Lender and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the Issuing Lender and
the Administrative Agent under Sections 2.8.2 [Letter of Credit Fees] and 11.4
[Expenses; Indemnity; Damage Waiver]) allowed in such judicial proceeding; and
(ii)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Lender, to pay
to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Section
11.4 [Expenses; Indemnity; Damage Waiver].
10.12.1    Lender Provided Interest Rate Hedges, Lender Provided Foreign
Currency Hedges and Other Lender Provided Financial Service Products. Except as
otherwise expressly specified herein, no Cash Management Bank or Hedge Bank that
obtains the benefits of Section 9.2.4 [Application of Proceeds], the Guaranty
Agreement or any Collateral by virtue of the provisions hereof or of the
Guaranty Agreement or any Loan Document shall have any right to notice of any
action or to consent to, direct or object to any action hereunder or under any
other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) other than in its capacity as a Lender
and, in such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article 10 to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Lender Provided Interest Rate Hedges, Lender Provided Foreign
Currency Hedges and/or Other Lender Provided Financial Service Products unless
the Administrative Agent has received written notice of such Obligations,


- 104 -

--------------------------------------------------------------------------------





together with such supporting documentation as the Administrative Agent may
request, from the applicable Cash Management Bank or Hedge Bank, as the case may
be.
10.13    Parallel liability. For purposes of this Agreement, “Parallel
Liability” means a Loan Party’s undertaking pursuant to this Clause 10.13.
10.13.1    Each Loan Party irrevocably and unconditionally undertakes to pay to
the Administrative Agent an amount equal to the aggregate amount of its
Obligations (as these may exist from time to time).
10.13.2    The Parties agree that:
(i)    a Loan Party’s Parallel Liability is due and payable at the same time as,
for the same amount of and in the same currency as its Obligations;
(ii)    a Loan Party’s Parallel Liability is decreased to the extent that its
Obligations have been irrevocably paid or discharged and its Obligations are
decreased to the extent that its Parallel Liability has been irrevocably paid or
discharged;
(iii)    a Loan Party’s Parallel Liability is independent and separate from, and
without prejudice to, its Obligations, and constitutes a single obligation of
that Loan Party to the Administrative Agent (even though that Loan Party may owe
more than one Obligation to the Secured Parties under the Loan Documents) and an
independent and separate claim of the Administrative Agent to receive payment of
that Parallel Liability (in its capacity as the independent and separate
creditor of that Parallel Liability and not as a co-creditor in respect of the
Obligations); and
(iv)    for purposes of this Clause 10.13, the Administrative Agent acts in its
own name and not as agent, representative or trustee of the Secured Parties and
accordingly holds neither its claim resulting from a Parallel Liability nor any
Lien securing a Parallel Liability on trust.
11.    MISCELLANEOUS
11.1    Joint and Several Obligations.     
11.1.1    The handling of this credit facility as a co-borrowing facility in the
manner set forth in this Agreement is solely as an accommodation to Borrowers
and at their request. Neither Administrative Agent nor any Lender shall incur
liability to Borrowers as a result thereof. To induce Administrative Agent and
Lenders to do so and in consideration thereof, each Borrower hereby indemnifies
Administrative Agent and each Lender and holds Administrative Agent and each
Lender harmless from and against any and all liabilities, expenses, losses,
damages and claims of damage or injury asserted against Administrative Agent or
any Lender by any Person arising from or incurred by reason of the handling of
the financing arrangements of Borrowers as provided herein, reliance by
Administrative Agent or any Lender on any request or instruction from any
Borrower or any other action taken by Administrative Agent or any Lender with
respect to this Section 11.1 except


- 105 -

--------------------------------------------------------------------------------





due to willful misconduct or gross (not mere) negligence by the indemnified
party (as determined by a court of competent jurisdiction in a final and
non-appealable judgment).
11.1.2    All Obligations shall be joint and several, and each Borrower shall
make payment upon the maturity of the Obligations by acceleration or otherwise,
and such obligation and liability on the part of each Borrower shall in no way
be affected by any extensions, renewals and forbearance granted by
Administrative Agent or any Lender to any Borrower, failure of Administrative
Agent or any Lender to give any Borrower notice of borrowing or any other
notice, any failure of Administrative Agent or any Lender to pursue or preserve
its rights against any Borrower, the release by Administrative Agent or any
Lender of any Collateral now or thereafter acquired from any Borrower, and such
agreement by each Borrower to pay upon any notice issued pursuant thereto is
unconditional and unaffected by prior recourse by Administrative Agent or any
Lender to the other Borrowers or any Collateral for such Borrower’s Obligations
or the lack thereof. Each Borrower waives all suretyship defenses.
11.1.3    Each Borrower expressly waives any and all rights of subrogation,
reimbursement, indemnity, exoneration, contribution of any other claim which
such Borrower may now or hereafter have against the other Borrowers or other
Person directly or contingently liable for the Obligations hereunder, or against
or with respect to the other Borrowers’ property (including, without limitation,
any property which is Collateral for the Obligations), arising from the
existence or performance of this Agreement, until termination of this Agreement
and Payment in Full of the Obligations.
11.2    Modifications, Amendments or Waivers. With the written consent of the
Required Lenders, the Administrative Agent, acting on behalf of all the Lenders,
and the Borrowers, on behalf of the Loan Parties, may from time to time enter
into written agreements amending or changing any provision of this Agreement or
any other Loan Document (excluding any Lender Provided Interest Rate Hedge and
any Lender Provided Foreign Currency Hedge which shall only require the consent
of the Lender providing such hedge) or the rights of the Lenders or the Loan
Parties hereunder or thereunder, or to join or add any Borrower, Guarantor or
Loan Party as an obligor hereunder, or may grant written waivers or consents
hereunder or thereunder. Any such agreement, waiver or consent made with such
written consent shall be effective to bind all the Lenders and the Loan Parties;
provided, that no such agreement, waiver or consent may be made which will:
11.2.1    Increase of Commitment. Increase the amount of the Revolving Credit
Commitment of any Lender hereunder without the consent of such Lender;
11.2.2    Extension of Payment; Reduction of Principal Interest or Fees;
Modification of Terms of Payment. Whether or not any Loans are outstanding,
extend the Expiration Date or the time for payment of principal or interest of
any Loan (excluding the due date of any mandatory prepayment of a Loan), the
Commitment Fee or any other fee payable to any Lender, or reduce the principal
amount of or the rate of interest borne by any Loan (other than as a result of
waiving the applicability of any post-default increase in interest rates) or
reduce the stated rate of the Commitment Fee or any other fee payable to any
Lender, without the consent of each Lender directly affected thereby;


- 106 -

--------------------------------------------------------------------------------





11.2.3    Release of Collateral or Guarantor. Except for (i) the release of
Collateral and Guarantors as provided in Section 10.10 [Authorization to Release
Collateral and Guarantors], (ii) sales of assets permitted by Section 8.2.7
[Disposition of Assets or Subsidiaries] or 8.2.6 [Liquidations, Mergers,
Consolidations, Acquisitions] and (iii) the release of any Guarantor from its
obligations under the Guaranty Agreement if the ownership interests in such
Guarantor are sold or otherwise disposed of or transferred to persons other than
Loan Parties or Subsidiaries of the Loan Parties in a transaction permitted
under Section 8.2.7 [Disposition of Assets or Subsidiaries] or 8.2.6
[Liquidations, Mergers, Consolidations, Acquisitions], release all or
substantially all of the Collateral or any Guarantor from its Obligations under
the Guaranty Agreement without the consent of all Lenders (other than Defaulting
Lenders);
11.2.4    Foreign Borrower or Loan Party and or Foreign Currency. (i) Join or
add any non-U.S. Person as a Borrower or Loan Party hereunder or under any of
the Loan Documents, or make Revolving Credit Loans to such non-U.S. Person, or
(ii) permit Borrowers to request, or permit Lenders to advance, Revolving Credit
Loans or Loans in any currency other than Dollars, in each case without the
consent of each Lender directly affected thereby; or
11.2.5    Miscellaneous. Amend, alter or modify Section 5.2 [Pro Rata Treatment
of Lenders], 10.3 [Exculpatory Provisions], 5.3 [Sharing of Payments by
Lenders], this Section 11.2, any provision regarding the pro rata treatment of
the Lenders, any provision requiring all Lenders to authorize the taking of any
action, or the definition of Required Lenders, in each case without the consent
of all of the Lenders (other than Defaulting Lenders);
provided that no agreement, waiver or consent which would modify the interests,
rights or obligations of the Administrative Agent or the Issuing Lender may be
made without the written consent of such Administrative Agent or Issuing Lender,
as applicable, and provided, further that, if in connection with any proposed
waiver, amendment or modification referred to in Sections 11.2.1 through 11.2.5
above, the consent of the Required Lenders is obtained but the consent of one or
more of such other Lenders whose consent is required is not obtained (each a
“Non-Consenting Lender”), then the Borrowers shall have the right to replace any
such Non-Consenting Lender with one or more replacement Lenders pursuant to
Section 5.6.2 [Replacement of a Lender]. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender.
Notwithstanding any provision herein to the contrary, this Agreement may be
amended to extend the Expiration Date with respect to the Revolving Credit
Commitments of Lenders under the Revolving Credit Facility that agree to such
extension with respect to their Revolving Credit Commitments with the written
consent of each such approving Lender, the Administrative Agent and the
Borrowers (and no other Lender) and, in connection therewith, to provide for
different rates


- 107 -

--------------------------------------------------------------------------------





of interest and fees under the Revolving Credit Facility with respect to the
portion of the Revolving Credit Commitments with an Expiration Date so extended.
In addition, notwithstanding the foregoing, (a) with the consent of the
Borrowers, the Administrative Agent may amend, modify or supplement any Loan
Document without the consent of any Lender or the Required Lenders in order to
correct or cure any ambiguity, inconsistency or defect or correct any
typographical or ministerial error in any Loan Document (provided that any such
amendment, modification or supplement shall not be materially adverse to the
interests of the Lenders taken as a whole), and (b) without the consent of any
Lender or the Borrowers, within a reasonable time after (i) the effective date
of any increase or addition to, extension of or decrease from, the Revolving
Commitment Amount, or (ii) any assignment by any Lender of some or all of its
Revolving Commitment Amount, the Administrative Agent shall, and is hereby
authorized and directed to, revise Schedule 1.1(B) to reflect such change and
shall distribute such revised Commitment Schedule to each of the Lenders and the
Borrowers, whereupon such revised Schedule 1.1(B) shall replace the old Schedule
1.1(B) and become part of this Agreement.
11.2.6    Reserved.
11.2.7    Release of Trademarks, Patents and other Intellectual Property.
Notwithstanding anything to the contrary contained in this Section 11.2, the
Administrative Agent may, in its Permitted Discretion (and without Required
Lender consent or approval) release its Lien (held for the benefit of itself and
the Lenders) on any patents, trademarks, service marks, trade names, copyrights,
licenses, registrations or other intellectual property which Borrowers determine
is not material or which Borrowers’ in good faith determine is not useful or
used in their business. Such release shall be in the form of Exhibit 11.2.6.
11.3    No Implied Waivers; Cumulative Remedies. No course of dealing and no
delay or failure of the Administrative Agent or any Lender in exercising any
right, power, remedy or privilege under this Agreement or any other Loan
Document shall affect any other or future exercise thereof or operate as a
waiver thereof, nor shall any single or partial exercise thereof preclude any
further exercise thereof or of any other right, power, remedy or privilege. The
enumeration of the rights and remedies of the Administrative Agent and the
Lenders specified in this Agreement is not intended to be exhaustive and the
exercise by the Administrative Agent and the Lenders of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or under the other Loan Documents or that may now or hereafter exist
at law or in equity or by suit or otherwise. No reasonable delay or failure to
take action on the part of the Administrative Agent or any Lender in exercising
any right, power or privilege shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power or privilege preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege or shall be construed to be a waiver of any Event of Default.
11.4    Expenses; Indemnity; Damage Waiver.
11.4.1    Costs and Expenses. The Borrowers shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates and


- 108 -

--------------------------------------------------------------------------------





PNCCM (including the reasonable and documented fees, charges and disbursements
of counsel for the Administrative Agent), and shall pay all reasonable and
documented fees and time charges and disbursements for attorneys who may be
employees of the Administrative Agent and the Lead Arranger in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable and documented
out-of-pocket expenses incurred by the Issuing Lender in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder, (iii) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent, any Lender or the Issuing Lender
(including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the Issuing Lender), and shall pay all fees
and time charges for attorneys who may be employees of the Administrative Agent,
any Lender or the Issuing Lender, in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or similar
negotiations in respect of such Loans or Letters of Credit, and (iv) all
reasonable and documented out-of-pocket expenses of the Administrative Agent’s
regular employees and agents engaged periodically to perform audits of the Loan
Parties’ books, records and business properties; provided however that, absent
the occurrence and during the continuance of an Event of Default, the Borrowers
shall not be obligated to pay the costs, expenses or fees of more than two (2)
such audits per fiscal year.
11.4.2    Indemnification by the Borrowers. The Borrowers shall, on a joint and
several basis, indemnify the Administrative Agent (and any sub-agent thereof),
the Arrangers, each Lender and the Issuing Lender, and each Related Party of any
of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from (and shall reimburse each
Indemnitee as the same are incurred), any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee), and shall indemnify and hold harmless each
Indemnitee from all fees and time charges and disbursements for attorneys who
may be employees of any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Borrowers or any other Loan
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance or nonperformance by
the parties hereto of their respective obligations hereunder or thereunder or
the consummation of the transactions contemplated hereby or thereby, (ii) any
Loan or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the Issuing Lender to honor a demand for payment under
a Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) breach of
representations, warranties or covenants of the Borrowers under the Loan
Documents, or (iv) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, including any such items or losses
relating to or arising under Environmental Laws or pertaining to environmental
matters, whether based on contract, tort or any other theory, whether brought by
a third party or by the Borrowers or any other Loan Party, and regardless of
whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as


- 109 -

--------------------------------------------------------------------------------





to any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrowers or any other Loan Party against an Indemnitee for
breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if the Borrowers or such Loan Party has obtained a final
and nonappealable judgment in its favor on such claim as determined by a court
of competent jurisdiction. This Section 11.4.2 [Indemnification by the
Borrowers] shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.
11.4.3    Reimbursement by Lenders. To the extent that the Borrowers for any
reason fails to indefeasibly pay any amount required under Sections 11.4.1
[Costs and Expenses] or 11.4.2 [Indemnification by the Borrowers] to be paid by
it to the Administrative Agent (or any sub-agent thereof), the Issuing Lender or
any Related Party of any of the foregoing, each Lender severally agrees to pay
to the Administrative Agent (or any such sub-agent), the Issuing Lender or such
Related Party, as the case may be, such Lender’s Ratable Share (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) or the Issuing Lender in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) or Issuing Lender in connection with such capacity.
11.4.4    Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable Law, the Borrowers shall not assert, and hereby waive, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in Section 11.4.2
[Indemnification by Borrowers] shall be liable for any damages arising from the
use by any recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby, except to the extent such liability
or damages are determined by a court of competent jurisdiction by final and
non-appealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee.
11.4.5    Payments. All amounts due under this Section shall be payable not
later than ten (10) days after demand therefor.
11.4.6    Survival. Each party’s obligations under this Section 11.4 shall
survive the termination of the Loan Documents and payment of the obligations
hereunder.
11.5    Holidays. Whenever payment of a Loan to be made or taken hereunder shall
be due on a day which is not a Business Day such payment shall be due on the
next Business Day (except as provided in Section 4.2 [Interest Periods]) and
such extension of time shall be included in


- 110 -

--------------------------------------------------------------------------------





computing interest and fees, except that the Loans shall be due on the Business
Day preceding the Expiration Date if the Expiration Date is not a Business Day.
Whenever any payment or action to be made or taken hereunder (other than payment
of the Loans) shall be stated to be due on a day which is not a Business Day,
such payment or action shall be made or taken on the next following Business
Day, and such extension of time shall not be included in computing interest or
fees, if any, in connection with such payment or action.
11.6    Notices; Effectiveness; Electronic Communication.
11.6.1    Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in Section 11.6.2 [Electronic Communications]), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier (i) if to a Lender, to it at its address set forth in its
administrative questionnaire, or (ii) if to any other Person, to it at its
address set forth on Schedule 1.1(B).
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 11.6.2 [Electronic Communications], shall be effective as
provided in such Section.
11.6.2    Electronic Communications. Notices and other communications to the
Lenders and the Issuing Lender hereunder may be delivered or furnished by
electronic communication (including e‑mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender or the Issuing Lender if such
Lender or the Issuing Lender, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrowers may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications. Unless
the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
11.6.3    Change of Address, Etc. Any party hereto may change its address,
e‑mail address or telecopier number for notices and other communications
hereunder by notice to the other parties hereto.


- 111 -

--------------------------------------------------------------------------------





11.6.4    Platform.
(i)    Each Loan Party agrees that the Administrative Agent may, but shall not
be obligated to, make the Communications (as defined below) available to the
Issuing Lender and the other Lenders by posting the Communications on the
Platform.
(ii)    The Platform is provided “as is” and “as available.” The Agent Parties
(as defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrowers or the
other Loan Parties, any Lender or any other Person or entity for damages of any
kind, including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the Borrower’s, any Loan Party’s or the Administrative
Agent’s transmission of communications through the Platform. “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of any Loan Party pursuant to any Loan
Document or the transactions contemplated therein which is distributed to the
Administrative Agent, any Lender or any Issuing Lender by means of electronic
communications pursuant to this Section, including through the Platform.
11.7    Severability. The provisions of this Agreement are intended to be
severable. If any provision of this Agreement shall be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction. Without limiting the foregoing provisions of this Section, if and
to the extent that the enforceability of any provisions in this Agreement
relating to Defaulting Lenders shall be limited by Debtor Relief Laws, as
determined in good faith by the Administrative Agent, the Issuing Lender or the
Swing Loan Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.
11.8    Duration; Survival. All representations and warranties of the Loan
Parties contained herein or made in connection herewith shall survive the
execution and delivery of this Agreement. All covenants and agreements of the
Borrowers contained herein relating to the payment of principal, interest,
premiums, additional compensation or expenses and indemnification, including
those set forth in the Notes, Section 5 [Payments] and Section 11.4 [Expenses;
Indemnity; Damage Waiver], shall survive Payment In Full. All other covenants
and agreements of the Loan Parties shall continue in full force and effect from
and after the date hereof and until Payment In Full.
11.9    Successors and Assigns.
11.9.1    Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrowers nor any other Loan Party may assign


- 112 -

--------------------------------------------------------------------------------





or otherwise transfer any of its rights or obligations hereunder (including by
way of an LLC Division) without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 11.9.2 [Assignments by Lenders], (ii) by way of
participation in accordance with the provisions of Section 11.9.4
[Participations], or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 11.8.6 [Certain Pledges; Successors and
Assigns Generally] (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 11.9.4 [Participations] and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
11.9.2    Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
(B)    in any case not described in clause (i)(A) of this Section 11.9.2, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
Agreement with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption
Agreement, as of the Trade Date) shall not be less than $5,000,000, in the case
of any assignment in respect of the Revolving Credit Commitment unless each of
the Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrowers otherwise consent (each such consent not to be
unreasonably withheld or delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.
(iii)    Required Consents. No consent shall be required for any assignment
except for the consent of the Administrative Agent which shall not be
unreasonably withheld or delayed and:
(A)    the consent of the Borrowers (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing


- 113 -

--------------------------------------------------------------------------------





at the time of such assignment or (y) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided that the Borrowers shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five (5) Business Days
after having received notice thereof; and
(B)    the consent of the Issuing Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding).
(iv)    Assignment and Assumption Agreement. The parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption Agreement, together with a processing and recordation fee of $3,500,
and the assignee, if it is not a Lender, shall deliver to the Administrative
Agent an administrative questionnaire provided by the Administrative Agent.
(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrowers or any of the Borrower’s Affiliates or Subsidiaries (or a holding
company, investment vehicle or trust for, or owned and operated for the benefit
of, a Borrower or an Affiliate or Subsidiary of a Borrower), or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute a Defaulting Lender or a Subsidiary thereof.
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person or a holding company, investment vehicle or trust for, or owned
and operated for the benefit of, a natural person.
(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
specified herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrowers and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Lender, the Swing Loan Lender and each
other Lender hereunder (and interest accrued thereon), and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Loans in accordance with its Ratable Share.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.
(viii)    Effectiveness; Release.     Subject to acceptance and recording
thereof by the Administrative Agent pursuant to Section 11.9.3 [Register], from
and after the effective date


- 114 -

--------------------------------------------------------------------------------





specified in each Assignment and Assumption Agreement, the assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption Agreement, have the rights and obligations of
a Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption Agreement, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption Agreement covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections 4.4
[LIBOR Rate Unascertainable; Etc.], 5.8 [Increased Costs], and 11.4 [Expenses,
Indemnity; Damage Waiver] with respect to facts and circumstances occurring
prior to the effective date of such assignment. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 11.9.2 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 11.9.4 [Participations].
11.9.3    Register. The Administrative Agent, acting solely for this purpose as
a non-fiduciary agent of the Borrowers, shall maintain a record of the names and
addresses of the Lenders, and the Commitments of, and principal amounts (and
stated interest) of the Loans owing to, each Lender pursuant to the terms hereof
from time to time. Such register shall be conclusive absent manifest error, and
the Borrowers, the Administrative Agent and the Lenders may treat each Person
whose name is in such register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. Such register shall be available for inspection by the Borrowers and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.
11.9.4    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural person, or a holding company, investment vehicle or
trust for, or owned and operated for the benefit of, a natural person, or the
Borrowers or any of the Borrowers’ Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrowers, the Administrative Agent, the Lenders, and the Issuing
Lender shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations under this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
(other than as is already provided for herein) to any amendment, modification or
waiver with respect to Sections 11.1.1 [Increase of Commitment], 11.2.2
[Extension of Payment, Etc.], or 11.2.3 [Release of Collateral or Guarantor])
that affects such Participant. The Borrowers agree that each Participant shall
be entitled to the benefits of Sections 4.4 [Libor Rate Unascertainable, Etc.],
5.8 [Increased Costs], 5.10 [Indemnity] and 5.9 [Taxes] (subject to the


- 115 -

--------------------------------------------------------------------------------





requirements and limitations therein, including the requirements under Section
5.9.7 [Status of Lenders] (it being understood that the documentation required
under Section 5.9.7 [Status of Lenders] shall be delivered to the participating
Lender)) to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to Section 11.8.2 [Assignments by Lenders]; provided that
such Participant (A) agrees to be subject to the provisions of Section 5.6.2
[Replacement of a Lender] as if it were an assignee under Section 11.8.2
[Assignments by Lenders]; and (B) shall not be entitled to receive any greater
payment under Sections 5.8 [Increased Costs] or 5.9 [Taxes], with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrowers to effectuate the provisions of Section 5.6.2 [Replacement of a
Lender] with respect to any Participant. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.2.3 [Set-off] as
though it were a Lender; provided that such Participant agrees to be subject to
Section 5.3 [Sharing of Payments by Lenders] as though it were a Lender. Each
Lender that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
11.9.5    Certain Pledges; Successors and Assigns Generally. Any Lender may at
any time pledge or assign a security interest in all or any portion of its
rights under this Agreement to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
11.10    Confidentiality.
11.10.1    General. Each of the Administrative Agent, the Lenders and the
Issuing Lender agrees to maintain the confidentiality of the Information, except
that Information may be disclosed (i) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority


- 116 -

--------------------------------------------------------------------------------





purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners),
(iii) to the extent required by applicable Laws or regulations or by any
subpoena or similar legal process, (iv) to any other party hereto, (v) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (vi) subject
to an agreement containing provisions substantially the same as those of this
Section, to (A) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(B) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrowers and their obligations,
(vii) with the consent of the Borrowers or (viii) to the extent such Information
(Y) becomes publicly available other than as a result of a breach of this
Section or (Z) becomes available to the Administrative Agent, any Lender, the
Issuing Lender or any of their respective Affiliates on a nonconfidential basis
from a source other than the Borrowers or the other Loan Parties. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
11.10.2    Sharing Information With Affiliates of the Lenders. Each Loan Party
acknowledges that from time to time financial advisory, investment banking and
other services may be offered or provided to the Borrowers or one or more of
their Affiliates (in connection with this Agreement or otherwise) by any Lender
or by one or more Subsidiaries or Affiliates of such Lender and each of the Loan
Parties hereby authorizes each Lender to share any information delivered to such
Lender by such Loan Party and its Subsidiaries pursuant to this Agreement to any
such Subsidiary or Affiliate subject to the provisions of Section 11.10.1
[General].
11.11    Counterparts; Integration; Effectiveness.
11.11.1    Counterparts; Integration; Effectiveness.
(i)    This Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement and the other Loan Documents, and any separate letter agreements with
respect to fees payable to the Administrative Agent, constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof including any prior confidentiality agreements and
commitments. Except as provided in Section 7 [Conditions Of Lending And Issuance
Of Letters Of Credit], this Agreement shall become effective when it shall have
been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or e‑mail shall be
effective as delivery of a manually executed counterpart of this Agreement.
(ii)    The words “execution,” “signed,” “signature,” and words of like import
in any Assignment and Assumption Agreement shall be deemed to include electronic
signatures or the


- 117 -

--------------------------------------------------------------------------------





keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.
11.12    CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF
PROCESS; WAIVER OF JURY TRIAL.
11.12.1    Governing Law. This Agreement shall be deemed to be a contract under
the Laws of the State of New York without regard to its conflict of laws
principles. Each standby Letter of Credit issued under this Agreement shall be
subject either to the rules of the Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce
(the “ICC”) at the time of issuance (“UCP”) or the rules of the International
Standby Practices (ICC Publication Number 590) (“ISP98”), as determined by the
Issuing Lender, and each trade Letter of Credit shall be subject to UCP, and in
each case to the extent not inconsistent therewith, the Laws of the State of New
York without regard to is conflict of laws principles. If a Person is
represented by an attorney in connection with the signing and/or execution of
this Agreement or any other Loan Document, and the relevant power of attorney is
expressed to be governed by Netherlands or any other law, that choice of law is
hereby accepted by each other Person, in accordance with Article 14 of the Hague
Convention on the Law Applicable to Agency of 14 March 1978.
11.12.2    SUBMISSION TO JURISDICTION. THE BORROWERS AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE ISSUING LENDER MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST ANY BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.


- 118 -

--------------------------------------------------------------------------------





11.12.3    WAIVER OF VENUE. THE BORROWERS AND EACH OTHER LOAN PARTY IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN THIS SECTION 11.12. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT AND AGREES NOT ASSERT ANY SUCH DEFENSE.
11.12.4    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.6 [NOTICES;
EFFECTIVENESS; ELECTRONIC COMMUNICATION]. NOTHING IN THIS AGREEMENT WILL AFFECT
THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW. EACH LOAN PARTY THAT IS NOT A U.S. PERSON DESIGNATES CROCS AS
ITS AGENT FOR PURPOSES OF RECEIVING SERVICE OF PROCESS ON BEHALF OF SUCH LOAN
PARTY.
11.12.5    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, ADMINISTRATIVE
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
11.13    USA Patriot Act Notice. Each Lender that is subject to the USA Patriot
Act and the Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies Loan Parties that pursuant to the requirements of the USA
Patriot Act, it is required to obtain, verify and record information that
identifies the Loan Parties, which information includes the name and address of
Loan Parties and other information that will allow such Lender or Administrative
Agent, as applicable, to identify the Loan Parties in accordance with the USA
Patriot Act.
11.14    No Novation. This Agreement does not extinguish the obligations for the
payment of money outstanding under the Existing Credit Agreement or discharge or
release the Obligations under, and as defined in, the Existing Credit Agreement
or the Lien or priority of any mortgage, pledge, security agreement or any other
security therefor. Nothing herein contained shall be construed as a substitution
or novation of the Obligations outstanding under, and as defined in, the


- 119 -

--------------------------------------------------------------------------------





Existing Credit Agreement or instruments securing the same, which shall remain
in full force and effect, except as modified hereby or by instruments executed
concurrently herewith. Nothing expressed or implied in this Agreement shall be
construed as a release or other discharge of any Borrower or Guarantor under the
Existing Credit Agreement from any of its obligations and liabilities as a
“Borrower” or “Guarantor” thereunder. Each Borrower hereby (a) confirms and
agrees that the Existing Credit Agreement and Loan Documents (as defined in the
Existing Credit Agreement) to which such Person is a party are, and shall
continue to be, in full force and effect and are hereby ratified and confirmed
in all respects except that on and after the Effective Date all references in
any such “Loan Document,” “thereto,” “thereof,” “thereunder” or words of like
import referring to the Existing Credit Agreement shall mean the Existing Credit
Agreement as amended and restated by this Agreement and (b) confirm and agree
that to the extent that any such Loan Documents purports to assign or pledge to
Administrative Agent a security interest in or Lien on, any collateral as
security for the obligations of Borrowers or Guarantors from time to time
existing in respect of the Existing Credit Agreement, this Agreement and the
Loan Documents, such pledge, assignment and/or grant of the security interest or
lien is hereby ratified and confirmed in all respect.
11.15    Reserved.
11.16    Reserved.
11.17    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrowers acknowledge and agree, and acknowledge their Affiliates’
understanding, that: (a) (i) no fiduciary, advisory or agency relationship
between the Borrowers and their Subsidiaries and any Joint Lead Arranger, the
Administrative Agent, any Issuing Lender, any Swing Loan Lender or any Lender is
intended to be or has been created in respect of the transactions contemplated
hereby or by the other Loan Documents, irrespective of whether such Joint Lead
Arranger, the Administrative Agent, any Issuing Lender, any Swing Loan Lender or
any Lender has advised or is advising any Borrower or any Subsidiary on other
matters, (ii) the arranging and other services regarding this Agreement provided
by such Joint Lead Arranger, the Administrative Agent, the Issuing Lenders, the
Swing Loan Lenders and the Lenders are arm’s-length commercial transactions
among the Borrowers and their Affiliates, on the one hand, and the Joint Lead
Arrangers, the Administrative Agent, the Issuing Lenders, the Swing Loan Lenders
and the Lenders, on the other hand, (iii) the Borrowers have consulted their own
legal, accounting, regulatory and tax advisors to the extent that they have
deemed it appropriate and (iv) the Borrowers are capable of evaluating, and
understand and accept, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; and (b) (i) the Joint Lead
Arranger, the Administrative Agent, the Issuing Lenders, the Swing Loan Lenders
and the Lenders each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for any Borrower or any
Affiliate of any Borrower, or any other Person; (ii) none of the Joint Lead
Arranger, the Administrative Agent, the Issuing Lenders, the Swing Loan Lenders
and the Lenders has any obligation to the Borrowers or any of their Affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the Joint
Lead Arranger, the Administrative Agent, the Issuing Lenders,


- 120 -

--------------------------------------------------------------------------------





the Swing Loan Lenders and the Lenders and their respective Affiliates may be
engaged, for their own accounts or the accounts of customers, in a broad range
of transactions that involve interests that differ from those of the Borrowers
and their Affiliates, and none of the Joint Lead Arranger, the Administrative
Agent, the Issuing Lenders, the Swing Loan Lenders and the Lenders has any
obligation to disclose any of such interests to the Borrowers or their
Affiliates. To the fullest extent permitted by Law, each Borrower hereby waives
and releases any claims that it may have against any of the Joint Lead
Arrangers, the Administrative Agent, the Issuing Lenders, the Swing Loan Lenders
and the Lenders with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.
11.18    Acknowledgment Regarding any Supported QFC’s. To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for any Lender
Provided Hedge Agreement, Lender Provided Foreign Currency Hedge, any Other
Hedging Transaction or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):
(i)    In the event a QFC Covered Entity that is party to a Supported QFC (each,
a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
(ii)    As used in this Section 11.18, the following terms have the following
meanings:
(A)    “BHC Act Affiliate” of a party means an “affiliate” (as such term is
defined under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such
party.


- 121 -

--------------------------------------------------------------------------------





(B)    “QFC Covered Entity” means any of the following:
(i)    a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);
(ii)    a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or
(iii)    a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. §382.2(b).
(C)    “Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
(D)    “QFC” has the meaning assigned to the term “qualified financial contract”
in, and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
(iii)    The Loan Parties represent and warrant that no Loan Party is a QFC
Covered Entity.


[SIGNATURES TO APPEAR ON FOLLOWING PAGE]








- 122 -

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.


ATTEST:    CROCS, INC.
By: /s/ Anne Mehlman    
Name: Anne Mehlman
Title: Executive Vice President and Chief Financial Officer

    CROCS RETAIL, LLC
By: /s/ Anne Mehlman    
Name: Anne Mehlman
Title: Chief Financial Officer
    
JIBBITZ, LLC
By: /s/ Anne Mehlman    
Name: Anne Mehlman
Title: Manager
    
COLORADO FOOTWEAR C.V.
By: Crocs General Partner, LLC, as General Partner of Colorado Footwear C.V.
By: /s/ Anne Mehlman    
Name: Anne Mehlman
Title: Chief Financial Officer


CROCS EUROPE B.V.
By: /s/ Trevin Abraham David    
Name: Trevin Abraham David
Title: Authorize Signatory






[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT]



--------------------------------------------------------------------------------









PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent, Lender, Issuing Lender,
and Swing Loan Lender
By: /s/ Steve Roberts    
Name: Steve Roberts
Title: Senior Vice President




[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT]





--------------------------------------------------------------------------------











PNC CAPITAL MARKETS, LLC, as Sole Bookrunner, Joint Lead Arranger,
Co-Syndication Agent
By: /s/ Bradley Byrd    
Name: Bradley Byrd
Title: Managing Director


[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT]





--------------------------------------------------------------------------------











BANK OF AMERICA, N.A., as Lender, Joint Lead Arranger, Co-Syndication Agent
By: /s/ John Sletten    
Name: John Sletten
Title: Vice President


[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT]





--------------------------------------------------------------------------------











CITIBANK, N.A., as Lender, Joint Lead Arranger, Co-Syndication Agent
By: /s/ Lori Galagarza    
Name: Lori Galagarza
Title: Senior Vice President


[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT]





--------------------------------------------------------------------------------











KEYBANK NATIONAL ASSOCIATION, as Lender, Joint Lead Arranger, Co-Syndication
Agent
By: /s/ Marianne T. Meil    
Name: Marianne T. Meil
Title: Senior Vice President


[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT]





--------------------------------------------------------------------------------











GOLDMAN SACHS BANK USA, as Lender
By: /s/ Annie Carr    
Name: Annie Carr
Title: Authorized Signatory


[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT]





--------------------------------------------------------------------------------











HSBC BANK USA, N.A., as Lender
By: /s/ Jeffrey P. Huening    
Name: Jeffrey P. Huening
Title: Vice President


[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT]





--------------------------------------------------------------------------------











U.S. BANK NATIONAL ASSOCIATION, as Lender
By: /s/ Cameron Doell    __
Name: Cameron Doell
Title: Assistant Vice President












[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT]





--------------------------------------------------------------------------------










SCHEDULE 1.1(B)
COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES
Page 1 of 2
Part 1 - Commitments of Lenders and Addresses for Notices to Lenders


Lender
Amount of Commitment for Revolving Credit Loans
 


Commitment
 


Ratable Share
PNC Bank, National Association
350 South Grand Avenue
Suite 3850
Los Angeles, CA 90071
Attention: Steve Roberts Telephone: 626-432-6128
Facsimile: 626-432-4589
$108,000,000
$108,000,000
     24.00%












KeyBank National Association
Commercial Banking
1675 Broadway, Suite 300
Denver, CO 80202
Attention: Dru Steinly-Chiesa
Facsimile: 720-904-4515
Telephone: 720-904-4509
$72,000,000
$72,000,000
16.00%
Citibank, N.A.
6400 Las Colinas Blvd
Irving, TX 75039
Attention: Tracye Zimmerman
Telephone: 469-220-3409
Facsimile: 866-634-5642


$72,000,000
$72,000,000
16.00%
Bank of America, N.A.
Bank of America
ATTN: John Sletten
370 17th St
Suite 5195
Denver, CO 80202


$72,000,000
$72,000,000
16.00%



SCHEDULE 1.1(B) - 1
 



--------------------------------------------------------------------------------





HSBC Bank USA, N.A.
725 S. Figueroa St, Suite 2300
Los Angeles, CA 90017
Attention:
Facsimile:
Telephone:




$49,500,000
$49,500,000
11.00%
U.S. Bank National Association
Commercial Banking
950 17th Street Floor 12
Denver, CO 80202
Attn: Cameron Doell
Telephone 303-585-4677
Facsimile 303-585-6949
$49,500,000
$49,500,000
11.00%
Goldman Sachs Bank USA
2001 Ross Ave, 29th Floor
Dallas, TX 75201
Email: gs-sbd-admin-contacts@ny.email.gs.com
Tel: (212) 902-1099
Fax: (917) 977-3966
$27,000,000
$27,000,000
6.00%






Total






$450,000,000






$450,000,000






100%









SCHEDULE 1.1(B) - 2
 



--------------------------------------------------------------------------------






SCHEDULE 1.1(B)
COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES
Page 2 of 2
Part 2 - Addresses for Notices to Administrative Agent, Borrowers and
Guarantors:
ADMINISTRATIVE AGENT
PNC Bank, National Association
350 South Grand Avenue
Suite 3850
Los Angeles, CA 90071
Attention: Steve Roberts
Telephone:    626-432-6128
Telecopy:    626-432-4589
With a Copy To:
Agency Services, PNC Bank, National Association
Mail Stop: P7-PFSC-04-I
Address: 500 First Avenue
Pittsburgh, PA 15219
Attention:    Agency Services
Telephone:    412-762-6442
Telecopy:    412-762-8672
And a Copy to:
Blank Rome LLP
1271 Avenue of the Americas
New York, NY 10020
Attn: Lawrence F. Flick II, Esquire
Phone: 212-885-5556
BORROWER:
Crocs, Inc.
7477 East Dry Creek Parkway
Niwot, CO 80503
Attention: William Plon
Telephone:    303-848-7461
Email:    WPlon@Crocs.com    
With a copy to:
Perkins Coie LLP
1900 Sixteenth Street, Suite 1400
Denver, CO 80202
Attention: Jason Day or Ned Prusse
Telephone: (303) 291-2300
Facsimile: (303) 291-2400


SCHEDULE 1.1(B) - 3



--------------------------------------------------------------------------------













